Exhibit 10.1

AGREEMENT AND PLAN OF MERGER

BY AND AMONG

DAVITA INC.,

DVA ACQUISITION COMPANY,

CDSI I HOLDING COMPANY, INC.

AND

CDSI REPRESENTATIVE LLC,

AS REPRESENTATIVE OF THE STOCKHOLDERS

Dated as of February 4, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

 

MERGER

     1   

1.1

  Merger of Merger Sub into the Company      1   

1.2

  Conversion of the Shares      2   

1.3

  Rights of the Stockholders Pending and Upon Surrender of Shares      4   

1.4

  [RESERVED]      4   

1.5

  Dissenting Shares      4   

ARTICLE 2

 

CLOSING

     4   

2.1

  Closing and Effective Time of Merger      4   

2.2

  Effect of the Merger      5   

2.3

  Closing Payments      5   

2.4

  Closing Estimates      6   

2.5

  Post-Closing Adjustment to Merger Consideration      8   

2.6

  Post-Closing Payment      11   

2.7

  [RESERVED]      11   

2.8

  Appointment of Paying Agent; Surrender of Certificates; Payment of Estimated
Merger Consideration to Stockholders      11   

2.9

  Withholding Rights      13   

2.10

  Additional Matters Relating to the Merger Consideration      13   

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     13   

3.1

  Organization and Good Standing      14   

3.2

  Authority; No Conflict      14   

3.3

  Capitalization      16   

3.4

  Financial Statements      16   

3.5

  Accounts Receivable      17   

3.6

  No Undisclosed Liabilities      17   

3.7

  Property; Sufficiency of Assets      17   

3.8

  Equipment; Leasehold      18   

3.9

  Proprietary Rights      18   

3.10

  Taxes      18   

3.11

  Employee Benefits      20   

3.12

  Compliance with Legal Requirements; Governmental Authorizations      23   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

3.13

  Payment Programs      25   

3.14

  Environmental Matters      26   

3.15

  Legal Proceedings      28   

3.16

  Absence of Certain Changes and Events      28   

3.17

  Material Contracts; No Defaults      30   

3.18

  Practice Privileges      32   

3.19

  Insurance      32   

3.20

  Labor Matters      33   

3.21

  Interests of Related Parties      33   

3.22

  Brokers      34   

3.23

  Real Property      34   

3.24

  Certain Business Practices      35   

3.25

  Bank Accounts; Powers of Attorney      35   

3.26

  Pipeline Business      35   

3.27

  No Further Representations or Warranties      36   

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER AND MERGER SUB

     36   

4.1

  Organization and Qualification      36   

4.2

  Power and Authority; Authorization; Valid & Binding      36   

4.3

  No Conflict; Required Filings and Consents      36   

4.4

  Litigation      37   

4.5

  Brokers      37   

4.6

  Operations of Merger Sub      37   

4.7

  Sufficient Funds      38   

4.8

  No Reliance      38   

4.9

  Investment Representation      38   

4.10

  Solvency      38   

4.11

  No Further Representations or Warranties      39   

ARTICLE 5

 

COVENANTS

     39   

5.1

  Interim Operations of the Company      39   

5.2

  Stockholder Notices      41   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.3

  [RESERVED]      42   

5.4

  Consents, Certificates and Filings      42   

5.5

  Publicity      44   

5.6

  Further Action      44   

5.7

  Expenses      44   

5.8

  Notification of Certain Matters      45   

5.9

  Access to Information      45   

5.10

  Directors and Officers Indemnification; Insurance      45   

5.11

  Employment and Employee Benefit Plans; 280G      48   

5.12

  Post-Closing Access Covenant      49   

5.13

  Confidentiality      50   

5.14

  No Solicitation      50   

5.15

  Financial Statements      50   

5.16

  Affidavit Concerning Certain Withholding Tax Obligations      51   

5.17

  Employment Contracts; Resignation and Release      51   

5.18

  Purchaser Non-Solicitation      51   

5.19

  Company Non-Solicitation      52   

5.20

  Contacts      52   

5.21

  Certain Post-Closing Obligations of the Surviving Corporation      52   

5.22

  Purchase of Joint Venture Interests      52   

5.23

  Estimated Merger Consideration Payment Schedule      54   

5.24

  Other Agreements      54   

5.25

  Maintenance CapEx Budget      54   

5.26

  Surrender Agreements      54   

5.27

  Certain Receivables      54   

5.28

  Transition Payments      54   

ARTICLE 6

 

CLOSING CONDITIONS

     55   

6.1

  Conditions to Obligations of the Parties to Consummate the Merger      55   

6.2

  Additional Conditions to Obligations of Purchaser and Merger Sub      55   

6.3

  Additional Conditions to Obligations of the Company      56   

ARTICLE 7

 

TAX MATTERS

     57   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

7.1

  [RESERVED]      57   

7.2

  Contests      57   

7.3

  Preparation of Tax Returns      58   

7.4

  Tax Refunds      58   

7.5

  Tax Cooperation and Exchange of Information      58   

7.6

  Amended Tax Returns      59   

7.7

  Conveyance Taxes      59   

7.8

  Deductions Relating to Certain Options      59   

7.9

  Section 338 Election      59   

7.10

  Transaction Tax Benefits      59   

ARTICLE 8

 

INDEMNIFICATION

     60   

8.1

  Survival      60   

8.2

  Indemnification      60   

8.3

  Indemnification Procedures      61   

8.4

  Indemnification Limitations      63   

8.5

  Release of Escrow      66   

8.6

  Additional Tax Consideration      66   

ARTICLE 9

 

TERMINATION

     66   

9.1

  Termination      66   

9.2

  Effect of Termination and Abandonment      67   

9.3

  Amendment; Waiver      69   

ARTICLE 10

 

MISCELLANEOUS

     69   

10.1

  Representative      69   

10.2

  Notices      71   

10.3

  Certain References; Interpretation      73   

10.4

  Severability      73   

10.5

  Entire Agreement; No Third-Party Beneficiaries      73   

10.6

  Binding Effect; Assignment      73   

10.7

  Governing Law; Jurisdiction      74   

10.8

  Equitable Remedy      74   

10.9

  No Setoff      75   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

10.10

  Non-Recourse      75   

10.11

  Counterparts and Signature      76   

10.12

  Disclosure Schedule      76   

10.13

  Prevailing Party      76   

Appendices:

 

Appendix A

  Defined Terms

Exhibits:

 

Exhibit A-1

  Form of Principal Stockholder Consent

Exhibit A-2

  Principal Stockholders

Exhibit A-3

  Form of Non-Competition Agreement

Exhibit B

  Form of Certificate of Merger

Exhibit C

  Form of Escrow Agreement

Exhibit D

  Adjusted Net Working Capital

Exhibit E

  Form of D&O Release

Disclosure Schedules:

 

Part 3.1(b)

  Acquired Companies

Part 3.2(b)(i)

  Conflicts with Organizational Documents and Other Contracts

Part 3.2(b)(ii)

  Governmental Body Approvals

Part 3.2(d)

  JV Buyout Agreements

Part 3.3

  Capitalization

Part 3.4(a)

  Financial Statements

Part 3.4(b)

  Exceptions to GAAP

Part 3.6

  Undisclosed Liabilities

Part 3.7(a)

  No Encumbrances

Part 3.7(b)

  Other Necessary Assets

Part 3.8

  Leased Personal Property

Part 3.9(a)

  Proprietary Rights

Part 3.9(b)

  Infringement of Proprietary Rights

Part 3.10(a)

  Tax Matters

Part 3.10(b)

  Payment of Taxes

Part 3.11(a)

  Benefit Plans

Part 3.11(d)

  Benefit Plan Contributions

Part 3.11(e)

  Benefit Plan Compliance and Prohibited Transactions

Part 3.11(g)

  Impact of Transaction on Benefit Plans

Part 3.11(h)

  Post-Termination Welfare Benefits

Part 3.11(i)

  Benefit Plan Legal Proceedings

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

        Page

Part 3.12(a)

  Compliance with Legal Requirements  

Part 3.12(d)

  Licenses and Permits  

Part 3.13

  Company Payment Programs  

Part 3.13(a)

  Exceptions to Payment Program Representations / Prepayment Utilization Review
 

Part 3.14

  Environmental Compliance  

Part 3.15

  Legal Proceedings / Settlement Agreements  

Part 3.16

  Absence of Certain Changes and Events  

Part 3.17(a)

  Contracts  

Part 3.17(c)

  Contract Compliance / Defaults  

Part 3.18

  Practice Privilege Disputes  

Part 3.19

  Insurance Policies  

Part 3.20(a)

  Labor Proceedings  

Part 3.21

  Related Party Interests  

Part 3.22

  Brokers  

Part 3.23(a)

  Owned and Leased Real Property  

Part 3.23(b)

  Encumbrances on Owned Real Property  

Part 3.23(c)

  Subleased Real Property  

Part 3.23(d)

  Rights of First Refusal  

Part 3.23(e)

  Referring Physician Lessors  

Part 3.23(f)

  Condemnation / Rezoning Proceedings  

Part 3.25

  Bank Accounts / Powers of Attorney  

Part 3.26

  Pipeline Business  

Part 5.1(a)

  Interim Operation of Acquired Companies  

Part 5.4(d)

  Consents  

Part 5.17(a)

  Employees Entering into Separation and Release Agreements  

Part 5.18

  Exceptions to Purchaser Non-Solicitation  

Part 8.2(a)(iv)

  Indemnification Matters  

Part 8.2(a)(v)

  Other Indemnification Matters   Additional Schedules:  

Schedule A

  Non-Compete Parties  

Schedule B-1

  Procedures for Certain Financing Arrangements  

Schedule B-2

  Specified Condition  

Schedule C

  Certain Post-Closing Obligations of the Surviving Corporation  

Schedule D

  Terminations  

Schedule E-1

  Projects  

Schedule E-2

  De Novo Projects Budget  

Schedule F

  Exclusions from Indebtedness  

Schedule G

  Joint Ventures  

Schedule H

  Exclusions from Transaction Expenses  

Schedule I

  Delayed COC Payments  

Schedule J

  Specified Shortfall  

 

vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

        Page

Schedule K

  Certain Matters  

Schedule L

  2011 Maintenance CapEx Budget  

Schedule M

  Specified Receivable  

 

vii



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of February 4, 2011,
is entered into by and among DaVita Inc. a Delaware corporation (“Purchaser”),
DVA Acquisition Company, a Delaware corporation (“Merger Sub”) and an indirect
wholly owned subsidiary of Purchaser, CDSI I Holding Company, Inc., a Delaware
corporation (the “Company”), and CDSI Representative LLC, a Delaware limited
liability company (the “Representative”), as representative of the Stockholders
(as defined below).

WHEREAS, the respective boards of directors of the Company, Purchaser and Merger
Sub have each determined that the merger of Merger Sub with and into the Company
upon the terms and conditions set forth in this Agreement is advisable, fair to
and in the best interests of their stockholders and have approved the Merger (as
defined below), and the board of directors of the Company has resolved to
recommend that the Stockholders (as defined below) approve and adopt this
Agreement and the Merger; and

WHEREAS, as inducement to Purchaser to enter into this Agreement and incur the
obligations set forth herein, following the execution and delivery of this
Agreement, the Company will obtain and deliver to Purchaser the written consent,
in the form attached hereto as Exhibit A-1, of Stockholders listed on Exhibit
A-2 hereto (the “Principal Stockholders”), representing more than 50% of the
issued and outstanding Shares (as defined below) as of the date hereof, pursuant
to which this Agreement and the Merger and the other Contemplated Transactions
(as defined below) shall be approved and adopted in accordance with
Section 251(c) of the DGCL (as defined below) (the “Principal Stockholder
Consents”).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained in this Agreement, and intending to be legally bound
hereby, the Parties agree as follows (certain capitalized terms used herein are
defined in Appendix A hereto or elsewhere in this Agreement as referenced in the
Index of Defined Terms in Appendix A):

ARTICLE 1

MERGER

1.1 Merger of Merger Sub into the Company. Merger Sub shall be merged with and
into the Company at the Effective Time upon the terms and subject to the
conditions set forth in this Agreement, and in accordance with the applicable
Legal Requirements of the State of Delaware (the “Merger”) as provided in the
Certificate of Merger in substantially the form of Exhibit B attached hereto
(the “Certificate of Merger”) which provides, among other matters, as follows:

(a) Surviving Corporation. From and after the Effective Time, the Company, as a
wholly-owned subsidiary of Purchaser, shall be the surviving corporation (the
“Surviving Corporation”). Following the Merger, the separate existence of Merger
Sub shall cease, and the Surviving Corporation shall without other transfer
succeed to all the rights and property, subject to all debts and liabilities, of
Merger Sub in the same manner as if the Surviving Corporation itself had
incurred them.

 

1



--------------------------------------------------------------------------------

(b) Certificate of Incorporation. From and after the Effective Time, the
certificate of incorporation of the Company shall be amended as a result of the
Merger so as to read in its entirety as the certificate of incorporation of
Merger Sub in effect immediately prior to the Merger except that Article I
thereof shall be amended to reflect the name of the Surviving Corporation as
determined by Purchaser and as so amended shall be the certificate of
incorporation of the Surviving Corporation until duly amended as provided
therein or by applicable Legal Requirements.

(c) By-Laws. From and after the Effective Time, the by-laws of Merger Sub shall
be the by-laws of the Surviving Corporation, until thereafter amended.

(d) Directors and Officers. From and after the Effective Time, the directors and
officers of Merger Sub immediately prior to the Effective Time shall be the
directors and officers, respectively, of the Surviving Corporation, to serve, in
both cases, until their successors shall have been elected and qualified or
until otherwise provided by applicable Legal Requirement, the certificate of
incorporation and bylaws of the Surviving Corporation.

(e) Shares of Merger Sub. By virtue of the Merger and without any action of the
holder thereof, each share of capital stock of Merger Sub outstanding as of
immediately prior to the Effective Time shall be converted into and become one
validly issued, fully paid and non-assessable share of common stock of the
Surviving Corporation.

1.2 Conversion of the Shares.

(a) As of the Closing Date, by virtue of the Merger and without any action on
the part of Purchaser, the Company, Merger Sub or the holders of any shares of
capital stock of the Company, the following shall occur:

(i) each Common Share held by the Company or by any direct or indirect
Subsidiary of the Company, in each case, immediately prior to the Effective Time
(“Treasury Shares”) shall be cancelled and retired and cease to exist, and no
cash, securities or other property shall be payable in respect thereof;

(ii) each Common Share (including any Common Share issued in respect of the
Options or the Warrants that become vested and exercised in connection with the
Merger), other than Treasury Shares and Dissenting Shares (for so long as they
remain Dissenting Shares), that is issued and outstanding immediately prior to
the Effective Time (the “Converted Company Shares”), will be converted
automatically into the right to receive its Allocated Merger Consideration (the
“Per Share Merger Consideration”). Each Converted Company Share, when converted
in accordance with this Section 1.2(a)(ii), will no longer be outstanding, will
automatically be cancelled and will cease to exist, and the Stockholder owning
such Converted Company Share will cease to have any rights with respect to such
Converted Company Share other than the right to receive the Per Share Merger
Consideration;

(iii) effective as of the Effective Time and in accordance with Section 5(c)
thereof, each Warrant that is issued and outstanding immediately prior to the
Effective

 

2



--------------------------------------------------------------------------------

Time (the “Converted Company Warrants”) that in accordance with its terms and
conditions, is or (in connection with a Post-Closing Payment) becomes
exercisable for Common Shares shall, at the applicable time (if any), in lieu of
such Common Shares be exercisable (in accordance with and subject to the terms
and conditions specified therein) solely for cash in an amount (without
interest) equal to its Allocated Merger Consideration. From and after the
Effective Time each Warrant Holder owning such Converted Company Warrant will
cease to have any rights with respect to such Converted Company Warrant other
than the right to exercise such Warrant in accordance with the terms and
conditions thereof to receive its Allocated Merger Consideration in respect
thereof; and

(iv) effective as of the Effective Time, each unexercised in-the-money Option
that in accordance with its terms and conditions is or may, in connection with a
Post-Closing Payment, become vested as a result of the Contemplated Transactions
(the “Converted Company Options” and together with the Converted Company Shares
and Converted Company Warrants, the “Converted Equity Securities”) shall, at the
applicable time (if any), be converted into and represent the right to receive
its Allocated Merger Consideration; provided that the payment of its Allocated
Merger Consideration as described in this Section 1.2(a)(iv) shall be subject to
Section 2.9. Each Converted Company Option, when converted in accordance with
this Section 1.2(a)(iv), will no longer be outstanding, will automatically be
cancelled and will cease to exist, and the Option Holder owning such Converted
Company Option will cease to have any rights with respect to such Converted
Company Option other than the right to receive its Allocated Merger
Consideration in respect thereof.

(b) The aggregate merger consideration (as adjusted pursuant to Section 2.5,
collectively, the “Merger Consideration”) shall be an aggregate amount equal to
(i) Six Hundred Eighty Nine Million Two Hundred Thousand Dollars ($689,200,000),
(ii) less the aggregate amount of Indebtedness as of the Closing Date in
accordance with the Accounting Principles (the “Closing Date Indebtedness”),
(iii) less Transaction Expenses unpaid as of the Closing Date in accordance with
the Accounting Principles (“Closing Transaction Expenses”), (iv) less the
aggregate amount of the Change of Control Payments, (v) less the aggregate
amount of Closing Contingent Payment Amounts, (vi) less the aggregate Specified
Shortfall as of the Closing (the “Aggregate Closing Specified Shortfall”), if
any, (vii) less the Maintenance CapEx Shortfall, if any, (viii) less the JV Call
Exercise Proceeds, if any, (ix) plus the amount of Cash as of the Closing Date
in accordance with the Accounting Principles (“Closing Cash”), (x) plus, the
Approved Acquisition Amount, (xi) plus, the Capital Expenditure Adjustment
Amount, (xii) plus the Pre-Closing JV Buyout Amounts, if any, and (xiii) plus
the Net Working Capital Adjustment, which may be a negative number.

(c) By virtue of the Merger, from and after the Effective Time (i) each holder
of a Converted Company Share that has tendered to the Paying Agent one or more
stock certificates representing such holder’s Converted Company Shares (each, a
“Certificate”) in accordance with Section 2.8, (ii) each Option Holder with
respect to such Person’s Converted Company Options and (iii) each Warrant Holder
with respect to such Person’s Converted Company Warrants shall be entitled to
receive the Allocated Merger Consideration for such Converted Equity Securities
as is set forth in Section 1.2(a).

 

3



--------------------------------------------------------------------------------

1.3 Rights of the Stockholders Pending and Upon Surrender of Shares. All Merger
Consideration paid in exchange for Converted Equity Securities shall be deemed
to have been paid in full satisfaction of all rights pertaining to such
Converted Equity Securities. After the Effective Time, there shall be no
transfers of any Converted Equity Securities which were outstanding immediately
prior to the Effective Time. If, after the Effective Time, Converted Equity
Securities are presented to the Surviving Corporation, they shall be cancelled
and exchanged for the applicable portion of Merger Consideration as provided for
in this Article 1.

1.4 [RESERVED].

1.5 Dissenting Shares. Outstanding Common Shares that are held by a Stockholder
who (a) has not voted, or caused to be permitted to be voted, such Common Shares
in favor of the Merger or delivered a written consent in lieu of such vote,
(b) shall have delivered a timely written demand for appraisal of such Common
Shares (such shares, “Dissenting Shares”) in the manner provided for in the
Delaware General Corporation Law (the “DGCL”), and (c) shall not have
effectively withdrawn or lost such right to appraisal as of the Effective Time,
shall not be converted into or represent the right to receive the Per Share
Merger Consideration but instead the holder thereof shall be entitled to such
rights (but only such rights) as are granted by Section 262 of the DGCL. Each
holder of Dissenting Shares who becomes entitled to payment for such Dissenting
Shares pursuant to Section 262 of the DGCL shall, subject to the terms of this
Agreement, receive payment therefor from the Surviving Corporation in accordance
with the DGCL; provided, however, that if (i) any such holder of Dissenting
Shares shall have failed to establish such holder’s entitlement to appraisal
rights as provided in Section 262 of the DGCL, (ii) any holder of Dissenting
Shares shall have effectively withdrawn its demand for appraisal of such
Dissenting Shares or lost its right to appraisal and payment for its Dissenting
Shares under Section 262 of the DGCL, or (iii) neither any holder of Dissenting
Shares nor the Surviving Corporation shall have filed a petition demanding a
determination of the value of all Dissenting Shares within the time provided for
the filing of such petition in Section 262 of the DGCL, then (A) such holder
shall forfeit the right to appraisal of such Dissenting Shares, and (B) each
such Dissenting Share shall cease to be a Dissenting Share and shall
automatically be converted into and represent only the right to receive the Per
Share Merger Consideration, without any interest thereon, upon surrender, in the
manner provided in Section 1.2, of the Certificate that formerly evidenced such
Common Share or, in the event that such Certificate is lost, stolen, mutilated
or destroyed, a properly completed and executed Affidavit of Loss. The Company
shall give Purchaser prompt written notice of any demands for appraisal received
by the Company, withdrawals of such demands, and any other instruments served
pursuant to the DGCL and received by the Company relating to such demands for
appraisal.

ARTICLE 2

CLOSING

2.1 Closing and Effective Time of Merger. The closing (the “Closing”) shall be
held at 10:00 a.m. Eastern Standard Time on the third (3rd) Business Day after
the last condition to be fulfilled or waived of the conditions set forth in
Article 6 has been fulfilled or waived in accordance herewith (other than any
such conditions that by their terms cannot be satisfied until the Closing Date,
which conditions shall be required to be so satisfied or waived on the Closing
Date) (such date, the “Satisfaction Date”); provided, however, that, if the
foregoing would result

 

4



--------------------------------------------------------------------------------

in the Closing not occurring on the first Business Day of a month, the Purchaser
may, by delivering written notice thereof to the Company at least two
(2) Business Days prior to the Satisfaction Date, elect for the Closing to occur
on the first (1st) Business Day of the month immediately following the month in
which the Satisfaction Date occurs (“Delayed Closing”); provided, further, that
if the Satisfaction Date occurred in the same month as the Termination Date, the
Closing shall occur no later than the Termination Date, unless another time or
date is agreed to in writing by the Company and Purchaser (the date upon which
the Closing occurs being the “Closing Date”), at the offices of Purchaser’s
counsel, at such other location as is mutually agreed to between the Company and
Purchaser, or remotely via the exchange of executed documents and other
deliverables; provided, further, if Purchaser elects a Delayed Closing, then
notwithstanding anything else in this Agreement, the conditions in
Section 6.2(a) (including the certification of such condition in Section 6.2(c))
and Section 6.2(e) shall be tested (and, the certification regarding
Section 6.2(a) in Section 6.2(c), made) as of (and as if the Closing Date was)
the Satisfaction Date in lieu of the actual Closing Date and, for the avoidance
of doubt, in the event that such conditions are satisfied as of the Satisfaction
Date they shall for all purposes hereunder (including Article 6 and Article 8)
be deemed satisfied as of the Satisfaction Date and each day thereafter through
and including the Closing Date. In addition to other actions contemplated
hereunder, at the Closing the Company and Merger Sub shall execute in accordance
with the DGCL, and shall cause to be filed and recorded with the appropriate
offices under the Legal Requirements of the State of Delaware, copies of the
Certificate of Merger. The Merger shall be effective as of such date and time as
the Certificate of Merger is duly filed with the Secretary of State of the State
of Delaware or such later date and time as the Company and Purchaser shall agree
and as shall be set forth in the Certificate of Merger (such time as the Merger
becomes effective, the “Effective Time”).

2.2 Effect of the Merger. At the Effective Time, the effect of the Merger shall
be as provided in the applicable provisions of the DGCL. Without limiting the
generality of the foregoing, and subject thereto, at the Effective Time, all the
property, rights, privileges, powers and franchises of the Company and Merger
Sub shall vest in the Surviving Corporation, and all debts, liabilities,
obligations, restrictions, disabilities and duties of the Company and Merger Sub
shall become the debts, liabilities, obligations, restrictions, disabilities and
duties of the Surviving Corporation.

2.3 Closing Payments. On the Closing Date, and contemporaneously with the
Effective Time, Purchaser will:

(a) deliver (or cause to be delivered) to each Company Lender, by wire transfer
of immediately available funds, the Payoff Amount set forth in each Payoff
Letter accompanying the Estimated Closing Statement;

(b) deliver (or cause to be delivered) to each Company Payee, by wire transfer
of immediately available funds, the amount set forth on the Estimated Closing
Statement as the amount necessary to pay in full the unpaid Transaction Expenses
payable to such Company Payee;

(c) deliver Twenty-Five Million Dollars ($25,000,000) (the “Escrow Amount”) of
the Merger Consideration to The Bank of New York Mellon (the “Escrow

 

5



--------------------------------------------------------------------------------

Agent”), the fees and disbursements of which will be shared equally by Purchaser
and the Representative (on behalf of the Stockholders), to secure the Indemnitor
Stockholders’ obligations pursuant to Section 2.5, Article 7 and Article 8 (the
“Escrow”);

(d) deliver to the payroll account designated by the Company the portion of the
Change of Control Payments that is payable at Closing as set forth in the
Closing Payment Statement the applicable amounts of which shall be paid promptly
(but in no event later than one (1) Business Day) following the Closing by the
applicable Acquired Company (and Purchaser shall cause the applicable Acquired
Company to pay such amounts); provided, that the portion of the Change of
Control Payments that is not payable at Closing (the “Delayed COC Payments”),
which amounts are set forth on Schedule I hereto (which Schedule may be updated
by the Company prior to Closing upon reasonable notice to Purchaser), shall be
paid following the Closing by the applicable Acquired Company (and the Purchaser
shall cause the applicable Acquired Company to pay such amounts) in accordance
with the terms of the agreement governing such Change of Control Payments;

(e) pay the applicable Closing JV Buyout Amount due on the Closing Date, if any,
to each Closing JV Buyout Person as set forth in the Closing Payment Statement;

(f) pay the applicable Closing Contingent Payment Amount to each Contingent
Payee as set forth in the Closing Payment Statement;

(g) pay the applicable Allocated Estimated Merger Consideration set forth on the
Estimated Merger Consideration Payment Schedule to each Warrant Holder (the
“Estimated Warrant Merger Consideration”);

(h) deliver to the payroll account designated by the Company the Allocated
Estimated Merger Consideration set forth on the Estimated Merger Consideration
Payment Schedule for the Converted Company Options (the “Estimated Option Merger
Consideration”), the applicable amounts of which shall, subject to Section 7.8,
be paid following (but in any event no later than three (3) Business Days
following) the Closing by the Company (and the Purchaser shall cause the Company
to pay such amounts) to each Option Holder with respect to such Person’s
Converted Company Options that are vested as of the Effective Time; and

(i) deliver or cause to be delivered to or for the account of the Paying Agent
an amount equal to the sum of the Estimated Merger Consideration, less the
Estimated Warrant Merger Consideration, less the Estimated Option Merger
Consideration and less the Escrow Amount (the “Payment Fund”).

2.4 Closing Estimates.

(a) The Company shall prepare (and permit Purchaser to review during such
preparation) and deliver to Purchaser at least three (3) Business Days prior to
the Closing a statement, certified by the Company’s Chief Financial Officer
(such statement, referred to as the “Estimated Closing Statement”) reflecting
the Company’s good faith estimate of the aggregate Merger Consideration, in
accordance with the calculation set forth

 

6



--------------------------------------------------------------------------------

in Section 1.2(b) (the “Estimated Merger Consideration”) and the Company’s
calculation of (i) the estimated Net Working Capital Adjustment (the “Estimated
Net Working Capital Adjustment”), (ii) the estimated amount of Closing Cash (the
“Estimated Closing Cash”), (iii) the estimated amount of Closing Date
Indebtedness (the “Estimated Closing Date Indebtedness”), (iv) the estimated
amount of Closing Transaction Expenses (the “Estimated Transaction Expenses”),
(v) the estimated amount of the Capital Expenditure Adjustment Amount, if any
(the “Estimated Capital Expenditure Adjustment Amount”), (vi) the estimated
amount of the Aggregate Closing Specified Shortfall, if any (“Estimated
Aggregate Closing Specified Shortfall”), (vii) the estimated amount of the
Maintenance CapEx Shortfall, if any, (the “Estimated Maintenance CapEx
Shortfall”), (viii) the amount of the Change of Control Payments, (ix) the
Approved Acquisition Amount, (x) the Pre-Closing JV Buyout Amounts, (xi) the JV
Call Exercise Proceeds and (xii) the amount of the Closing Contingent Payment
Amounts, in each case (other than the foregoing clause (xii)) calculated in
accordance with the Accounting Principles as of immediately prior to the
Effective Time, together with reasonable supporting detail, including but not
limited to an estimated closing balance sheet (the “Estimated Closing Balance
Sheet”) as of the Closing Date prepared by the Company in accordance with the
Accounting Principles.

(i) In connection with determining the Estimated Net Working Capital Adjustment,
the following two schedules shall be attached to the Estimated Closing
Statement: (A) a schedule (the “Estimated Reference Net Working Capital
Schedule”) which shall set forth the estimated Adjusted Net Working Capital as
of the date of the Reference Balance Sheet in accordance with the Accounting
Principles (the “Estimated Reference Adjusted Net Working Capital”); and (B) a
schedule (the “Estimated Net Working Capital Schedule”) which shall set forth
the estimated Adjusted Net Working Capital as of immediately prior to the
Effective Time in accordance with the Accounting Principles (the “Estimated
Adjusted Net Working Capital”). The Estimated Closing Statement, the Estimated
Reference Net Working Capital Schedule and the Estimated Net Working Capital
Schedule shall be prepared in good faith and in accordance with the definitions
herein and on a basis consistent with the Accounting Principles.

(ii) In connection with determining the Estimated Closing Date Indebtedness, the
Estimated Closing Statement shall specify, by creditor, the amount of Closing
Date Indebtedness owing to such creditor, and, if such amount is to be repaid at
Closing (each such creditor to be paid at Closing, a “Company Lender”), shall
attach a payoff letter, in form and substance reasonably satisfactory to
Purchaser, from such Company Lender dated no more than five (5) Business Days
prior to the Closing Date (each, a “Payoff Letter”), indicating the amount
required to be repaid at Closing to discharge in full all such Closing Date
Indebtedness of such Company Lender (the “Payoff Amount”), including the portion
thereof, if any, constituting Debt Prepayment Penalties and the manner in which
such payment shall be made.

(iii) In connection with determining the Estimated Capital Expenditure
Adjustment Amount, the Estimated Closing Statement shall specify by project the
amount of expenditure.

 

7



--------------------------------------------------------------------------------

(iv) In connection with determining the Estimated Transaction Expenses, the
Estimated Closing Statement shall specify, by payee (each a “Company Payee”),
the amount of all Transaction Expenses required to be paid at Closing to each
Company Payee and the manner in which such payments shall be made.

(b) The Company shall prepare and deliver to Purchaser at least three
(3) Business Days prior to the Closing a statement, certified by the Company’s
Chief Financial Officer (the “Closing Payment Statement”) which Closing Payment
Statement shall specify:

(i) the aggregate amount, by payee (each, a “Change of Control Payee”), of the
Change of Control Payment, or portion thereof, to be paid at Closing to each
Change of Control Payee and the manner in which such payments shall be made;
provided, that the portion, and payment schedule therefor, of each Delayed COC
Payment in accordance with the terms of the agreement governing such Delayed COC
Payment shall be set forth with respect to each Change of Control Payee on
Schedule I hereto (which Schedule may be updated by the Company prior to Closing
upon reasonable notice to Purchaser);

(ii) the aggregate amount, by payee (each, a “Contingent Payee”), of the
contingent payments due and payable at Closing under the Contingent Payment
Contracts (the “Closing Contingent Payment Amount”) to each Contingent Payee,
and the manner in which such payments shall be made; and

(iii) the aggregate Closing JV Buyout Amount payable, if any, to each Closing JV
Buyout Person as determined in accordance with Section 5.22, including the
portion of any such amount that is to be paid on the Closing Date, and the
manner in which such payments shall be made.

2.5 Post-Closing Adjustment to Merger Consideration.

(a) As soon as practicable, and in any event no later than the sixtieth
(60th) calendar day after the Closing Date, Purchaser will prepare and deliver
to the Representative a statement (“Closing Statement”) setting forth, in
reasonable detail, Purchaser’s calculation of the Merger Consideration in
accordance with the calculation set forth in Section 1.2(b), including the
calculation of the Net Working Capital Adjustment (the “Closing Net Working
Capital Adjustment”) as of immediately prior to the Effective Time in accordance
with the Accounting Principles (the “Closing Net Working Capital”), Closing
Cash, the Closing Transaction Expenses, the Capital Expenditure Adjustment
Amount (if any), the Aggregate Closing Specified Shortfall (if any), the
Maintenance CapEx Shortfall (if any), Change of Control Payments, Approved
Acquisition Amount, Pre-Closing JV Buyout Amounts, JV Call Exercise Proceeds,
Closing Contingent Payment Amounts and the Closing Date Indebtedness, in each
case calculated in accordance with the definitions included herein (other than
with respect to the Closing Contingent Payment Amounts) and on a basis
consistent with the Accounting Principles, together with reasonable supporting
detail, including but not limited to a closing balance sheet of the Company as
of immediately prior to the Effective Time prepared in accordance with the
Accounting Principles.

 

8



--------------------------------------------------------------------------------

(i) In connection with preparing the Closing Net Working Capital Adjustment, the
following two schedules shall be attached to the Closing Statement: (A) a
schedule (the “Closing Reference Net Working Capital Schedule”) which shall set
forth the Adjusted Net Working Capital as of the date of the Reference Balance
Sheet in accordance with the Accounting Principles (the “Closing Reference
Adjusted Net Working Capital”); and (B) a schedule (the “Closing Net Working
Capital Schedule”) which shall set forth the Adjusted Net Working Capital as of
immediately prior to the Effective Time in accordance with the Accounting
Principles (the “Closing Adjusted Net Working Capital”). The Closing Statement,
Closing Reference Net Working Capital Schedule and the Closing Net Working
Capital Schedule shall be prepared in good faith and in accordance with the
definitions included herein and on a basis consistent with the Accounting
Principles.

(b) The Closing Statement delivered by Purchaser pursuant to Section 2.5(a)
shall be deemed to be accepted as final by the Parties and shall be conclusive
for the purposes of this Agreement, except to the extent, if any, that the
Representative delivers, no later than the thirtieth (30th) day following the
date the Representative receives the Closing Statement, Closing Reference Net
Working Capital Schedule and the Closing Net Working Capital Schedule, a written
statement (an “Objection Notice”) to Purchaser describing the Representative’s
objections thereto (the “Disputed Items”), specifying the amount in dispute and
setting forth the basis for such dispute.

(c) Subject to Section 2.5(b), Purchaser and its representatives, on the one
hand, and the Representative and its representatives, on the other hand, will
use reasonable best efforts to resolve any Disputed Items in good faith, but if
they do not obtain a final resolution within thirty (30) calendar days after
receipt by Purchaser of any Objection Notice, the Representative and Purchaser
shall, within five (5) Business Days thereafter (or such earlier date as
mutually agreed), submit such dispute to Duff & Phelps LLC to serve as the
“Arbitrating Accountant” hereunder (the “Arbitrating Accountant”). The
Arbitrating Accountant shall resolve all remaining Disputed Items in accordance
herewith within thirty (30) Business Days from the date of its designation. In
connection with the foregoing, the Arbitrating Accountant shall be instructed to
and must (i) limit its determination(s) only to the remaining Disputed Items,
(ii) make its determination(s) as to each remaining Disputed Item based upon the
definitions hereof and application of the Accounting Principles and (iii) not
assign a value to any remaining Disputed Item greater than the higher value for
such Disputed Item claimed by either Purchaser or the Representative or less
than the lower value for such Disputed Item claimed by Purchaser or the
Representative. The fees, costs and expenses of the Arbitrating Accountant shall
be allocated to and borne by Purchaser and the Representative (on behalf of the
Stockholders) based on the inverse of the percentage that the Arbitrating
Accountant’s determination (before such allocation) bears to the total amount of
the Disputed Items as originally submitted to the Arbitrating Accountant. For
example, should the Disputed Items total in amount to $1,000 and the Arbitrating
Accountant awards $600 in favor of the Representative’s position, 60% of the
costs of its review would be borne by Purchaser and 40% of the costs would be
borne by the Representative. Purchaser and the Representative shall use
reasonable best efforts to cause the Arbitrating Accountant to render a written
determination (which shall also include allocation of the Arbitrating
Accountant’s costs and expenses in accordance with the preceding sentences
(“Dispute Report”)) within

 

9



--------------------------------------------------------------------------------

thirty (30) Business Days after its retention, and Purchaser, the Representative
and their respective agents shall cooperate with the Arbitrating Accountant
during its engagement. Further, the Arbitrating Accountant’s determination shall
be based solely on the submissions by Purchaser and the Representative and shall
be in accordance with the terms and procedures set forth in this Agreement
(i.e., not on the basis of an independent review). The determination of the
Arbitrating Accountant shall be conclusive and binding on the Parties for
purposes of this Section 2.5, absent fraud or manifest or mathematical error.

(d) Upon the agreement of Purchaser and the Representative or the decision of
the Arbitrating Accountant, the Closing Statement, as so adjusted (or, if the
Representative fails to deliver an Objection Notice within the thirty (30) day
period provided in Section 2.5(b), the Closing Statement as delivered by
Purchaser), shall be deemed to be the Closing Statement for purposes of
calculating the Final Adjustment Amount (the “Final Closing Statement”). Within
five (5) Business Days after the Merger Consideration is finally determined
pursuant to this Section 2.5 (such finally determined Merger Consideration, the
“Final Merger Consideration”):

(i) if the Final Merger Consideration is greater than the Estimated Merger
Consideration, Purchaser shall pay, or provide funds to the Paying Agent to pay,
to the Representative or its designee (on behalf of the Stockholders and, to the
extent applicable, the Contingent Payees) an amount equal to the difference
between the Final Merger Consideration and the Estimated Merger Consideration;
provided, however, if the Final Merger Consideration exceeds the Estimated
Merger Consideration by an amount equal to or less than $500,000, no payment
shall be made; or

(ii) if the Estimated Merger Consideration is greater than the Final Merger
Consideration, Purchaser and the Representative shall instruct the Escrow Agent
to pay to Purchaser from the Escrow Account an amount equal to the difference
between the Estimated Merger Consideration and the Final Merger Consideration,
by wire transfer of immediately available funds to an account designated by
Purchaser; provided, however, if the Estimated Merger Consideration exceeds the
Final Merger Consideration by an amount equal to or less than $500,000, no
payment shall be made.

(e) Any payment to be made pursuant to this Section 2.5 (the “Final Adjustment
Amount”) shall be increased by an amount equal to the product of such payment
multiplied by a rate per annum equal to the prime rate of interest reported in
The Wall Street Journal on the Closing Date, calculated on the basis of the
actual number of days elapsed over three hundred sixty (360), from the Closing
Date to the date of payment.

(f) Any Final Adjustment Amount that is paid pursuant to this Section 2.5 shall
be treated by all parties for Tax purposes as an adjustment to the Merger
Consideration. Purchaser, the Surviving Corporation and the Paying Agent shall
be entitled to withhold Taxes on payments pursuant to this Agreement in
accordance with applicable Legal Requirement. Any sum which is withheld and paid
to a Tax authority as permitted by this Section 2.5 will be deemed for purposes
of this Agreement to have been paid to the Person with regard to whom it is
withheld.

 

10



--------------------------------------------------------------------------------

(g) In connection with the provisions of this Section 2.5, Purchaser and the
Surviving Corporation shall make available to the Representative and its
accountants and other representatives all pertinent information, books and
records and work papers related to the preparation of the Closing Statement. The
Representative and its accountants and other representatives may make inquires
of Purchaser, the Surviving Corporation, any of its Subsidiaries and their
respective accountants regarding questions concerning or disagreements with the
Closing Statement arising in the course of their review thereof, and Purchaser
shall use its, and shall cause the Company and its Subsidiaries to use their
reasonable best efforts to cause any such accountants to cooperate with and
respond promptly to such inquiries.

2.6 Post-Closing Payment. From and after the Closing, in the event that the
Representative is entitled to receive (on behalf of the Stockholders) any
amounts hereunder or pursuant to the Escrow Agreement (including, without
limitation, pursuant to Sections 2.5(d)(i) or 5.27 of this Agreement or Sections
3(b), 3(d) or 3(e)(vii) of the Escrow Agreement) (each such payment, a
“Post-Closing Payment”) the Representative shall:

(a) promptly prepare and deliver to Purchaser a schedule (the “Post-Closing
Payment Schedule”) setting forth (i) the name of each holder of Converted Equity
Securities, and with respect to each such holder, (1) the estimated number of
and type of Converted Equity Securities held by such Person, and (2) the
aggregate Allocated Post-Closing Payment to which such holder is entitled in
respect thereof, and (ii) the Post-Closing Contingent Payment Amount, if any, to
which each Contingent Payee is entitled in respect thereof and the name of each
such Contingent Payee. In addition, the Post-Closing Payment Schedule shall,
with respect to the Allocated Post-Closing Payment for the Converted Company
Options, set forth the amount of Taxes, if any, that will be withheld therefrom;
and then

(b) distribute (or direct to be distributed) in respect of each Converted Equity
Security its applicable Allocated Post-Closing Payment, if any, with respect to
such Post-Closing Payment; provided, if any portion of such Post-Closing Payment
is to be made in respect of a Converted Company Option, the Representative shall
distribute (or direct to be distributed) such cash to the Company and the
Company shall (and Purchaser shall cause the Company to) deliver (through its
payroll system) to each applicable holder of Converted Company Options the
applicable Allocated Post-Closing Payment.

In making and directing all allocations and distributions of Post-Closing
Payments hereunder, the Representative shall give effect to (and cause to be
paid from such proceeds and, as necessary, the Contingent Payment Holdback) any
Post-Closing Contingent Payment Amount to the extent required by the terms of
the Contingent Payment Contracts.

2.7 [RESERVED].

2.8 Appointment of Paying Agent; Surrender of Certificates; Payment of Estimated
Merger Consideration to Stockholders.

 

11



--------------------------------------------------------------------------------

(a) Prior to the Closing Date, Purchaser and Representative will enter into an
agreement with a bank or trust company designated by the Company and reasonably
acceptable to Purchaser and Representative to act as paying agent (the “Paying
Agent”) in connection with the Merger and to receive the portion of Estimated
Merger Consideration to be funded at Closing in accordance with Section 2.3(i)
to which the holders of Converted Company Shares will become entitled pursuant
to this Article 2. The Payment Fund shall be invested by the Paying Agent as
directed by Representative. Earnings from such investments shall be the sole and
exclusive property of the holders of Converted Company Shares, and no part of
such earnings shall accrue to the benefit of Purchaser or the Surviving
Corporation.

(b) At such time as determined by the Company after the date hereof, the Company
shall cause to be mailed or delivered to each Person holding Common Shares,
other than Treasury Shares, as of such time, a letter of transmittal in form and
substance reasonably satisfactory to the Company and Purchaser (a “Letter of
Transmittal”), including provisions (i) providing instructions for use in
effecting the surrender of a Certificate, including instructions for delivering,
in lieu of any lost, stolen, mutilated or destroyed Certificate, an affidavit of
loss (an “Affidavit of Loss”), (ii) confirming designation of CDSI
Representative LLC as the Representative hereunder, and (iii) other customary
terms.

(c) From and after the Effective Time and upon surrender by each Stockholder to
the Paying Agent (excluding holders of Dissenting Shares) of one or more
Certificates (or, if such Certificate has been lost, a properly completed and
executed Affidavit of Loss), together with a Letter of Transmittal properly
completed and validly executed in accordance with the instructions thereto, the
holder of such Certificate (or deliverer of such Affidavit of Loss) shall,
subject to the terms of this Agreement, be entitled to receive in exchange
therefor the Per Share Merger Consideration for each Converted Company Share
formerly represented thereby (subject to deduction for any required withholding
Tax), and, if applicable, such Certificate shall forthwith be cancelled. With
respect to each Converted Company Share represented by such surrendered
Certificate (or Affidavit of Loss), such cash payment shall be payable by the
Paying Agent to the applicable Stockholder at his, her or its address set forth
in the Letter of Transmittal.

(d) Until so surrendered, each outstanding Certificate that, prior to the
Effective Time, represented Common Shares shall be deemed from and after the
Effective Time, for all purposes, to evidence the right to receive only such
portion of the Merger Consideration as is determined pursuant to this Agreement.
No interest will be paid or accrued for the benefit of holders of Certificates
on the Merger Consideration payable in respect thereof. If any Merger
Consideration is to be paid to any Person other than to the registered holder of
the Certificate surrendered in exchange therefor, it shall be a condition
precedent to the payment thereof that the Certificate so surrendered shall be
properly endorsed and otherwise be in proper form for transfer and that the
Person requesting such exchange shall have paid to the Paying Agent any transfer
or other similar Taxes required by reason of the transfer of such Certificate or
the payment of Merger Consideration to a Person other than the registered holder
of such Certificate, or established to the satisfaction of the Paying Agent that
such Tax has been paid or is not payable.

 

12



--------------------------------------------------------------------------------

(e) Upon the later to occur of (i) six (6) months after the Payment Fund was
deposited with the Paying Agent, and (ii) written direction from the
Representative to the Paying Agent, any then undistributed portion of the
Payment Fund shall be delivered to the Representative, and the holders of
Converted Company Shares who have not theretofore complied with this Article 2,
shall thereafter, in each case, look only to the Representative for payment of
the Merger Consideration (as adjusted pursuant to Section 2.5) in respect of
such Converted Company Shares, subject to escheat and abandoned property and
similar Legal Requirements.

2.9 Withholding Rights. Notwithstanding anything herein to the contrary, each of
the Company, the Surviving Corporation and Purchaser shall be entitled to deduct
and withhold from the amounts otherwise payable to any Person pursuant to
Article 1 or Article 2 hereof such amounts as it is required to deduct and
withhold with respect to the making of such payment under any provision of
federal, state, local or foreign Tax law to the extent (i) such amounts are
designated as compensatory for Tax purposes by the Company upon written notice
to Purchaser on or prior to the Closing Date (or with respect to payments from
the Escrow Account, designated as compensatory for Tax purposes by the
Representative upon written notice to Purchaser on or prior to release from the
Escrow Account), which written notice shall be binding and conclusive absent
manifest error, (ii) the Company has not complied with the provisions of
Section 5.16 or (iii) required by Legal Requirement if the Purchaser has
provided written notice of the obligation to withhold to the Company at least
two (2) Business Days prior to the Closing (or release from the Escrow Account).
To the extent that amounts are so withheld and paid over to the appropriate
Governmental Body by the Company, Purchaser and/or the Surviving Corporation, as
the case may be, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the Person in respect of which such deduction
and withholding was made. With respect to any amounts described in clause (i),
the Surviving Corporation shall effectuate such withholding through payroll.

2.10 Additional Matters Relating to the Merger Consideration. It is understood
and agreed among the Parties that all calculations made pursuant to this Article
2 will be rounded to five decimal places (it being understood that all aggregate
cash payments required to be made hereunder shall be rounded to the nearest
whole cent after giving effect to the calculations made pursuant to this Article
2). However, notwithstanding anything contained herein to the contrary, in all
cases, the amount payable to each Stockholder in respect of all Converted Equity
Securities held by such Stockholder shall be aggregated, and rounded to the
nearest $.01.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in the corresponding sections or subsections of the
disclosure schedule, dated the date hereof, delivered by the Company to
Purchaser (together with the Additional Schedules, the “Company Disclosure
Schedule”), and except with respect to the Pipeline Business as to which the
Company makes no representations and warranties (other than representations and
warranties expressly made with respect to the Pipeline Business in Section 3.26,
provided, however, the representations and warranties contained in Article 3
shall apply to any Pipeline Business that has obtained the necessary licenses to
treat dialysis patients prior to

 

13



--------------------------------------------------------------------------------

the Closing Date, but solely for the period commencing on such date through the
Closing Date), the Company represents and warrants to Purchaser and Merger Sub
as follows:

3.1 Organization and Good Standing.

(a) Each of the Acquired Companies is a corporation, limited liability company
or limited partnership duly organized, validly existing, and (to the extent
applicable) in good standing under the laws of its respective jurisdiction of
organization, with all requisite corporate or other entity power and authority
to conduct its respective Company Business as now being conducted and to own or
use the respective properties and assets that it purports to own or use. Each of
the Acquired Companies is duly qualified to do business as a foreign entity and
(to the extent applicable) is in good standing under the laws of each state or
other jurisdiction in which either the ownership or use of the properties owned
or used by it, or the nature of the activities conducted by it, requires such
qualification, except where the failure to be so qualified would not,
individually or in the aggregate, have or reasonably be expected to have a
Company Material Adverse Effect.

(b) Part 3.1(b) of the Company Disclosure Schedule lists all Acquired Companies
and indicates as to each the type of entity, its jurisdiction of organization,
its jurisdictions of foreign qualification, and its members or other equity
holders and, except with respect to the Company, the percentage interest held by
each such member or equity holder (determined on a fully diluted basis),
provided that for the Company only the aggregate amount of options, warrants and
restricted stock is disclosed and not the ownership thereof. As of the date
hereof, the Company has made available to Purchaser true, correct and complete
copies of the certificate or articles of incorporation or organization, bylaws
and other organizational documents (collectively, “Organizational Documents”)
and all partnership agreements, limited liability company agreements or other
written or binding oral agreements by or between each Acquired Company and any
of its owners setting forth the rights of the owners (“Ownership Documents”), in
each case, as amended and/or restated to the date hereof.

3.2 Authority; No Conflict.

(a) The Company has all necessary corporate power and authority to execute and
deliver this Agreement and each other agreement referred to in this Agreement to
which it is a party, to perform its obligations hereunder and thereunder and to
consummate the Merger and the other transactions contemplated hereby and thereby
(collectively, the “Contemplated Transactions”). The execution and delivery of
this Agreement by the Company and the consummation by the Company of the
Contemplated Transactions have been duly and validly authorized by all necessary
corporate action on the part of the Company, and no other corporate
authorization is necessary to authorize this Agreement or to consummate the
Contemplated Transactions (other than, with respect to the Merger, the approval
and adoption of this Agreement by holders of a majority of the outstanding
Shares entitled to vote on such matter (the “Required Company Stockholder
Vote”). The delivery of the Principal Stockholders Consents will constitute and
satisfy the Required Company Stockholder Vote in accordance with all applicable
Legal Requirements, the Company’s Organizational Documents, the Existing
Shareholders Agreement and, to the extent

 

14



--------------------------------------------------------------------------------

applicable, any Ownership Document to which the Company is a party. The board of
directors of the Company has approved this Agreement, declared it to be
advisable and resolved to recommend to the Stockholders that they vote in favor
of the adoption of this Agreement. This Agreement has been duly and validly
executed and delivered by the Company and, assuming the due authorization,
execution and delivery by Purchaser and Merger Sub, constitutes the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, moratorium, reorganization and similar laws of general applicability
relating to or affecting creditors rights and to general equity principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

(b) Except as set forth in Part 3.2(b)(i) of the Company Disclosure Schedule,
neither the execution and delivery of this Agreement nor the consummation of any
of the Contemplated Transactions, directly or indirectly, (i) conflict with or
result in a violation of any provision of the Organizational Documents or
Ownership Documents of any of the Acquired Companies; (ii) conflict with or
result in a violation of any Legal Requirement or Governmental Authorization to
which any of the Acquired Companies, or any of the Company Assets, is subject,
provided that the Parties file the requisite notices with, or obtain the
requisite approvals of, Governmental Bodies as set forth in Part 3.2(b)(ii) of
the Company Disclosure Schedule; (iii) with or without notice or lapse of time
or both, conflict with or result in a violation or breach of any provision of,
give any Person a right of Consent or give any Person the right to declare a
default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate or modify any Material Contract; or
(iv) result in the imposition or creation of any Encumbrance upon any of the
Company Assets, except, in the case of clauses (ii), (iii) and (iv) for any such
conflicts, violations, breaches, defaults, occurrences, Consents, terminations,
cancellations, accelerations, impositions and creations that would not,
individually or in the aggregate, have or reasonably be expected to have a
Company Material Adverse Effect or prevent or materially delay the consummation
of the Merger.

(c) The execution and delivery of this Agreement by the Company does not, and
the performance of this Agreement and the consummation of the Contemplated
Transactions by the Company will not, require any Consent of, or filing with or
notification to, any Governmental Body, except (i) for (A) the pre-merger
notification requirements of the HSR Act, and (B) filing of a Certificate of
Merger as required by the DGCL or (ii) where failure to obtain such Consents, or
to make such filings or notifications, would not, individually or in the
aggregate, have or reasonably be expected to have a Company Material Adverse
Effect or prevent or materially delay the consummation of the Merger.

(d) Part 3.2(d) of the Company Disclosure Schedule sets forth, with respect to
each Joint Venture, whether the Company or any of its Subsidiaries may be
required, by reason of the execution and delivery of this Agreement, the
consummation of the Contemplated Transactions or otherwise, to offer to purchase
shares of capital stock or other equity interests of such Joint Venture from any
Person with an ownership interest, directly or indirectly, in such Joint
Venture, other than the Company and any of its wholly-owned Subsidiaries (each,
together with such Person’s permitted transferees, a “JV Buyout Person”).

 

15



--------------------------------------------------------------------------------

3.3 Capitalization. The authorized Shares consist of 200,000 shares of common
stock, par value $0.001 per share (“Common Shares”) and 10,000 shares of
preferred stock, par value $0.001 per share (“Preferred Shares”). As of the date
hereof, (a) 138,284.78 Common Shares are issued and outstanding, all of which
have been duly authorized and validly issued and are fully paid and
nonassessable; (b) no Preferred Shares are issued and outstanding; (c) 11,760
Common Shares are reserved for issuance pursuant to outstanding Options and
(d) 5,000 Common Shares are reserved for issuance pursuant to the Warrants.
There are not any outstanding bonds, debentures, notes or other Indebtedness or,
except as described in the immediately preceding sentence, securities, in each
case, of the Company having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matters on which
Stockholders may vote. Except as set forth in the second sentence of this
Section 3.3, as of the date hereof, no Shares or other voting securities of the
Company are issued, reserved for issuance or outstanding. Except as set forth in
Part 3.3 of the Company Disclosure Schedule, no Acquired Company is party to any
Contract or has any other obligation requiring it to repurchase, redeem or
otherwise acquire any Shares, any capital stock or other ownership interest in
any of the Acquired Companies or to make any investment in any of the Acquired
Companies. Except as set forth in Part 3.3 of the Company Disclosure Schedule,
each outstanding ownership interest of each of the Acquired Companies is duly
authorized, validly issued, fully paid and nonassessable, and each such interest
owned by any of the Acquired Companies is free and clear of all Encumbrances
(other than transfer restrictions imposed on equity securities by applicable
federal or state securities laws or Encumbrances pursuant to the Organizational
Documents or Ownership Documents). None of the Acquired Companies owns, or is a
party to any Contract or has any other obligation to acquire, any ownership
interests, equity securities or other securities of any Person, except as set
forth in Part 3.3 of the Company Disclosure Schedule.

3.4 Financial Statements.

(a) The Company has made available to Purchaser true, correct and complete
copies of (i) the audited consolidated balance sheets of DSI Renal Holding LLC
and its consolidated Subsidiaries as of December 31, 2009 and December 31, 2008
and the related consolidated statements of operations, cash flows and members’
equity for the fiscal years then ended (the “Audited Financial Statements”) and
(ii) an unaudited consolidated balance sheet of CDSI II Holding Company, Inc.
and its consolidated Subsidiaries as of December 31, 2010 and related
consolidated statements of operations, cash flows and stockholders’ equity for
the twelve (12) months then ended (the “Unaudited Financial Statements” and
together with the Audited Financial Statements, including the related notes and
schedules thereto, the “Financial Statements”), each of which are set forth in
Part 3.4(a) of the Company Disclosure Schedule.

(b) Except for Part 3.4(b) of the Company Disclosure Schedule, the Financial
Statements present fairly, in all material respects, the consolidated financial
condition, results of operations and cash flows of DSI Renal Holding LLC and its
consolidated Subsidiaries or CDSI II Holding Company, Inc. and its consolidated
Subsidiaries, as applicable, as of the dates indicated or for the periods
indicated, in each case in accordance with GAAP, except that unaudited financial
statements are subject to normal year-end adjustments (which, in the aggregate,
are not material) and do not include footnotes.

 

16



--------------------------------------------------------------------------------

(c) The books and records of the Company and its Subsidiaries have been
maintained in all material respects in accordance with sound business practices,
including the maintenance of an adequate system of internal controls, and fairly
reflect, in all material respects, on a basis consistent with past periods since
January 1, 2009, (i) the financial position of the Company and its Subsidiaries
and (ii) all transactions of the Company and its Subsidiaries.

3.5 Accounts Receivable. All accounts receivable of the Acquired Companies
(i) are valid claims in the ordinary course of business, (ii) represent monies
due for services rendered in the ordinary course of business, (iii) to the
Knowledge of the Company, are not subject to any refunds or adjustments or any
defenses, offsets, claims or counterclaims, restrictions or other encumbrances
except for contractual allowances, discounts and refunds in accordance with the
ordinary course of business and (iv) have been prepared on the same basis and in
accordance with the same accounting and operating principles, policies and
practices applied consistently with those used in preparing the Financial
Statements (and as adjusted for the Company’s change in October 2010 from a cash
basis of accounting for its Medicare bad debt recoveries to an accrual basis of
accounting).

3.6 No Undisclosed Liabilities. Except as reflected in or reserved against in
the Financial Statements, as of the date hereof neither the Company nor any of
its Subsidiaries has any obligations or liabilities of any kind, whether
accrued, absolute, fixed or contingent that would be required to be reflected on
or reserved against or disclosed in the notes to a consolidated balance sheet of
the Company and its Subsidiaries prepared in accordance with GAAP, other than
obligations or liabilities (i) set forth on Part 3.6 of the Company Disclosure
Schedule, (ii) incurred in the ordinary course of business since December 31,
2010, (iii) that have been discharged or paid in full prior to the date hereof
in the ordinary course of business, (iv) arising out of the terms or provisions
of any Material Contract (to the extent identified on Part 3.17 of the Company
Disclosure Schedule) to which any Acquired Company is a party (except to the
extent such liability is a result of a breach, violation or nonperformance after
notice and opportunity to cure or a default under such Material Contract prior
to the Closing Date) or (v) that would not, individually or in the aggregate,
have or reasonably be expected to have a Company Material Adverse Effect.

3.7 Property; Sufficiency of Assets.

(a) Except as set forth in Part 3.7(a) of the Company Disclosure Schedule, the
Acquired Companies have good and valid title to all property material to the
Company Business and reflected in the Financial Statements as being owned by the
Acquired Companies or acquired after the date hereof (except for property sold
or otherwise disposed of in the ordinary course of business since the date
thereof) (collectively, the “Company Assets”), free and clear of all
Encumbrances except Permitted Encumbrances.

(b) Except as set forth in Part 3.7(b) of the Company Disclosure Schedule, the
Company Assets, together with all assets and properties held under the Personal
Property Leases, Real Property Leases and license agreements, include all the
material tangible assets, properties and rights and material Proprietary Rights
necessary for the conduct of the Company Business by the Acquired Companies in
substantially the same manner as the Acquired Companies are operating the
Company Business as of the date hereof; provided

 

17



--------------------------------------------------------------------------------

that the foregoing does not address matters relating to infringement or
misappropriation of any Person’s Proprietary Rights, the sole representation and
warranty for which is set forth in Section 3.9(b).

3.8 Equipment; Leasehold. Part 3.8 of the Company Disclosure Schedule sets forth
(a) a correct and complete list of all personal property leased by the Acquired
Companies involving, with respect to each such lease, annual payments in excess
of Fifty Thousand Dollars ($50,000) (the “Leased Personal Property”); and
(b) all leases and subleases covering the Leased Personal Property to which any
Acquired Company is a party or is otherwise bound (collectively, the “Personal
Property Leases”). The Company has made available to Purchaser true, correct and
complete copies of each Personal Property Lease.

3.9 Proprietary Rights.

(a) Set forth in Part 3.9(a) of the Company Disclosure Schedule is a list of all
U.S. and foreign (i) issued patents and patent applications; (ii) trademark
registrations and applications (including Internet domain name registrations);
and (iii) copyright registrations and applications, which are owned by the
Acquired Companies. Also set forth in Part 3.9(a) of the Company Disclosure
Schedule is a list of all trade names used by any Acquired Company.

(b) To the Knowledge of the Company, all material Proprietary Rights owned by
any of the Acquired Companies, including without limitation those set forth in
Part 3.9(a) of the Company Disclosure Schedule, are valid and in full force and
all applications listed therein as pending have been prosecuted in good faith as
required by Legal Requirement, to the extent relevant, and are in good standing.
Except as set forth in Part 3.9(b) of the Company Disclosure Schedule and except
as would not, individually or in the aggregate, have or reasonably be expected
to have a Company Material Adverse Effect, (i) the businesses of the Acquired
Companies as currently conducted do not infringe or misappropriate any Person’s
Proprietary Rights, and there is no such claim of infringement or
misappropriation pending or, to the Knowledge of the Company, threatened in
writing against any Acquired Company; (ii) to the Knowledge of the Company, no
Person is infringing or misappropriating any material Proprietary Rights owned
by any Acquired Company, and (iii) there is no infringement or misappropriation
claim pending or threatened against any Person by any Acquired Company.

3.10 Taxes.

(a) Except as set forth in Part 3.10(a) of the Company Disclosure Schedule, all
income and material Tax Returns required to be filed by or on behalf of the
Acquired Companies were filed on a timely basis (taking into account all
permitted extensions). All such Tax Returns were true, correct and complete in
all material respects. Purchaser has been provided with true, correct and
complete copies of all Tax Returns filed since January 1, 2007. None of the
Acquired Companies has requested or been granted any extension of time to file
any Tax Return that has not been filed. There are no existing penalty, interest
or deficiency assessments or pending audits relating to Taxes with respect to
the Acquired Companies, except as set forth in Part 3.10(a) of the Company
Disclosure

 

18



--------------------------------------------------------------------------------

Schedule. Part 3.10(a) of the Company Disclosure Schedule lists all Tax Returns
that have been audited by any Governmental Body. All deficiencies asserted by
any Governmental Body arising from audits have been paid in full. The Company
has delivered to Purchaser true, correct and complete copies of all
correspondence, examination reports, statements of deficiency, notices of
proposed adjustment, and all responses thereto, relating to any income Tax or
other material audit. None of the Acquired Companies has received from any Tax
authority any (i) written notice indicating an intent to open an audit or other
review, or (ii) written request for information related to Tax matters, except
as set forth in Part 3.10(a) of the Company Disclosure Schedule.

(b) Except as set forth in Part 3.10(b) of the Company Disclosure Schedule,
other than Taxes which in the aggregate are not material, all Taxes that are
required to be paid by the Acquired Companies (whether or not such Taxes are
shown or required to be shown on any Tax Return) have been paid (except with
respect to matters contested in good faith as set forth in Part 3.10(b) of the
Company Disclosure Schedule). Each of the Acquired Companies has withheld and
paid over to the appropriate Governmental Body all Taxes it is required to
withhold and pay (including, without limitation, by reason of Legal Requirements
regarding employee wage withholding, backup withholding, payments to foreign
persons, and sales and use taxes), other than Taxes which in the aggregate are
not material.

(c) None of the Acquired Companies has waived any statute of limitations with
respect to Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency.

(d) None of the Acquired Companies is a party to any Tax allocation or sharing
agreement.

(e) There are no liens for Taxes upon the assets or properties of the Acquired
Companies (whether real, personal or mixed, tangible or intangible) except for
statutory liens for Taxes not yet due or payable.

(f) Each of the Subsidiaries of the Company, throughout its existence, has been
either a partnership (within the meaning of Code Section 7701(a)(2)) or a
disregarded entity (within the meaning of Treasury Regulation
Section 301.7701-2(c)(2)(i)) for income Tax purposes. No Governmental Body has
ever challenged or questioned any such Subsidiary’s status as a partnership or
disregarded entity, as the case may be. No such Subsidiary has ever filed an
election to be treated as a corporation for income Tax purposes.

(g) None of the Acquired Companies is presently liable for any material Taxes of
any other Person, including but not limited to: (i) by reason of having been a
member of any affiliated, consolidated, combined, or unitary Tax group; (ii) as
a transferee or successor; or (iii) by any tax sharing or tax indemnification
agreement (dealing principally with Taxes).

 

19



--------------------------------------------------------------------------------

(h) No Governmental Body has claimed, asserted, or, to the Knowledge of the
Company, investigated whether any of the Acquired Companies is subject to Tax in
any other jurisdiction.

(i) None of the Acquired Companies is the subject of any private letter ruling
or similar ruling issued by any Governmental Body.

(j) None of the Acquired Companies will be required to include any item of
income in, or exclude any item of deduction from, taxable income for any taxable
period ending after the Closing Date as a result of any: (i) adjustment pursuant
to Section 481 of the Code associated with a change of accounting method that is
effective on or before the Effective Time; (ii) closing agreement or other
agreement with any Governmental Body executed on or before the Effective Time;
(iii) transaction entered into on or before the Effective Time and treated under
the installment method, long-term contract method, cash method, or open
transaction method of accounting; (iv) pre-paid amount received on or prior to
the Effective Time; or (v) election under Section 108(i) of the Code made on or
before the Effective Time.

(k) None of the Acquired Companies has ever distributed the stock of another
Person, or had its stock distributed by another Person, in a transaction that
was intended to be governed in whole or in part by Section 355 of the Code.

(l) None of the Acquired Companies is or has been a party to any “reportable
transaction,” as defined in Section 6707A(c)(1) of the Code and
Section 1.6011-4(b) of the Treasury Regulations.

(m) This Section 3.10 and Section 3.11 constitute the sole representations and
warranties with respect to any Tax matters. The representations and warranties
in this Section 3.10 (other than Sections 3.10(e), 3.10(g), 3.10(h), 3.10(i) and
3.10(j) and the last sentence of Section 3.10(a)) may only be relied upon for
any Tax period (or portion thereof) ending on or before the Closing Date, and
not for any Tax periods (or portions thereof) beginning after the Closing Date
and, for the avoidance of doubt, cannot be relied upon for the purposes of
establishing any tax attribute, such as net operating loss carryforwards, for
any Tax periods (or portions thereof) beginning after the Closing Date.

3.11 Employee Benefits.

(a) Part 3.11(a) of the Company Disclosure Schedule includes a correct and
complete list of all Benefit Plans. Without limiting the generality of the
foregoing, the term “Benefit Plans” means all “employee benefit plans” as
defined in Section 3(3) of ERISA and all bonus, stock or other security option,
stock or other security purchase, stock or other security appreciation rights,
incentive, deferred compensation, retirement or supplemental retirement,
severance, change in control, vacation, cafeteria, dependent care, medical care,
employee assistance program, education or tuition assistance programs, insurance
and other similar fringe or employee benefit plans, programs or arrangements,
and any employment or severance agreements or any other material plan or
arrangement to provide compensation or benefits, written or otherwise, whether
or not contingent, in any

 

20



--------------------------------------------------------------------------------

case, (i) that is maintained, contributed to or sponsored by the Acquired
Companies or any other entity, trade or business that is treated as a single
employer with any of the Acquired Companies under any of Sections 414(b), (c),
(m) or (o) of the Code or Section 4001(a)(14) of ERISA (an “ERISA Affiliate”),
in any case, for the benefit of any current or former employee, consultant or
director of any Acquired Company, or (ii) under which any of the Acquired
Companies has, or would reasonably be expected to have, any liability including,
without limitation, future or contingent liabilities.

(b) As applicable with respect to each Benefit Plan, the Company has made
available to Purchaser a true, correct and complete copy of: (i) each writing
constituting the terms of such Benefit Plan, including, without limitation, all
plan documents and all amendments thereto, benefit schedules, trust agreements,
and insurance contracts and other funding vehicles; (ii) a written summary of
the material terms of any Benefit Plan not in writing; (iii) the three most
recent Annual Reports (Form 5500 Series) and accompanying schedules and audited
financial statements; (iv) the current summary plan description and any material
modifications thereto; (v) the three most recent annual financial reports;
(vi) the three most recent actuarial reports; (vii) the most recent opinion or
determination letter from the IRS; (viii) for the last twelve (12) months, all
material correspondence with the Internal Revenue Service, United States
Department of Labor and any other Governmental Body; (ix) all contracts with
third-party administrators, actuaries, investment managers and consultants; and
(x) reports of all applicable nondiscrimination testing for the most recently
completed Benefit Plan year. In addition, the Company has made available to
Purchaser a true, correct and complete copy of the current employee handbook of
each Acquired Company, if any.

(c) Each Benefit Plan that is intended to be a “qualified plan” within the
meaning of Section 401(a) of the Code (“Qualified Plans”) is the subject of a
favorable opinion or determination letter issued by the Internal Revenue
Service, which has not been revoked, and there are no existing circumstances or
any events that have occurred that are reasonably likely to adversely affect the
qualified status of any Qualified Plan or the related trust.

(d) Except as set forth in Part 3.11(d) of the Company Disclosure Schedule, all
contributions required to be made to any Benefit Plan by any applicable Legal
Requirement or by any plan document or other contractual undertaking, and all
premiums due or payable with respect to insurance policies funding any Benefit
Plan, prior to the Closing Date have been made in accordance with any applicable
Legal Requirement or contractual undertaking.

(e) Except as set forth in Part 3.11(e) of the Company Disclosure Schedule, each
Benefit Plan with respect to both form and operation has, in all material
respects, complied, and is now in all material respects in compliance with all
applicable provisions of ERISA, the Code and all other applicable Legal
Requirements. There is not now, nor do any circumstances exist that are
reasonably likely to give rise to, any requirement for the posting of security
with respect to a Benefit Plan or the imposition of any material Encumbrance on
the assets of any of the Acquired Companies under ERISA or the Code. Except as
set forth in Part 3.11(e) of the Company Disclosure Schedule, with respect to
any Benefit Plan, no prohibited transaction under ERISA or the Code, for which
an

 

21



--------------------------------------------------------------------------------

exemption is not available, has occurred, or is reasonably likely to occur as
the result of the consummation of the Contemplated Transactions, that could
subject any of the Acquired Companies or any trustee or fiduciary of any Benefit
Plan to the tax or penalty imposed by Section 4975 of the Code or Section 502 of
ERISA.

(f) No Benefit Plan is (i) a “multiemployer plan” within the meaning of
Section 3(37) or 4001(a)(3) of ERISA (a “Multiemployer Plan”); (ii) a “multiple
employer plan” as defined in Section 413(c) of the Code; or (iii) subject to
Title IV of ERISA. None of the Acquired Companies or any ERISA Affiliate has
incurred any liability under Title IV of ERISA which has not been satisfied in
full or is reasonably likely to incur such liability. No Benefit Plan covers any
employee, officer, director or consultant of the Acquired Companies outside of
the United States.

(g) Except as set forth in Part 3.11(g) of the Company Disclosure Schedule or as
contemplated by this Agreement or required under applicable Legal Requirement,
neither the execution and delivery of this Agreement nor the consummation of the
Contemplated Transactions (either alone or in combination with any other event,
including, without limitation, a termination of employment) will (i) result in,
cause the accelerated vesting or delivery of, or materially increase the amount
or value of, any payment or benefit to, any current or former employee, director
or consultant of the Acquired Companies or (ii) result in the payment of any
other benefits or the forgiveness of any Indebtedness of any current or former
employee, director or consultant of the Acquired Companies. Except as set forth
in Part 3.11(g) of the Company Disclosure Schedule (which may be updated by the
Company prior to the Closing upon reasonable notice to Purchaser), the
Contemplated Transactions (either alone or in combination with any other event,
including, without limitation, a termination of employment) shall, without
regard to Section 280G(b)(5)(B) of the Code, not result in the payment or a
series of payments by the Acquired Companies or any ERISA Affiliate to any
“disqualified individual” (within the meaning of Section 280G of the Code) of a
“parachute payment” which is not deductible under Section 280G of the Code or
which is subject to any excise tax under Section 4999 of the Code.

(h) Except as set forth in Part 3.11(h) of the Company Disclosure Schedule, no
Acquired Company has any liability for life, health, medical or other welfare
benefits to former employees or beneficiaries or dependents thereof, except for
health continuation coverage as required by Section 4980B of the Code or Part 6
of Title I of ERISA, or any similar state Legal Requirement. No Benefit Plan is
(i) a “multiple employer welfare arrangement” as defined in Section 3(40) of
ERISA, (ii) funded through a “voluntary employees’ beneficiary association” as
defined in Section 501(c)(9) of the Code, or (iii) subject to Section 419 or
419A of the Code.

(i) Except as set forth in Part 3.11(i) of the Company Disclosure Schedule,
there are no pending or, to the Knowledge of the Company, threatened claims or
Legal Proceedings (other than claims for benefits in the ordinary course) which
have been asserted or instituted against any Benefit Plan or the trustees or
fiduciaries thereof or the assets of any of the trusts under any of the Benefit
Plans which could reasonably be expected to result in any material liability of
any Acquired Company to any current or former participant of any Benefit Plan,
or any spouse, dependent or beneficiary thereof, or to the

 

22



--------------------------------------------------------------------------------

Pension Benefit Guaranty Corporation, the Department of Treasury or the
Department of Labor; nor to the Knowledge of the Company do any facts or
circumstances exist that could reasonably be expected to give rise to such
claims or Legal Proceedings.

(j) Each Benefit Plan that is a “nonqualified deferred compensation plan”
(within the meaning of Section 409A(d)(1) of the Code) is, as to both form and
operation, in compliance in all material respects with Section 409A of the Code
and any subsequent guidance relating thereto. None of the Acquired Companies is
a party to, or otherwise obligated under, any contract, agreement, plan or
arrangement that provides for the gross-up or other reimbursement of Taxes or
interest imposed by Section 409A(a)(1)(B) of the Code or Section 4999 of the
Code. To the Company’s Knowledge, each stock option granted under the 2006 DSI
Holding Company, Inc. Option Plan and the 2010 CDSI I Holding Company, Inc.
Option Plan is (or, with respect to any stock option that has expired, was at
all times prior to such expiration) exempt from Section 409A of the Code.

(k) The Company and each ERISA Affiliate have properly classified for purposes
of determining eligibility to participate in any Benefit Plan all individuals
performing services for the Company as common law employees, temporary
employees, independent contractors, consultants or agents, as applicable,
including, without limitation, all licensed medical professionals and medical
personnel.

3.12 Compliance with Legal Requirements; Governmental Authorizations.

(a) Except as set forth in Part 3.12(a) of the Company Disclosure Schedule,
(i) the Acquired Companies are in compliance with all Legal Requirements in all
material respects applicable to each such Acquired Company, including, without
limitation, all applicable federal and state Healthcare Laws and all applicable
state escheat laws, and (ii) as of the date hereof (x) since January 1, 2008,
none of the Acquired Companies has received any written notice (other than
surveys conducted in the ordinary course of business) from a Governmental Body
regarding a material violation of any applicable Legal Requirement and (y) to
the Knowledge of the Company, none of the Acquired Companies is under an
investigation or undergoing an inquiry or audit by a Governmental Body with
respect to a material violation of any applicable Legal Requirement.

(b) The Acquired Companies have all Governmental Authorizations that are
required to conduct the Company Business as now being conducted, except where
the failure to have any such Governmental Authorization would not, individually
or in the aggregate, have or reasonably be expected to have a Company Material
Adverse Effect. The Acquired Companies are in compliance in all respects with
the terms of such Governmental Authorizations, except where the failure to so
comply would not, individually or in the aggregate, have or reasonably be
expected to have a Company Material Adverse Effect.

(c) No individual employed by or contracting independently with any Acquired
Company, and no Affiliated Physician, now or, to the Company’s Knowledge, within
the past five (5) years, is or was listed as an excluded provider or banned
contractor by the United States Department of Health and Human Services Office
of Inspector General (“OIG”) or United States General Services Administration or
on the Office of Foreign Asset

 

23



--------------------------------------------------------------------------------

Control’s (“OFAC”) “Specially Designated Nationals and Blocked Persons” list,
nor to the Knowledge of the Company is any such debarment, disqualification,
suspension, exclusion or listing threatened or pending.

(d) Each Facility treating patients as of the date hereof is, to the extent
applicable, licensed or permitted by the proper State Department of Health (or
similar agency) to conduct the Company Business in the manner conducted by such
Acquired Company. Part 3.12(d) of the Company Disclosure Schedule contains a
correct and complete list of all such licenses and permits. The Facilities are
presently in compliance with all of the terms, conditions and provisions of such
licenses and permits in all material respects, and each such license or permit
is in full force and effect. The facilities, equipment, staffing and operations
of the Facilities satisfy any applicable state licensing and permitting
requirements in all material respects.

(e) Each Facility duly obtained its National Provider Identifier number on or
before May 23, 2008 to the extent such Facility was in operation on that date.
Each Facility in operation on November 1, 2010 chose to opt in fully to the new
Medicare bundled rate, commencing January 1, 2011, on or before November 1,
2010.

(f) Any required certificates of need or similar Governmental Authorizations
required for the construction or operation of any Acquired Company’s business
locations or for any equipment of any of the Acquired Companies were duly
obtained, and such certificates of need or similar Governmental Authorizations,
if any, will remain in full force and effect immediately after the consummation
of the Contemplated Transactions, provided that required regulatory filings are
timely submitted or required approvals are obtained by Purchaser.

(g) The Company provided all applicable notices to, and received all applicable
Governmental Authorizations from, the appropriate Governmental Bodies when it
acquired its interests in the Acquired Companies.

(h) Other than surveys conducted in the ordinary course of business, neither the
U.S. Department of Health and Human Services nor any similar state agency has
conducted or given any of the Acquired Companies or, to the Knowledge of the
Company, their respective employees or any of the Affiliated Physicians any
communication (whether oral or written) that it intends to conduct any audit or
other review of such Person’s ability to participate in the Medicare or Medicaid
programs. None of the Acquired Companies or, to the Knowledge of the Company,
their respective employees or the Affiliated Physicians or any predecessor to
any of the Acquired Companies since April 1, 2006 in respect of any dialysis
business to which the Acquired Companies succeeded: (i) is a party to a
Corporate Integrity Agreement with the OIG; (ii) has any reporting obligations
pursuant to any settlement agreement entered into with any Governmental Body or
any other Person; (iii) has made any filings pursuant to the OIG’s Provider
Self-Disclosure Protocol; (iv) has received notice that it is or has been the
subject of any inspection, investigation, survey, audit, monitoring or other
form of review by any Governmental Body, professional review organization,
accrediting organization or certifying agency that accredits the Company;
(v) has been the defendant in any qui tam/False Claims Act litigation; (vi) has
been served with

 

24



--------------------------------------------------------------------------------

or received any search warrant, subpoena, civil investigative demand or contact
letter by or from any federal or state enforcement agency or Governmental Body
regarding proceedings to which an Acquired Company is a party; (vii) has been
convicted or charged with (A) criminal offenses relating to the delivery of an
item or service under a third-party payor program, whether private, commercial
or governmental, including Medicare, Medicaid, TRICARE or any other federal or
state healthcare program, whether or not a Company Payment Program, (B) criminal
offenses under any Legal Requirements relating to patient neglect or abuse in
connection with the delivery of a healthcare item or service, (C) criminal
offenses under any Legal Requirements relating to fraud, theft, embezzlement,
breach of fiduciary responsibility or other financial misconduct in connection
with the delivery of a healthcare item or service or with respect to any act or
omission in connection with any Company Payment Program or (D) violation of or
under any Legal Requirements relating to the interference with or obstruction of
any investigation into any criminal offense; (viii) has been subject to any
order of, or any criminal, civil or administrative fine or penalty imposed by,
any Governmental Body with respect to any Company Payment Program; or (ix) has
engaged in any activity that constitutes or could reasonably be expected to
constitute a violation of any material Legal Requirement (including any
Healthcare Law).

3.13 Payment Programs.

(a) All Payment Programs in which the Acquired Companies have participated at
any time since January 1, 2009 are listed in Part 3.13 of the Company Disclosure
Schedule, with each identified either as a contracted Payment Program or as an
out-of-network Payment Program (the “Company Payment Programs”). Except as set
forth on Part 3.13(a) of the Company Disclosure Schedule, each Acquired Company
is a participating provider, in good standing, in each Company Payment Program
that constitutes a contracted Payment Program in which such Acquired Company
participates. There is no pending, concluded, or, to the Knowledge of the
Company, threatened investigation, or civil, administrative or criminal
proceeding relating to any Acquired Company’s participation in any Company
Payment Program. Except as set forth on Part 3.13(a) of the Company Disclosure
Schedule, no Acquired Company is subject to any pre-payment utilization review
or other utilization review by any Company Payment Program. During the three
(3) years prior to Closing, (i) no Company Payment Program has requested or
threatened any recoupment, refund, or set-off from any Acquired Company other
than in the ordinary course of business; (ii) no Company Payment Program has
imposed a fine, penalty or other sanction on any Acquired Company; (iii) no
Acquired Company has been excluded from participation in any Company Payment
Program nor, to the Knowledge of the Company, is any such exclusion pending or
threatened; (iv) no Acquired Company has submitted to any Company Payment
Program any false or fraudulent claim for payment, nor has any Acquired Company
at any time violated any material condition for participation, or any rule,
regulation, policy or standard of, any Company Payment Program; (v) all Medicare
Cost Reports with respect to the Company Business for all periods prior to the
Closing Date have been accurately completed in all material respects and timely
filed; (vi) there are no currently pending or, to the Knowledge of the Company,
threatened audits against any Acquired Company by any Company Payment Program;
and (vii) there are no currently pending or, to the Knowledge of the Company,
threatened disputes with any Company Payment Program.

 

25



--------------------------------------------------------------------------------

(b) No Acquired Company and, with respect to the Company Business, none of the
Acquired Companies’ Affiliates, directors, stockholders or corporate members,
officers, employees or agents has, directly or indirectly: (i) offered to pay to
or solicited any remuneration from, in cash, property or in kind, or made any
financial arrangements with, any past, present or potential patient or customer,
past, present or potential medical director, physician, other health care
provider, supplier, contractor, third party, or Company Payment Program in order
to induce or directly or indirectly obtain business or payments from such
person, including without limitation any item or service for which payment may
be made in whole or in part under any federal, state or private health care
program, or for purchasing, leasing, ordering or arranging for or recommending,
purchasing, leasing, or ordering any good, facility, service or item for which
payment may be made in whole or in part under any federal, state or private
health care program; (ii) given or received, or agreed to give or receive, or is
aware that there has been made or that there is any agreement to make or
receive, any gift or gratuitous payment or benefit of any kind, nature or
description (including without limitation in money, property or services), in
each case other than gifts of de minimis value, to any past, present or
potential patient or customer, medical director, physician, other health care
provider supplier or potential supplier, contractor, Payment Program or any
other person; (iii) made or agreed to make, or is aware that there has been made
or that there is any agreement to make, any contribution, payment or gift of
funds or property to, or for the private use of, any governmental official,
employee or agent where either the contribution, payment or gift or the purpose
of such contribution, payment or gift is or was illegal under the laws of the
United States or under the laws of any state thereof or any other jurisdiction
in which such payment, contribution or gift was made; (iv) established or
maintained any unrecorded fund or asset for any purpose or made any false or
artificial entries on any of its books or records for any reason; or (v) made or
received or agreed to make or receive, or is aware that there has been made or
received or that there has been any intention to make or receive, any payment to
any person with the intention or understanding that any part of such payment
would be used for any purpose other than that described in the documents
supporting such payment. All billing practices of the Acquired Companies and, to
the Knowledge of Company, all predecessors in interest thereof with respect to
all Company Payment Programs have been true, fair and correct and in material
compliance with all applicable Legal Requirements, and all regulations and
written policies of all such Company Payment Programs, and no Acquired Company
has billed for or received any payment or reimbursement in excess of amounts
permitted by law or the rules and regulations of any Company Payment Programs or
contracts therewith, other than with respect to overpayments and credit balances
that arise in the ordinary course of the Company Business and which would not,
individually or in the aggregate, have or reasonably be expected to have a
Company Material Adverse Effect.

3.14 Environmental Matters. Except as set forth in Part 3.14 of the Company
Disclosure Schedules:

(a) Each of the Acquired Companies since April 1, 2007 has complied with, is in
compliance with, and since April 1, 2007 has not been and is not in violation
of, in any material respects, or subject to any material liability under, any
Environmental Law and such compliance includes the possession by the Acquired
Companies of all material Governmental Authorizations required under
Environmental Laws and compliance in all

 

26



--------------------------------------------------------------------------------

material respects with the terms and conditions thereof and any order,
directive, or determination issued thereunder. None of the Acquired Companies
has received any actual or, to the Knowledge of the Company, threatened order,
written notice of violation, citation, directive, summons, demand, claim,
complaint or other written communication that is pending or unresolved, from
(i) any Governmental Body or private citizen acting in the public interest, or
(ii) the current or prior owner or operator of any Facilities, or (iii) any
other Person, in each case, that relates to Releases of Hazardous Materials, or
of any actual or potential violation of or failure to comply in any material
respects with any Environmental Law, or of any actual or threatened material
obligation to undertake or bear the cost of any Environmental, Health, and
Safety Liabilities, or of any material liability or potential liability under
Environmental Law.

(b) To the Knowledge of the Company, no Acquired Company has any material
Environmental, Health, and Safety Liabilities. To the Knowledge of the Company,
there are no facts, circumstances or conditions that could reasonably be
expected to prevent, limit or interfere with any Acquired Company’s compliance
in any material respects with Environmental Laws or give rise to any material
Environmental, Health, and Safety Liabilities.

(c) To the Knowledge of the Company, there are no Hazardous Materials present on
or in the Facilities currently or, to the Knowledge of the Company, formerly,
owned, leased or operated by the Acquired Companies for which the Acquired
Companies would reasonably be expected to have material liability except in
compliance in all material respects with Environmental Laws or Occupational
Health and Safety Laws. Since the date of the Acquired Companies’ ownership or
operation of each Facility currently or, to the Knowledge of the Company,
formerly, owned, leased or operated by the Acquired Companies there has been no
Release or, to the Knowledge of the Company, threat of Release, of any Hazardous
Materials at or from the Facilities in violation in any material respects of
Environmental Laws or as would reasonably be expected to require material
remediation by, or result in material liability to, the Acquired Companies
pursuant to Environmental Laws.

(d) The Acquired Companies have made available to Purchaser complete copies of
all environmental audits, assessments, reports and non-routine correspondence
with regulatory authorities regarding environmental matters pertaining to, or
environmental conditions of, the Facilities or compliance or noncompliance by
the Acquired Companies with any Environmental Law in the possession or control
of the Acquired Companies.

(e) No Acquired Company has expressly assumed in writing or undertaken any
material liability or corrective or remedial obligation of any other Person
relating to any Environmental, Health and Safety Liabilities.

(f) No lien, deed restriction, activity and use limitation, or other binding
property restriction that would reasonably be expected to interfere in any
material respect with the use or operation of any Real Property by any Acquired
Company (“Environmental Lien”) has attached to any Real Property owned, leased
or operated by any Acquired Company.

 

27



--------------------------------------------------------------------------------

(g) Except for the representations and warranties set forth in Section 3.6,
Section 3.12 and Section 3.15, the representations and warranties in
Section 3.14 are the exclusive representations and warranties in the Agreement
regarding compliance or non-compliance with Environmental Laws, environmental
Governmental Authorizations and Environmental, Health, and Safety Liabilities.

3.15 Legal Proceedings. Except as set forth in Part 3.15 of the Company
Disclosure Schedule, as of the date hereof, there is no Legal Proceeding that is
pending before any Governmental Body (or, to the Knowledge of the Company,
threatened) against any of the Acquired Companies or any of their respective
properties at law or in equity (a) involving any Governmental Authority,
(b) between any Joint Venture or any equity holder of a Joint Venture, on the
one hand, and the Company or any of its Subsidiaries, on the other hand,
(c) involving claims or other liabilities in excess of $500,000 or (d) that is
otherwise material to the Acquired Companies taken as a whole. Except as set
forth in Part 3.15 of the Company Disclosure Schedule, as of the date hereof,
there is no Order or settlement agreement imposed upon any of the Acquired
Companies or any of the assets of the Acquired Companies (or that, upon
consummation of the Merger, would apply to Purchaser or any of its Subsidiaries)
that would require such Acquired Company to pay an amount in excess of $50,000
or that has continuing obligations on the part of any Acquired Company.

3.16 Absence of Certain Changes and Events. Except as set forth in Part 3.16 of
the Company Disclosure Schedule or as otherwise contemplated hereby, since
December 31, 2010 until the date hereof, the Acquired Companies have conducted
the Company Business in the ordinary course of business, and there have not been
any events, circumstances or occurrences, individually or in the aggregate, that
have had or would reasonably be expected to have a Company Material Adverse
Effect. Except as set forth in Part 3.16 of the Company Disclosure Schedule or
as otherwise expressly contemplated by this Agreement, since December 31, 2010
until the date hereof, there has not been:

(a) any damage or destruction to, or any material interruption in the use of any
of the assets of any of the Acquired Companies involving amounts that exceed
$250,000 individually, or $1,000,000 in the aggregate (not covered by
insurance);

(b) (i) any declaration, accrual, set aside or payment by an Acquired Company of
any dividend or any other distribution in respect of any Shares or other
securities or ownership interest in any Acquired Company, or (ii) any
repurchase, redemption or other acquisition by any Acquired Company of any
Shares or other securities or ownership interests of any Acquired Company, other
than, in each case, any such dividend, distribution, repurchase, redemption or
other acquisition (I) solely between or among two or more of the Acquired
Companies or (II) with respect to any Joint Venture, Tax distributions to the
equity holders thereof;

(c) except for Common Shares issued upon the valid exercise of outstanding
Options or Warrants, any sale, issuance or grant, or authorization by an
Acquired Company of the issuance of, (i) any Shares or other security or
ownership interest of any Acquired Company, (ii) any option, warrant or right to
acquire any Share or any other security or ownership interest of any Acquired
Company, or (iii) any instrument convertible

 

28



--------------------------------------------------------------------------------

into or exchangeable for any Share or other security or ownership interest of
any Acquired Company;

(d) any amendment to any Organizational Document or Ownership Document of any of
the Acquired Companies, or any merger, consolidation, share exchange, business
combination, recapitalization, reclassification of Shares or similar transaction
involving any Acquired Company (except as required to complete the Contemplated
Transactions);

(e) any merger, consolidation or business combination by an Acquired Company
with any Person;

(f) any capital investment in, any loan to, or any acquisition by any Acquired
Company of any equity interest in any other Person (other than an Acquired
Company) in excess of $500,000;

(g) any action by the Acquired Companies to (i) enter into any Material
Contract, or (ii) amend or terminate, or waive any right or remedy under, any
Material Contract (in each case, except in the ordinary course of business);

(h) any (i) acquisition, lease or license by any Acquired Company of any
material right or other material asset from any other Person (other than an
Acquired Company), or (ii) sale or other disposal by any Acquired Company of any
material right or other material asset to any other Person (other than an
Acquired Company), except, in the cases of the foregoing clauses (i) and (ii),
for rights or other assets acquired, leased, licensed, sold or disposed of in
the ordinary course of business;

(i) except in the ordinary course of business, any write off as uncollectible,
or establishment of any extraordinary reserve by an Acquired Company with
respect to, any account receivable or other indebtedness owed to an Acquired
Company (other than from an Acquired Company);

(j) any pledge of assets of or sufferance by an Acquired Company of any of the
assets of an Acquired Company to become subject to any Encumbrance other than
Permitted Encumbrances and pledges or sufferances of assets made in the ordinary
course of business;

(k) except for draws on any existing line of credit, any incurrence or guarantee
by any Acquired Company of any Indebtedness for borrowed money;

(l) any Contract or transaction by an Acquired Company with any Related Party
(other than compensatory arrangements entered into in the ordinary course of
business);

(m) any (i) adoption, establishment, entry into or material amendment by an
Acquired Company of any Benefit Plan (other than amendments required by Legal
Requirements or required to maintain the tax-qualified status of any Benefit
Plan or the related trust under the Code), (ii) except in the ordinary course of
business, material increase

 

29



--------------------------------------------------------------------------------

by an Acquired Company in the amount of the wages, salary, bonuses, commissions,
fringe benefits or other compensation or remuneration payable to any of the
directors or officers of any Acquired Company, or (iii) termination of
employment of any executive or senior vice president of any Acquired Company;

(n) any settlement of any Legal Proceeding by or against any Acquired Company
or, to the Company’s Knowledge, any Affiliated Physician;

(o) any material change in any accounting policies, practices or methods of any
Acquired Company;

(p) any failure by the Acquired Companies to maintain in full force and effect
any material insurance policies on their properties providing coverage and
amounts of coverage comparable to the coverage and amounts of coverage provided
under their policies of insurance in effect on December 31, 2010;

(q) any adoption of a plan or agreement of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization, or other
material reorganization by an Acquired Company; or

(r) any authorization, or legally binding agreement or commitment by an Acquired
Company to take any of the actions referred to in clauses 3.16(a) through
3.16(q) above.

3.17 Material Contracts; No Defaults.

(a) Part 3.17(a) of the Company Disclosure Schedule lists and the Company has
made available to Purchaser (subject, in the case of clause (xiii) below, to
receipt of approval by the Antitrust Authorities) true, correct and complete
copies of, each Contract (excluding any Real Property Leases) in effect as of
the date of this Agreement to which any of the Acquired Companies is a party
(including any amendment or supplement to any of the foregoing):

(i) with any Related Party (other than the Benefit Plans and Employment
Contracts);

(ii) with sources of patient referrals to any of the Acquired Companies (other
than any acute dialysis Contracts, Contracts with Persons to whom no
consideration is paid (including affiliation and transfer agreements) and any
payor Contracts);

(iii) evidencing or governing Indebtedness material to the Acquired Companies
taken as a whole (excluding, for the avoidance of doubt, Contracts evidencing
Liabilities with respect to deposits and accounts, trade payables, letters of
credit or capital leases);

(iv) evidencing restrictions on the ability of any Acquired Company or any of
its Subsidiaries or, after giving effect to the Contemplated Transactions,
Purchaser

 

30



--------------------------------------------------------------------------------

or its Subsidiaries, to engage in any line of business or to compete with any
Person in any geographic area (other than the Benefit Plans or Employment
Contracts);

(v) evidencing the employment of, or the performance of services by, any
employee or consultant that provides for annual consideration in excess of
$250,000, or pursuant to which any of the Acquired Companies is or may become
obligated to make any severance, termination, change of control or similar
payment to any current or former employee or director in excess of $250,000
(collectively, the “Employment Contracts”);

(vi) evidencing partnerships or joint ventures in which any Acquired Company has
any ownership interest;

(vii) relating to the acquisition or disposition of any capital stock, business
or product line of any other Person (other than any Acquired Company) entered
into at any time during the last three (3) years for aggregate consideration
under such Contract in excess of $1,000,000 or pursuant to which any Acquired
Company has continuing obligations with respect to indemnification or purchase
price;

(viii) other than with respect to Benefit Plans, (A) obligating any Acquired
Company to issue, sell, register, repurchase or redeem any Shares or any other
ownership interest in any Acquired Company, (B) with respect to the voting of
any Shares or any other ownership interest in any Acquired Company,
(C) providing any Person with any preemptive right with respect to any Shares or
any other ownership interest in any Acquired Company, or (D) providing any of
the Acquired Companies with any right of first refusal with respect to, or right
to repurchase or redeem, any Shares or other ownership interest in such Acquired
Company;

(ix) to which any Governmental Body is a party;

(x) relating to the purchase of materials, equipment or supplies pursuant to
which the performance remaining thereunder (A) involves the payment of cash or
other consideration by the Acquired Companies in excess of $500,000 per annum or
(B) involves any minimum purchasing requirements or volume commitments on the
part of any Acquired Company in excess of $500,000 per annum, and, in the case
of (A) and (B), such Contract is not cancelable, without material penalty, by
any Acquired Company on 90 days’ or less notice, in each case;

(xi) constituting a medical director agreement, management services agreement or
acute services agreement;

(xii) except for the Employment Contracts and Benefit Plans or as entered into
in the ordinary course of business, the performance remaining thereunder
involves the receipt of cash or other consideration in an amount or having a
value in excess of $500,000 per annum in the aggregate;

(xiii) evidencing the settlement of any Legal Proceeding to which any Acquired
Company was a party for an amount in excess of $50,000 or to which any Acquired
Company has continuing obligations;

 

31



--------------------------------------------------------------------------------

(xiv) relating to any Company Payment Program;

(xv) relating to any Proprietary Rights owned or used by any Acquired Company
that are material to the Company Business (excluding commercially available
off-the-shelf software);

(xvi) evidencing Contingent Payment Contracts; and

(xvii) constituting any other Contract that is material to the Company Business.

Each of the foregoing is a “Material Contract.”

(b) Each Material Contract and each Personal Property Lease, in each case, with
respect to the applicable Acquired Company, is a valid and binding obligation of
each such Acquired Company, and to the Knowledge of the Company, the other
parties thereto and each is in full force and effect, and is enforceable in
accordance with its terms, except that enforcement thereof may be limited by
(x) bankruptcy, insolvency or similar laws affecting the enforcement of
creditor’s rights in effect from time to time, and (y) general principles of
equity.

(c) Except as set forth in Part 3.17(c) of the Company Disclosure Schedule,
(i) the terms of each Material Contract are in compliance with applicable Legal
Requirements in all material respects; (ii) none of the Acquired Companies has
violated or breached, or committed any default under, any Material Contract;
(iii) to the Knowledge of the Company, no other Person has violated or breached,
or committed any default under, any Material Contract; and (iv) there does not
exist any event, occurrence or condition, including the consummation of the
Contemplated Transactions, which (with or without notice or lapse of time, or
both) would constitute a violation or default thereunder by any of the Acquired
Companies or, to the Knowledge of the Company, any other party to such Material
Contract, except where the failure to so comply or for such violations, breaches
or defaults that would not, individually or in the aggregate, have or be
reasonably be expected to have a Company Material Adverse Effect.

3.18 Practice Privileges. Except as described in Part 3.18 of the Company
Disclosure Schedule, there are no pending, or to the Company’s Knowledge,
threatened disputes with applicants for practice privileges at any of the
Facilities, or with healthcare professionals currently holding such privileges,
which (a) assert or are based upon a violation of any applicable Facility’s
policies and procedures, including any “fair hearing” procedures conducted
thereunder, or (b) are in the process of being adjudicated or resolved pursuant
to the applicable Facility’s policies and procedures. Except as set forth in
Part 3.18 of the Company Disclosure Schedule, all appeal periods in respect of
any applicant for or current holder of practice privileges against whom an
adverse action has been taken have expired.

3.19 Insurance. The Acquired Companies are covered by insurance policies in
amounts providing reasonably adequate coverage against all risks customarily
insured against by companies in similar lines of business as the Acquired
Companies. Part 3.19 of the Company Disclosure Schedule contains a correct and
complete list of each insurance policy owned by, or

 

32



--------------------------------------------------------------------------------

maintained for the benefit of, the Acquired Companies. All such policies are in
full force and effect and all premiums due thereon have been paid. Since
December 31, 2009, the Acquired Companies have not received any written notice
from or on behalf of any insurance carrier issuing policies or binders relating
to or covering any of the Acquired Companies that any of the Acquired Companies
is in breach or default of any of the insurance policies or that there will be a
cancellation or nonrenewal of any of the existing policies or binders. Part 3.19
of the Company Disclosure Schedule sets forth a description of each claim for
which any Acquired Company has, since January 1, 2009, submitted a liquidated
claim for recovery in excess of $250,000 under any of the insurance policies (or
the policies that were in effect at such time) set forth in Part 3.19 of the
Company Disclosure Schedule. The representations and warranties set forth in
this Section 3.19 are not intended to, nor shall they be deemed to, apply to
insurance maintained or provided in connection with any Benefit Plan.

3.20 Labor Matters.

(a) None of the Acquired Companies is a party to, or bound by, any collective
bargaining agreement, contract or other written agreement with a labor union or
labor organization. To the Knowledge of the Company, none of the Acquired
Companies is the target of any union organizing activities. None of the Acquired
Companies is the subject of any Legal Proceeding asserting that any of the
Acquired Companies has committed an unfair labor practice or seeking to compel
it to bargain with any labor organization with respect to wages or conditions of
employment nor, to the Knowledge of the Company, is any such Legal Proceeding
threatened. There is no strike, lockout or work stoppage involving any of the
Acquired Companies pending or, to the Company’s Knowledge, threatened. Except as
set forth on Part 3.20(a) of the Company Disclosure Schedule, no complaint,
charge or Legal Proceeding by or before any Governmental Body brought by or on
behalf of any employee, prospective employee, former employee, retiree, labor
organization or other representative of its employees relating to employment
practices with any of the Acquired Companies is pending or, to the Knowledge of
the Company, threatened against any of the Acquired Companies. No union
grievance is pending or, to the Knowledge of the Company, threatened against any
of the Acquired Companies. None of the Acquired Companies is a party to, or
otherwise bound by, any Order by any Governmental Body relating to employment
practices.

(b) Each of the Acquired Companies is in compliance with all applicable material
Legal Requirements in all material respects relating to employment and labor,
including those relating to wages, hours, immigration and the classification of
employees as exempt or not exempt from the payment of minimum wages or overtime
under applicable Legal Requirements, the classification of individuals as
independent contracts versus employees, the prohibitions against discrimination
and harassment, occupational safety and health, leaves of absence, and the
collection and payment of withholding and social security taxes.

3.21 Interests of Related Parties. Except (a) for the Benefit Plans and
Employment Contracts, (b) for this Agreement and the arrangements and
transactions contemplated hereby, (c) the Organizational Documents and the
Ownership Documents and (d) as set forth in Part 3.21 of the Company Disclosure
Schedule, none of (x) the officers or directors of any of the Acquired Companies
or any of their respective Affiliates (other than the Acquired Companies), or,
to the Company’s Knowledge, any spouse, child, parent, in-law, sibling or
grandchild (“Family

 

33



--------------------------------------------------------------------------------

Members”) of any such Persons, or (y) to the Company’s Knowledge, any medical
director of any Facility, or (z) to the Company’s Knowledge, any Person with
beneficial ownership of 5% or more of any class of equity interests of any of
the Acquired Companies (any such Person, a “Related Party”) has any material
interest (other than as a result of such Person’s equity interest in the
Acquired Company) in any property, real or personal, tangible or intangible,
used in the Company Business, or is a party to any Contract that is material to
any of the Acquired Companies.

3.22 Brokers. Except as set forth in Part 3.22 of the Company Disclosure
Schedule, no broker, finder, investment banker or other intermediary is entitled
to any brokerage, finder’s or other fee or commission from any Acquired Company
in connection with the Contemplated Transactions based upon arrangements made by
or on behalf of any Acquired Company.

3.23 Real Property.

(a) Part 3.23(a) of the Company Disclosure Schedule sets forth a correct and
complete list, by common address, of: (i) all real property leased by any
Acquired Company together with all buildings and other structures and
significant improvements located on such real property (the “Leased Real
Property”); and (ii) all real property owned by any Acquired Company together
with all buildings and other structures and significant improvements located on
such real property (the “Owned Real Property” and together with the Leased Real
Property, the “Real Property”)). All leases, subleases and license or occupancy
agreements together with any amendments thereto, to which an Acquired Company is
a party or is otherwise bound pursuant to which the Acquired Company leases or
subleases real property to or from any other Person (such leases, collectively
with the leases and subleases covering Leased Real Property, the “Real Property
Leases”) are in full force and effect and are the legal, valid and binding
obligation of the applicable Acquired Company and, to the Knowledge of the
Company, of each other party thereto, enforceable in accordance with their
respective terms, except that enforcement thereof may be limited by
(x) bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditor’s rights in effect from time to time, and (y) general
principles of equity. Neither the applicable Acquired Company, nor, to the
Knowledge of the Company, any other party or parties to such Real Property
Leases, is or are in monetary or material non-monetary default thereunder.
Except as set forth in Part 3.23(a) of the Company Disclosure Schedule, no
consent of, or notice to, any thirty party is required under any Real Property
Lease as a result of or in connection with, and the enforceability of any such
Real Property Lease will not be affected in any manner by, the execution,
delivery and performance of this Agreement, or the Contemplated Transactions.
The Company has delivered to Purchaser true, correct and complete copies of all
Real Property Leases, including all amendments thereto and assignments thereof.

(b) Except for Permitted Encumbrances or as set forth on Part 3.23 (b) of the
Company Disclosure Schedule, the applicable Acquired Company has good title to
all Owned Real Property, free and clear of all Encumbrances. To the Knowledge of
the Company, none of the improvements, fixtures and structures on the Real
Property and the current uses of the Real Property by the applicable Acquired
Company are in violation in any material respect to any applicable Legal
Requirements including those relating to building,

 

34



--------------------------------------------------------------------------------

zoning, health, and safety. The Company has not received any written notice of a
violation of any restriction or other provision included in any Permitted
Encumbrances on the Real Property.

(c) No Acquired Company has granted any leases, subleases or licenses, nor
created any tenancies, affecting the Real Property, nor is any Acquired
Company’s interest in the Real Property subject to any such leases, subleases,
licenses, or tenancies, except as set forth in Part 3.23(c) of the Company
Disclosure Schedule. To the Knowledge of the Company, there are no other parties
in possession of any portion of the Real Property as trespassers or otherwise.

(d) Except as set forth in Part 3.23(d) of the Company Disclosure Schedule, no
Person has any Contract, option or right of first refusal to obtain any of the
applicable Acquired Company’s interests in the Real Property or any other real
property purchased or leased by an Acquired Company hereinafter.

(e) Except as set forth in Part 3.23(e) of the Company Disclosure Schedule, no
Person who is a party to any Real Property Lease (other than the Acquired
Companies) is a “referring physician” or a “referral source” as to any of the
Acquired Companies for services paid for by Medicare, Medicaid, TRICARE or any
other federal or state healthcare program, as those terms are defined under any
federal or state Healthcare Laws.

(f) Except as set forth in Part 3.23(f) of the Company Disclosure Schedule, no
condemnation, taking, or rezoning is pending or, to the Knowledge of the
Company, threatened with respect to any Real Property, nor has any casualty
occurred with respect to such Real Property which has not been fully repaired.

3.24 Certain Business Practices. The Company has not, and, to the Knowledge of
the Company, no officer, director, employee or agent of the Company on behalf of
the Company has (a) used any funds for unlawful contributions, gifts,
entertainment or other unlawful payments relating to political activity; or
(b) made any unlawful payment to any foreign or domestic government official or
employee or to any foreign or domestic political party or campaign or violated
any provision of the Foreign Corrupt Practices Act of 1977, 15 U.S.C. §§ 78dd-1
et seq., as amended.

3.25 Bank Accounts; Powers of Attorney. Part 3.25 of the Company Disclosure
Schedule sets forth as of the date hereof a correct and complete list of (a) all
bank accounts and safe deposit boxes of each Acquired Company and all persons
who are signatories thereunder or who have access thereto, and (b) the names of
all persons holding general or special powers of attorney from any Acquired
Company and a summary of the terms thereof.

3.26 Pipeline Business. Part 3.26 of the Company Disclosure Schedule sets forth,
with respect to each Pipeline Business, the following information as of the date
hereof: (a) location, (b) whether real property for the same has been
identified, whether such real property will be owned or leased, and whether a
lease or purchase agreement, as applicable, has been

 

35



--------------------------------------------------------------------------------

negotiated and signed, (c) the status of construction, (d) whether a certificate
of occupancy has been obtained, and (e) the expected date of operation.

3.27 No Further Representations or Warranties. Except as expressly set forth in
this Article 3 or in the certificate delivered to Purchaser pursuant to
Section 6.2(c), the Company does not make any representations or warranties,
express or implied, at law or in equity, with respect to itself, the Acquired
Companies or any of the Company’s other Affiliates, or any of their respective
assets, liabilities, businesses or operations (including in respect of the
correctness, accuracy or completeness of any Contract or certificate furnished
or made available, or to be furnished or made available (including by way of
information included or referred to in the electronic data room or otherwise),
or statement made, by the Company, any of its Affiliates or their respective
representatives in connection with the Contemplated Transactions), and any such
other representations or warranties are hereby expressly disclaimed.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PURCHASER AND MERGER SUB

Purchaser and Merger Sub hereby represent and warrant to the Company as follows:

4.1 Organization and Qualification. Both Purchaser and Merger Sub are
corporations duly incorporated, validly existing and (to the extent applicable)
in good standing under the laws of their respective jurisdictions of
incorporation. Each of Purchaser and Merger Sub has all requisite corporate
power and authority to own, operate or lease its properties and to carry on its
business as it is now being conducted, and is duly qualified as a foreign
corporation to do business, and (to the extent applicable) is in good standing,
in each jurisdiction where the character of its properties owned, operated or
leased or the nature of its activities makes such qualification necessary, in
each case except as would not, individually or in the aggregate, reasonably be
expected to have a Purchaser Material Adverse Effect.

4.2 Power and Authority; Authorization; Valid & Binding. Each of Purchaser and
Merger Sub has all necessary corporate power and authority to deliver this
Agreement and the other agreements referred to in this Agreement to which it is
a party, to perform their obligations hereunder and to consummate the
Contemplated Transactions, as applicable. The execution and delivery by each of
Purchaser and Merger Sub of this Agreement, the performance by each of them of
its obligations hereunder, as applicable, and the consummation of the
Contemplated Transactions, as applicable, have been duly and validly authorized
by all necessary corporate action on the part of Purchaser and Merger Sub,
respectively, and no other corporate authorization is necessary to authorize
this Agreement or to consummate the Contemplated Transactions. This Agreement
has been duly and validly executed and delivered by Purchaser and Merger Sub
and, assuming the due authorization, execution and delivery by the Company,
constitutes a legal, valid and binding obligation of Purchaser and Merger Sub
enforceable against such parties in accordance with the terms hereof, subject to
bankruptcy, insolvency, fraudulent transfer, moratorium, reorganization and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

4.3 No Conflict; Required Filings and Consents.

 

36



--------------------------------------------------------------------------------

(a) The execution and delivery of this Agreement by each of Purchaser and Merger
Sub does not, and the performance by Purchaser or Merger Sub of its obligations
hereunder and the consummation by Purchaser or Merger Sub of the Contemplated
Transactions will not, (i) violate or conflict with the certificate of
incorporation or bylaws of Purchaser or the certificate of incorporation or
bylaws of Merger Sub; (ii) subject to obtaining or making the notices, reports,
filings, waivers, consents, approvals or authorizations referred to in paragraph
(b) below, conflict with or violate any Legal Requirement applicable to
Purchaser or Merger Sub or by which any of their respective property is bound or
affected; or (iii) result in any breach of or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, cancellation, vesting, modification,
alteration or acceleration of any obligation under, result in the loss of any
material benefit under (including an increase in the price paid by, or cost to,
Purchaser or Merger Sub), or require the consent of any other party to any
Contract to which Purchaser or Merger Sub is a party or by which Purchaser,
Merger Sub or any of their respective property is bound or affected, except, in
the case of clauses (ii) and (iii) above, as would not, individually or in the
aggregate, reasonably be expected to have a Purchaser Material Adverse Effect.

(b) Except for applicable requirements, if any, under the premerger notification
requirements of the HSR Act, obtaining the Healthcare Approvals and the filing
of a certificate of merger with respect to the Merger as required by the DGCL,
neither Purchaser nor Merger Sub is required to submit any notice, report or
other filing with any Governmental Body in connection with the execution,
delivery, performance or consummation of this Agreement, or the Merger except
for such notices, reports or filings, that, if not made, would not, individually
or in the aggregate, have or reasonably be expected to have a Purchaser Material
Adverse Effect. Except as set forth in the immediately preceding sentence, no
waiver, consent, approval or authorization of any Governmental Body is required
to be obtained by Purchaser or Merger Sub in connection with its execution,
delivery, performance or consummation of this Agreement, or the Contemplated
Transactions except for such waivers, consents, approvals or authorizations
that, if not obtained or made, would not, individually or in the aggregate, have
or reasonably be expected to have a Purchaser Material Adverse Effect.

4.4 Litigation. As of the date hereof, there is no pending Legal Proceeding that
has been commenced against Purchaser or Merger Sub, or, to their knowledge, been
threatened, that challenges, or may have the effect of preventing, materially
delaying, making illegal or otherwise interfering with, any of the Contemplated
Transactions.

4.5 Brokers. Except for Credit Suisse Securities (USA) LLC, Purchaser has not
employed any broker, finder or investment banker or other similar intermediary
or incurred any liability for any brokerage, finder’s or other fee or commission
in connection with the Contemplated Transactions. Purchaser shall be solely
responsible for payment of the fees and expenses of Credit Suisse Securities
(USA) LLC.

4.6 Operations of Merger Sub. Merger Sub was formed solely for the purpose of
engaging in the Contemplated Transactions, has engaged in no other business
activities and has

 

37



--------------------------------------------------------------------------------

conducted its operations only as contemplated by this Agreement. Merger Sub is
an indirect, wholly owned Subsidiary of Purchaser.

4.7 Sufficient Funds. As of the date hereof, Purchaser has, and as of the
Closing Purchaser will have, sufficient funds available (through existing credit
arrangements or otherwise) to enable it to consummate the Contemplated
Transactions. Purchaser’s obligations hereunder are not contingent upon
obtaining financing from any Person.

4.8 No Reliance. Each of Purchaser and Merger Sub acknowledges that neither the
Company nor any other Person has made any representation or warranty, express or
implied, as to the accuracy or completeness of any information regarding the
Acquired Companies, their assets, real property or business or other matters
that is not included in this Agreement or the Company Disclosure Schedule
hereto. Without limiting the generality of the foregoing, neither the Company
nor any other Person has made a representation or warranty to Purchaser or
Merger Sub with respect to (a) any projections, estimates or budgets for the
Acquired Companies’ business or (b) any material, documents or information
relating to the Acquired Companies made available to Purchaser or Merger Sub or
their counsel, accountants or advisors in the Company’s electronic data room or
otherwise, except as expressly covered by a representation or warranty set forth
in Article 3.

4.9 Investment Representation. Purchaser is acquiring the Shares for its own
account with the present intention of holding such securities for investment
purposes and not with a view to, or for sale in connection with, any
distribution of such securities in violation of any federal or state securities
laws. Purchaser is an “accredited investor” as defined in Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act
of 1933, as amended (the “Securities Act”). Purchaser acknowledges that it is
informed as to the risks of the transactions contemplated hereby and of
ownership of the Shares. Purchaser acknowledges that the Shares has not been
registered under the Securities Act or any state or foreign securities laws and
that the Shares may not be sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed of unless such transfer, sale, assignment,
pledge, hypothecation or other disposition is pursuant to the terms of an
effective registration statement under the Securities Act and the Shares are
registered under any applicable state or foreign securities laws or sold
pursuant to an exemption from registration under the Securities Act and any
applicable state or foreign securities Laws.

4.10 Solvency. Immediately after giving effect to the transactions contemplated
by this Agreement and the occurrence of any indebtedness for borrowed money in
connection therewith, assuming satisfaction of the conditions to Purchaser’s
obligation to consummate the transactions contemplated hereby, or waiver of such
conditions, then (i) the Surviving Corporation and its Subsidiaries shall be
able to pay their respective debts as they become due and shall own assets which
have a fair saleable value greater than the amounts required to pay their
respective debts (including a reasonable estimate of the amount of all
contingent liabilities), and (ii) the Surviving Corporation and its Subsidiaries
shall have adequate capital to carry on their respective businesses. No transfer
of property is being made and no obligation is being incurred in connection with
the transactions contemplated by this Agreement with the intent to hinder, delay
or defraud either present or future creditors of the Surviving Corporation or
its Subsidiaries.

 

38



--------------------------------------------------------------------------------

4.11 No Further Representations or Warranties. Except as set forth in Article 4
or in the certificate delivered to the Company pursuant to Section 6.3(c),
neither Purchaser nor Merger Sub makes any representations or warranties,
express or implied, at law or in equity, with respect to itself or its
Affiliates or their respective assets, liabilities, businesses or operations or
statements made by Purchaser, any of its Affiliates or their respective
representatives in connection with the Contemplated Transactions, and any such
other representations or warranties are hereby expressly disclaimed.

ARTICLE 5

COVENANTS

5.1 Interim Operations of the Company.

(a) The Acquired Companies covenant and agree that, after the date hereof and
prior to the earlier of the Closing Date or the termination of this Agreement
pursuant to Article 9 unless (1) Purchaser shall otherwise consent to in writing
(which consent shall not be unreasonably withheld, conditioned or delayed),
(2) expressly permitted, required or contemplated by this Agreement,
(3) disclosed in Part 5.1(a) of the Company Disclosure Schedule, or (4) required
by Legal Requirements:

(i) the business of the Acquired Companies shall be conducted in all material
respects in the ordinary course of business;

(ii) the Acquired Companies shall not amend their Organizational Documents or
Ownership Documents;

(iii) the Acquired Companies shall not (A) split, combine, subdivide or
reclassify their outstanding ownership interests of any of the Acquired
Companies (other than any such transaction or event involving solely one or more
of the Company and its wholly owned Subsidiaries or the current Stockholders);
(B) authorize, declare, set aside, or pay any dividend or distribution payable
in cash, securities or property in respect of any of their ownership interests,
other than cash dividends that have been declared by the Acquired Companies, and
distributions of cash, in each case, that will be paid in full prior to the
Closing Date; provided that the Acquired Companies shall have at the Closing, in
the aggregate an amount of Cash equal to at least $2,000,000; or (C) repurchase,
redeem or otherwise acquire any shares of capital stock or other ownership
interests, or any rights, warrants or options to acquire such shares or other
ownership interests other than (1) the purchase of outstanding interests in any
Joint Venture from a JV Buyout Person exercising rights in accordance with the
applicable Ownership Documents to require the Company to purchase such interests
pursuant to and in accordance with such Ownership Documents, (2) any such
transaction or event involving solely one or more of the Company and its wholly
owned Subsidiaries or the current Stockholders, or (3) following the termination
of employment or other service of an Option holder, repurchases of shares of
capital stock issued upon the exercise of an Option;

(iv) effect any recapitalization or like change in the capitalization of any of
the Acquired Companies, other than the purchase of outstanding interests in any

 

39



--------------------------------------------------------------------------------

Joint Venture from a JV Buyout Person exercising rights in accordance with the
applicable Ownership Documents to require the Company to purchase such interests
pursuant to and in accordance with such Ownership Documents;

(v) except pursuant to a Contract in effect on the date hereof or in the
ordinary course of business in connection with new hires, (A) the Acquired
Companies shall not enter into, adopt or amend (except for renewals on
substantially identical terms) any agreement or arrangement relating to
severance or any employment or similar agreement with any senior management
employees or (B) the Acquired Companies shall not enter into, adopt or amend
(except for renewals on substantially identical terms or amendments required to
maintain the tax-qualified status of any Benefit Plan or related trust under the
Code) any material employee benefit plan, program or arrangement;

(vi) the Acquired Companies shall not (A) issue any debt securities or except in
the ordinary course of business, incur, assume, guarantee, prepay, or modify in
any material respect the terms of, any Indebtedness for borrowed money except
for borrowings under existing lines of credit; (B) assume, guarantee, endorse or
otherwise become liable or responsible (whether directly, contingently or
otherwise) for the obligations of any other Person except for a Person that is a
direct or indirect Subsidiary of the Company; (C) make any loans, advances or
capital contributions to, or investments in, any other Person, except for a
Person that is a direct or indirect Subsidiary of the Company or reasonable
advances of business expenses to employees, officers, directors or independent
contractors made in the ordinary course of business consistent with past
practice provided, however, that, other than as expressly set forth on Schedule
B-1, no such advances shall be made to any physician or any referral source; or
(D) mortgage or pledge any assets or create any Encumbrance of any kind with
respect to any such asset other than Permitted Encumbrances, in the ordinary
course of business or as implemented in connection with Schedule B-1 hereto;

(vii) the Acquired Companies shall not authorize or make any capital expenditure
in excess of $250,000 individually or $1 million in the aggregate other than
pursuant to the Company’s current capital expenditures budget and any other
capital expenditures deemed necessary or advisable by management and otherwise
not prohibited by this Agreement;

(viii) the Acquired Companies shall not transfer, lease, license, sell or
otherwise dispose of any of their material assets, except pursuant to Material
Contracts existing as of the date hereof or for leases and licenses effected in
the ordinary course of business;

(ix) no Acquired Company shall issue, deliver, sell, pledge or encumber any of
its capital stock or other ownership interests, or any securities which are
convertible into, or any rights, warrants or options to acquire, any of its
capital stock or other ownership interests, except for the issuance of Common
Shares issued pursuant to Options, Warrants and/or awards under the Benefit
Plans in each case, outstanding on the date hereof and options, warrants or
awards granted hereafter under the Benefit Plans and the issuance of Common
Shares pursuant to such awards;

 

40



--------------------------------------------------------------------------------

(x) the Acquired Companies shall not acquire, or make any investment in, whether
by merger, consolidation, purchase of property or assets or otherwise, any
Person (other than an Acquired Company) or any business or asset thereof (other
than the acquisition or purchase of supplies, goods or services in the ordinary
course of business);

(xi) the Acquired Companies shall not make any material changes to their
accounting policies, practices or methods except as required by GAAP or as
otherwise mutually agreed between the Representative and Purchaser;

(xii) None of the Acquired Companies shall: (A) make or change any material Tax
election (including, without limitation, any election to be treated as a
corporation for income tax purposes); (B) change any material Tax accounting
period or method; (C) file any amended material Tax Return; (D) enter into any
closing agreement with respect to any material Taxes; (E) settle any material
Tax claim or assessment; (F) surrender any right to claim a material refund of
Taxes; or (G) consent to any extension or waiver of the limitations period for
the assessment of any material Tax;

(xiii) the Acquired Companies shall use commercially reasonable efforts to keep
available the services of their present officers and key employees and to
preserve relationships with and the goodwill of their customers, suppliers,
employees and other Persons having business dealings with the Acquired Companies
to the extent that the Acquired Companies determine in their reasonable judgment
that maintaining such relationships is beneficial to the Company Business;

(xiv) none of the Acquired Companies shall enter into a Material Contract or
modify, amend, terminate or waive any rights under any Material Contract, in
each case if entering into such Material Contract, or such modification,
amendment, termination, or waiver of such Material Contract, as applicable,
would be or would be reasonably likely to be materially adverse to the
applicable Acquired Company party to such Material Contract;

(xv) the Acquired Companies shall not settle, pay or discharge, any Legal
Proceeding or except in the ordinary course of business, other claim, liability
or obligation in excess of $250,000 individually or $500,000 in the aggregate;

(xvi) the Acquired Companies shall not terminate or make any material change to
the existing insurance coverage and policies set forth on Part 3.19 of the
Company Disclosure Schedule or permit any such insurance coverage or policy to
lapse; and

(xvii) none of the Acquired Companies shall enter into any commitments or
agreements to do any of the foregoing.

5.2 Stockholder Notices. As promptly as practicable after the date of this
Agreement and in any event within the time periods required by the DGCL, the
Company will provide to each Stockholder that has not approved and adopted this
Agreement notice, in form and substance reasonably satisfactory to Purchaser, to
the extent required by Section 262 of the

 

41



--------------------------------------------------------------------------------

DGCL and by Section 228 of the DGCL in connection with the approval and adoption
of this Agreement, the Merger and the other Contemplated Transactions by the
Principal Stockholders.

5.3 [RESERVED]

5.4 Consents, Certificates and Filings.

(a) Subject to the terms and conditions herein provided, the Company, Merger
Sub, and Purchaser shall:

(i) within five (5) Business Days from the date hereof except as otherwise
agreed by the Parties, make their respective filings under the HSR Act with
respect to the Merger and thereafter shall promptly make any other required
submissions under the HSR Act, including (A) requests for production of
witnesses for depositions and/or investigational hearings and (B) responding to
any request for additional information or documentary material pursuant to 15
U.S.C. 18a(e) (“Second Request”); provided that, any decision with respect to
the timing for any response by the Parties to a Second Request, including
whether and in what form to respond, shall be made by Purchaser in its sole
discretion;

(ii) cooperate with one another in (A) determining which filings are required to
be made prior to the Effective Time with, and which Consents (including the
Healthcare Approvals) are required to be obtained prior to the Effective Time
from, any Governmental Body in connection with the execution and delivery of
this Agreement and the consummation of the Merger and the Contemplated
Transactions; (B) timely making all such filings and timely seeking all such
Consents (including the Healthcare Approvals); and (C) as promptly as
practicable responding to any request for information from such Governmental
Body; and

(iii) furnish the other Party with such necessary information and reasonable
assistance as such other Party and its Affiliates may reasonably request in
connection with their preparation of necessary filings, registrations or
submissions of information to any Governmental Body, including without
limitation, any filings necessary or appropriate under the provisions of the HSR
Act or any other antitrust, competition or trade regulation Legal Requirement
(“Antitrust Law”) or any Medicare, Medicaid or state licensure filing.

(b) Without limiting Section 5.4(a), the Purchaser and Merger Sub shall (and the
Company shall, upon the reasonable request and at the expense of the Purchaser,
cooperate with the Purchaser and Merger Sub):

(i) each use its reasonable best efforts to avoid the entry of, or to have
vacated or terminated, any Order that would restrain, prevent or delay the
Closing; and

(ii) each use its reasonable best efforts to avoid or eliminate each and every
impediment under any Antitrust Law that may be asserted by a Governmental Body
with respect to the Merger so as to enable the Closing to occur as soon as
reasonably possible.

 

42



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Purchaser shall not be required to agree to any terms or conditions to sell,
divest, dispose of or hold separate any assets or businesses, or, otherwise take
or commit to take any action, in each case to obtain any Antitrust Approval, if
Purchaser determines that such terms or conditions are commercially unreasonable
and delivers to the Company a certificate executed by an executive officer of
Purchaser, on behalf of Purchaser, certifying such determination by Purchaser
(such certificate, a “Purchaser HSR Certificate”).

(c) Purchaser, on the one hand, and the Company on the other hand, shall
(i) promptly notify one another of any communication concerning this Agreement,
the Merger or the other Contemplated Transactions to that Party from any
Governmental Body and consult with and permit the other Party to review in
advance any proposed communication concerning this Agreement, the Merger or the
Contemplated Transactions to any Governmental Body; (ii) not agree to
participate in any meeting or substantive discussion with any Governmental Body
relating to any filings or investigation concerning this Agreement, the Merger
or the Contemplated Transactions unless it consults with the other Party and its
representatives in advance and invites such other Party’s representatives to
attend unless the Governmental Body prohibits such attendance; (iii) promptly
furnish to the other Party, subject in appropriate cases to appropriate
confidentiality agreements to limit disclosure to outside lawyers and
consultants, with draft copies prior to submission to a Governmental Body, with
reasonable time and opportunity to comment, of all correspondence, filings and
communications (and memoranda, white papers, or other documents setting forth
the substance thereof) that it, its Affiliates or their respective
representatives intend to submit to any Governmental Body, it being understood
that written correspondence and communications received from any Governmental
Body shall be provided to the other Party promptly following (and in any event
within one (1) Business Day) receipt thereof; and (iv) promptly furnish the
other Party, subject in appropriate cases to customary confidentiality
agreements to limit disclosure to outside lawyers and consultants, with such
necessary information and reasonable assistance such other Party and its
Affiliates may reasonably request in connection with their preparation of
necessary filings, registrations or submissions of information to a Governmental
Body.

(d) The Company, Merger Sub, and Purchaser shall cooperate with one another in
determining whether any notice or Consent is required under any of the Real
Property Leases in connection with the consummation of the Contemplated
Transactions (the “Real Property Consents”), and the Company shall use
commercially reasonable efforts to obtain the Consents set forth on Part 5.4(d)
of the Company Disclosure Schedule, provided that, for the avoidance of doubt,
in no event shall the Company be required to expend any money, (other than
nominal amounts), commence litigation or pay or grant any other form of
compensation to any such Person in connection with obtaining such Person’s
Consent.

(e) The Company, Merger Sub, and Purchaser shall cooperate with one another in
determining whether any notice or Consent is required under any Material
Contract in connection with the consummation of the Contemplated Transactions
(collectively, the “Contract Consents”) and the Company shall use commercially
reasonable efforts to obtain all such Contract Consents prior to the Closing
Date, provided that, for the

 

43



--------------------------------------------------------------------------------

avoidance of doubt, in no event shall the Company be required to expend any
money, (other than nominal amounts), commence litigation or pay or grant any
other form of compensation to any such Person in connection with obtaining such
Person’s Consent. Nothing in this Agreement shall be construed as an attempt to
assign any Contract that is by its terms not assignable without the consent of
the other party thereto. The Company shall use its commercially reasonable
efforts to provide access to medical directors identified by Purchaser and
otherwise assist and, upon the Company’s timely notice, participate along with
Purchaser in the negotiations with such identified medical directors regarding
their medical director agreements.

5.5 Publicity. The initial press release to be made at signing with respect to
this Agreement and the Contemplated Transactions shall be a joint press release
in such form as agreed by the Company and Purchaser. Prior to the Closing,
subject to applicable Legal Requirements, the Company and Purchaser shall
consult with each other, and use reasonable best efforts to agree upon the text
of any press release or public statement, before issuing any such press release
or otherwise making public statements with respect to the Merger and the
Contemplated Transactions. At Closing the parties shall issue a joint press
release in such form as agreed by the Company and Purchaser. After the Closing,
subject to applicable Legal Requirements, the Purchaser and the Representative
shall consult with each other, and use reasonable best efforts to agree upon the
text of any press release or public statement, before issuing any such press
release or otherwise making public statements with respect to the matters set
forth on Schedule K hereto. Notwithstanding anything herein to the contrary,
nothing herein shall restrict any of the Stockholders or any of their Affiliates
from disclosing its or their investment in, or information with respect to the
performance of or realization on, their investment in the Acquired Companies.

5.6 Further Action. Each of the Parties shall, subject to the fulfillment at or
before the Closing Date of each of the conditions of performance set forth
herein or the waiver thereof, use (subject to such lower standard of efforts
where specifically set forth in this Agreement) its reasonable best efforts to
perform such further acts and execute such documents as may be reasonably
required to effect the Contemplated Transactions. Each of the Parties will
comply in all material respects with all applicable Legal Requirements in
connection with its execution, delivery and performance of this Agreement and
the Contemplated Transactions. For the avoidance of doubt, nothing in this
Section 5.6 shall be deemed to affect or otherwise impose any additional
obligation on any Party in respect of any matter related to pursuing or
obtaining any Antitrust Approval.

5.7 Expenses. Whether or not the Merger is consummated, all costs and expenses
incurred in connection with this Agreement and the Contemplated Transactions,
including the Merger, shall be paid by the Party incurring such expenses except
as otherwise expressly provided herein. It is understood and agreed by the
Parties that (a) any filing fees required pursuant to the HSR Act shall be paid
by Purchaser and (b) any and all reasonable fees, costs and expenses incurred by
the Acquired Companies in connection with their cooperation with Purchaser and
Merger Sub pursuant to Section 5.4(b) and in connection with fulfilling their
obligations pursuant to Section 5.4(a) shall be borne by Purchaser. Purchaser
shall promptly, and in any event within three (3) Business Days following the
submission to Purchaser of

 

44



--------------------------------------------------------------------------------

reasonably documented invoices relating to such fees, costs and expenses,
reimburse any such Person for such amounts.

5.8 Notification of Certain Matters. Each Party shall give prompt notice to each
other Party of the status of matters relating to completion of the Merger,
including promptly furnishing the other with copies of notices or other
communications received by such Party from any Governmental Body or other third
party with respect to this Agreement or Contemplated Transactions, including the
Merger.

5.9 Access to Information.

(a) From the date hereof until the Closing Date or earlier termination of this
Agreement, the Company will provide Purchaser and its officers, counsel,
accountants, financial advisors, agents and other representatives with access to
the operations of the Company, its principal personnel and representatives, and
such books and records pertaining to the Acquired Companies, in each case, as
Purchaser may reasonably request during normal business hours and at its sole
expense; provided that (i) Purchaser agrees that such access will give due
regard to minimizing interference with the operations, activities and employees
of the Company, (ii) such access and disclosure would not violate the terms of
any agreement to which any Acquired Company is bound (including confidentiality
agreements) or any applicable Legal Requirement (including potential violations
of Antitrust Law), (iii) may not adversely affect the attorney-client privilege
of the Acquired Companies or their respective Affiliates, (iv) all arrangements
for access shall be made in advance, solely through specified persons at the
Company or other authorized representatives, (v) such access does not relate to
the disclosure of personnel records of the Company or its Subsidiaries relating
to individual performance or evaluation records, medical histories or other
information which, in the Company’s good faith opinion (after consultation with
legal counsel), would be reasonably likely to subject the Company or its
Subsidiary to liability pursuant to applicable Legal Requirements, and (vi) such
access does not include any invasive environmental investigations, testing or
sampling without the Company’s written consent (which can be withheld in its
sole discretion).

(b) Purchaser agrees that, except as otherwise explicitly set forth in this
Agreement, all information so received from the Company shall be deemed received
pursuant to the Confidentiality Agreement dated July 20, 2009, as amended as of
September 21, 2010, between DSI Renal, Inc. and Purchaser (as amended, the
“Confidentiality Agreement”) and that each shall, and shall cause its Affiliates
and each of its and their representatives to, comply with the provisions of the
Confidentiality Agreement with respect to such information, and the provisions
of the Confidentiality Agreement are hereby incorporated herein by reference
with the same effect as if fully set forth in this Agreement.

5.10 Directors and Officers Indemnification; Insurance.

(a) From and after the Effective Time through the sixth anniversary of the
Closing Date, Purchaser shall cause the Surviving Corporation to indemnify and
hold harmless each present and former director and officer or similar
functionary of the Company, its Subsidiaries and any of their respective
predecessor parent entities (when acting in such

 

45



--------------------------------------------------------------------------------

capacity) (the “Indemnified Persons”), against any costs or expenses (including
reasonable attorneys’ fees), judgments, fines, losses, claims, damages or
liabilities (collectively, “Costs”) incurred in connection with any Legal
Proceeding, whether civil, criminal, administrative or investigative, arising
out of or related to such Indemnified Person’s service as an officer or director
of the Company, its Subsidiaries or any of their respective predecessor parent
entities at or prior to the Effective Time, whether asserted or claimed prior
to, at or after the Effective Time, to the fullest extent permitted under the
DGCL or other applicable Legal Requirement, as applicable. In the event of any
such Legal Proceeding, Purchaser shall cause the Surviving Corporation and its
Subsidiaries to, advance expenses as incurred in the defense of any Legal
Proceeding to the fullest extent permitted under the DGCL or other applicable
Legal Requirement, provided that any Indemnified Person to whom expenses are
advanced provides an undertaking to repay such advances if it is ultimately
determined that such Indemnified Person is not entitled to indemnification.

(b) For a period of six years from the Effective Time, except as may be required
by any applicable Legal Requirement, Purchaser and the Company agree that all
rights to indemnification and exculpation from liabilities for acts or omissions
occurring at or prior to the Effective Time and rights to advancement of
expenses relating thereto now existing in favor of any Indemnified Person as
provided in the Organizational Documents of the Company or its Subsidiaries or
in any indemnification agreement between such Indemnified Person and the Company
(or any of its Subsidiaries) shall continue in full force and effect, and shall
not be amended, repealed or otherwise modified in any manner that would
adversely affect any Indemnified Person’s right to indemnification and
exculpation from liabilities for acts or omissions occurring at or prior to the
Effective Time and rights to advancement of expenses relating thereto.

(c) For a period of six years from the Effective Time, Purchaser shall either
cause to be maintained in effect the current policies of directors’ and
officers’ liability insurance and fiduciary liability insurance maintained by
the Company and its Subsidiaries or cause to be provided substitute policies or
purchase, in either case, of at least the same coverage and amounts containing
terms and conditions that are not less advantageous in the aggregate to the
Indemnified Persons than such current policy with respect to matters arising on
or before the Effective Time; provided, however, that after the Effective Time,
Purchaser shall not be required to pay with respect to such insurance policies
in respect of any one policy year annual premiums in excess of 150% of the last
annual premium paid by the Company prior to the date hereof in respect of the
coverage required to be obtained pursuant hereto, but in such case shall
purchase as much coverage as reasonably practicable for such amount. At the
Purchaser’s option, the Company shall purchase, at Purchaser’s expense, prior to
the Effective Time, a six-year prepaid “tail” or runoff policy on terms and
conditions (in both amount and scope) providing substantially equivalent
benefits as the current policies of directors’ and officers’ liability insurance
and fiduciary liability insurance maintained by the Company and its Subsidiaries
with respect to matters arising on or before the Effective Time, covering
without limitation the Contemplated Transactions. The provisions of the first
sentence of this Section 5.10(c) shall be deemed to have been satisfied if a
prepaid “tail” or runoff policy has been obtained prior to the Effective Time.
If such a prepaid “tail” or runoff policy has been obtained prior to the
Effective Time, Purchaser shall cause such policy to be

 

46



--------------------------------------------------------------------------------

maintained in full force and effect, for its full term, and cause all
obligations thereunder to be honored by the Surviving Corporation.

(d) Purchaser or the Surviving Corporation, as applicable, shall, and shall
cause their Subsidiaries to, (i) upon the written request of an Indemnified
Person, make any claim for coverage under any such policy to obtain
reimbursement for covered Losses or liabilities under any such policy,
(ii) promptly inform the Indemnified Person of any communication received by
Purchaser or the Surviving Corporation or any of their Subsidiaries in
connection with the Indemnified Person’s claim from, or given by Purchaser or
the Surviving Corporation or any of their Subsidiaries to, any Person issuing
any such insurance policy, (iii) permit the Indemnified Person to review any
written communication from any such insurance provider in connection with the
Indemnified Person’s claim and permit the Indemnified Person a reasonably
opportunity to review, before submission, any written communication to such
insurance provider in connection with the Indemnified Person’s claim,
(iv) provide the Indemnified Person a reasonable opportunity to consult with
Purchaser or the Surviving Corporation or any of their Subsidiaries in advance
of any meeting or conference with such insurance provider and, to the extent
permitted by such insurance provider, give the Indemnified Person a reasonable
opportunity to attend and participate, and (v) upon the Indemnified Person’s
reasonable request, furnish to the Indemnified Person a certificate of insurance
evidencing such policy.

(e) If Purchaser or the Surviving Corporation or any of their respective
successors or assigns (i) shall consolidate with or merge into any other
corporation or other entity and shall not be the continuing or surviving
corporation or entity of the consolidation or merger or (ii) shall transfer all
or substantially all of its properties and assets to any individual, corporation
or other entity, then and in each such case, proper provisions shall be made so
that the successors and assigns of Purchaser or the Surviving Corporation shall
assume all of the obligations set forth in this Section 5.10.

(f) This right to the indemnity shall be in addition to any rights that any
Indemnified Person may have at common law or otherwise and shall remain in full
force and effect following the Closing. Each of the parties hereto hereby
acknowledges that certain Indemnified Persons have certain rights to
indemnification, advancement of expenses and/or insurance provided by certain
current and former affiliated entities of the Company, including equity holders
and their respective Affiliates and each of their respective stockholders,
directors, managers, officers, controlling Persons, partners (limited and/or
general), members and employees (excluding the Company and all of its
Subsidiaries, collectively, the “Other Indemnitors”) and hereby agrees that
(i) the Surviving Corporation and its Subsidiaries, as applicable, are the
indemnitors of first resort (it being understood, for the avoidance of doubt,
that such parties’ obligations to the Indemnified Persons hereunder are primary
and any obligation of the Other Indemnitors to advance expenses or to provide
indemnification (including without limitation, through director and officer
insurance policies) for the same expenses or liabilities incurred by the
Indemnified Persons are secondary), (ii) the Surviving Corporation and its
Subsidiaries, as applicable, shall be required to advance the full amount of
expenses incurred by such Indemnified Persons and shall be liable for the full
amount of all expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
Agreement (or any other

 

47



--------------------------------------------------------------------------------

agreement between the Surviving Corporation or any Subsidiary thereof and such
Indemnified Persons), without regard to any rights such Indemnified Persons may
have against the Other Indemnitors and (iii) the Surviving Corporation, on
behalf of itself and its Subsidiaries, irrevocably waives, relinquishes and
releases the Other Indemnitors from any and all claims against the Other
Indemnitors for contribution, subrogation or any other recovery of any kind in
respect thereof. The Surviving Corporation further agrees that no advancement or
payment by the Other Indemnitors on behalf of any Indemnified Person with
respect to any claim for which such Indemnified Person has sought
indemnification from the Surviving Corporation or any of its Subsidiaries shall
affect the foregoing and the Other Indemnitors shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of such Indemnified Person against the
Surviving Corporation and its Subsidiaries, as applicable. The provisions of
this Section 5.10 are intended to be for the benefit of, and shall be
enforceable by each of the Indemnified Persons and the Other Indemnitors and
their respective heirs and legal representatives.

5.11 Employment and Employee Benefit Plans; 280G.

(a) During the Transition Period, Purchaser shall provide to each individual
employed by any of the Acquired Companies immediately prior to the Closing Date
(a “Company Covered Employee”) and who continues in Purchaser’s, the Surviving
Corporation’s or any of their respective Subsidiaries’ employment following the
Closing Date, compensation and employee benefits which are substantially similar
in the aggregate to those (other than equity-based compensation) provided to the
Company Covered Employees immediately prior to the Closing Date by the Acquired
Companies. The “Transition Period” shall be the period beginning on the Closing
Date and ending on the earlier of (i) the date that is the one-year anniversary
of the Closing Date or (ii) the time when the Company Covered Employees become
covered under the employee benefit plans maintained by Purchaser on the same
terms as provided to Purchaser’s similarly situated employees.

(b) For purposes of determining eligibility and vesting (but not for benefit
accruals) under any benefit plan of Purchaser or any of its Subsidiaries in
which a Company Covered Employee participates after the Effective Time, such
employee shall be credited with his or her years of service with the Acquired
Companies. To the extent that any benefit plan of Purchaser or any of its
Subsidiaries in which a Company Covered Employee participates after the Closing
Date provides medical, dental or vision benefits (a “Purchaser Medical Plan”),
Purchaser shall cause all pre-existing condition exclusions and actively at work
requirements of such plan to be waived for such employee and his or her covered
dependents except to the extent such employee and his or her covered dependents
were subject to such requirements under a comparable Benefit Plan. In addition,
with respect to the plan year in which a Company Covered Employee becomes
eligible to participate in a Purchaser Medical Plan, Purchaser shall cause any
eligible expenses incurred by such employee and his or her covered dependants
under a comparable Benefit Plan during such plan year to be taken into account
under such Purchaser Medical Plan for purposes of satisfying all deductible,
coinsurance and maximum out-of-pocket requirements applicable to such employee
and his or her covered dependents for the applicable plan year.

 

48



--------------------------------------------------------------------------------

(c) The Company and Purchaser shall provide each other with such information as
may be reasonably requested and take such action as may be necessary or
appropriate to effect the matters set forth in this Section 5.11.

(d) Nothing expressed or implied in this Section 5.11 shall (i) confer upon any
Company Covered Employee or any other current or former employee, officer,
director or consultant of any Acquired Company any rights or remedies
(including, without limitation, any right to employment or continued employment
for any specified period) of any nature or kind whatsoever under or by reason of
the Agreement, or (ii) obligate Purchaser, the Surviving Corporation, or any of
their respective Subsidiaries to maintain any particular employee benefit plan
or limit the ability of Purchaser, the Surviving Corporation, or any of their
respective Subsidiaries to terminate or amend any such employee benefit plan to
the extent permitted thereunder in accordance with its terms. No Company Covered
Employee (or other Person who is not a signatory to this Agreement) shall have
the right to enforce or compel the enforcement of any provisions of this
Section 5.11. The provisions of this Section 5.11 shall not create in any
current or former employee of the Acquired Companies any rights, including
without limitation rights as third-party beneficiaries, to employment or
continued employment with Purchaser, the Surviving Corporation, or any of their
respective Subsidiaries.

(e) The Company shall use commercially reasonable efforts to submit, no less
than two (2) days prior to the Closing Date, to a stockholder vote (in
accordance with Section 280G(b)(5)(B) of the Code and the regulations
thereunder) the right of any individual who is a “disqualified individual” (as
defined in Section 280G(c) of the Code) to receive payments and benefits that
could be deemed a “parachute payment” (as defined in Section 280G(b)(2) of the
Code) in connection with the Contemplated Transactions (such as payments or
benefits payable by reason of a termination of employment). The Company shall
use commercially reasonable efforts to obtain any necessary waivers and consents
from such disqualified individuals. The Company shall provide a draft of the
materials it intends to use to conduct the stockholder vote described in this
Section 5.11(e) to Purchaser no less than two (2) days prior to distributing
such materials to the Company’s stockholders and any other required Persons.

5.12 Post-Closing Access Covenant. From and after the Closing, Purchaser shall,
and shall cause the Surviving Corporation to, provide the Representative and its
authorized representatives with reasonable access, during normal business hours,
to examine, review and copy (at Representative’s sole expense) the books and
records of the Acquired Companies, including financial and Tax information,
correspondence and other records, with respect to periods or occurrences prior
to or on the Closing Date to the extent relevant to a claim for indemnification
under Article 8 against the Indemnitor Stockholders or required for the purpose
of complying with Section 2.5 hereof or the Stockholders’ obligations under the
applicable securities, Tax, or other Legal Requirements; provided that the
Representative and/or such representatives enter into a customary
confidentiality agreement in form and substance reasonably acceptable to the
Surviving Corporation. Purchaser shall not, and shall not permit the Surviving
Corporation to, for a period of seven (7) years following the Closing Date,
destroy, alter or otherwise dispose of any of the books and records of the
Acquired Companies for any period prior to the Closing Date without first giving
reasonable prior notice to the Representative

 

49



--------------------------------------------------------------------------------

and offering to surrender to the Representative such books and records or any
portion thereof which Purchaser or the Company may intend to destroy, alter or
dispose of. Notwithstanding the foregoing provisions of this Section 5.12
hereof, neither Purchaser nor the Surviving Corporation shall be required to
provide or authorize the provision of requested material to the extent the
provision of such material (i) would violate the terms of any agreement to which
the Surviving Corporation or any of its Subsidiaries is bound (including
confidentiality agreements) or any applicable Legal Requirement (including
potential violations of Antitrust Law), (ii) would adversely affect the
attorney-client privilege of the Surviving Corporation or its Subsidiaries or
their respective Affiliates, or (iii) relates to the disclosure of personnel
records of the Surviving Corporation or its Subsidiaries relating to individual
performance or evaluation records, medical histories or other information which,
in the Company’s good faith opinion (after consultation with legal counsel),
would be reasonable likely to subject the Surviving Corporation or its
Subsidiary to liability pursuant to applicable Legal Requirements.

5.13 Confidentiality. The terms and conditions of the Confidentiality Agreement
are incorporated by reference herein and shall be binding on Purchaser and the
Company, and shall survive the Closing indefinitely, but after the Closing,
Purchaser shall be permitted to disclose information relating to the Surviving
Corporation as it exists on and after the Closing Date in the ordinary course of
business and as required by any applicable Legal Requirement.

5.14 No Solicitation.

(a) From the date hereof until the earlier of (i) the Closing or (ii) the
termination of this Agreement pursuant to Article 9, none of the Acquired
Companies shall, and the Acquired Companies will not permit any of its
directors, officers, employees, agents or representatives to, directly or
indirectly:

(i) solicit, encourage or facilitate any inquiries, proposals or offers from any
Person (other than Purchaser or an Affiliate thereof) relating to an Acquisition
Transaction;

(ii) participate in any substantive discussions or negotiations or enter into
any agreement with, or provide any information to, any Person (other than
Purchaser or an Affiliate thereof) regarding any of the Acquired Companies or
their business or in connection with any inquiry or proposal relating to any
Acquisition Transaction made by such Person; or

(iii) accept or authorize or agree to accept any proposal or offer from any
Person (other than Purchaser or an Affiliate thereof) relating to an Acquisition
Transaction.

(b) Pre-Existing Negotiations. As of the date hereof, the Acquired Companies and
their respective representatives shall cease all preexisting negotiations with
all third parties (other than Purchaser or an Affiliate thereof) related to an
Acquisition Transaction and shall not recommence such negotiations unless this
Agreement is terminated.

5.15 Financial Statements. From the date hereof until the earlier of (i) the
Closing or (ii) the termination of this Agreement pursuant to Article 9, the
Company will deliver to

 

50



--------------------------------------------------------------------------------

Purchaser, on such date as the same is delivered to the board of directors of
the Company or to any Stockholder or Affiliate of any Stockholder, (x) audited
consolidated balance sheets of CDSI II Holding Company, Inc. and its
Subsidiaries as of December 31, 2010 and the related consolidated statements of
operations, cash flows and stockholders’ equity for the fiscal year then ended
together with the reports thereon of KPMG LLP (collectively, the “2010 Financial
Statements”); and (y) true, complete and correct copies of all regularly
prepared unaudited monthly, quarterly and annual consolidated financial
statements of CDSI II Holding Company, Inc. and its Subsidiaries prepared in the
ordinary course of business; provided in each case, that such provision of
materials does not violate clauses (i)-(vi) of Section 5.9 hereof to the extent
applicable.

5.16 Affidavit Concerning Certain Withholding Tax Obligations. The Company shall
have delivered (i) a duly executed certificate, dated as of the Closing Date,
prepared in accordance with Treasury Regulations promulgated under Sections 897
and 1445 of the Code certifying that the Company is not and has not been within
the past five (5) years a “United States real property holding corporation”
within the meaning of Section 897 of the Code and (ii) proof reasonably
satisfactory to Purchaser that the Company has provided notice of such statement
to the Internal Revenue Service in accordance with the provisions of Treasury
Regulations Section 1.897-2(h)(2).

5.17 Employment Contracts; Resignation and Release.

(a) No later than two (2) Business Days prior to the Closing, the Company shall
enter, or cause each applicable Acquired Company to enter into a separation and
release agreement, customary in form and substance and to be mutually agreed
upon between the Company and Purchaser with respect to the employees set forth
on Part 5.17(a) of the Company Disclosure Schedule.

(b) The Company shall have delivered to Purchaser on or prior to the Closing
Date written resignations, effective as of the Effective Time, of those
directors and officers of each of the Acquired Companies as identified in
writing by Purchaser to the Company no later than two (2) Business Days prior to
the Closing Date. Each such resignation shall be delivered by the Company
together with a written release, in the form attached hereto as Exhibit E (the
“D&O Release”), which shall be contingent upon and effective as of the Effective
Time.

5.18 Purchaser Non-Solicitation. In the event that this Agreement is terminated
pursuant to Section 9.1, except as set forth in Part 5.18 of the Company
Disclosure Schedule, Purchaser agrees, on behalf of itself and its Affiliates,
that for a period of two years following such date of termination, none of
Purchaser nor any of its Affiliates shall, either individually or through their
respective representatives, without the prior written consent of the Company,
directly or indirectly solicit for employment or hire any director, manager,
officer or other employee of the Company or any of its Subsidiaries; provided,
however, that the foregoing restriction on solicitation shall not prohibit a
general solicitation (such as an advertisement) not specifically directed to
employees of the Company or its Subsidiaries.

 

51



--------------------------------------------------------------------------------

5.19 Company Non-Solicitation. In the event that this Agreement is terminated
pursuant to Section 9.1, the Company agrees, on behalf of itself and its
Subsidiaries, that for a period of two years following such date, none of the
Company nor any of its Subsidiaries shall, either individually or through their
respective representatives, without the prior written consent of Purchaser,
directly or indirectly solicit for employment or hire any director, manager,
officer or other employee of Purchaser or any of its Subsidiaries who was
introduced to the Company or its Subsidiaries in connection with the
Contemplated Transactions (collectively, the “Purchaser Restricted Persons”);
provided, however, that the foregoing restriction on solicitation shall not
prohibit (i) a general solicitation (such as an advertisement) not specifically
directed to employees of Purchaser or its Subsidiaries or (ii) any other
solicitation or hiring of any director, manager, officer or other employee of
Purchaser or any of its Subsidiaries (other than the Purchaser Restricted
Persons).

5.20 Contacts. Prior to the Closing, Purchaser, its Affiliates and their
respective representatives shall not contact or communicate with patients,
payors, lenders, landlords, medical directors or any non-management employees of
the Company or any of its Subsidiaries in connection with the Contemplated
Transactions except upon prior written approval of the Company, which approval
(with respect to medical directors, landlords and payors only) shall not be
unreasonably withheld, conditioned or delayed. To the extent Purchaser and the
Company have mutual payors, service providers, or suppliers, the Parties
recognize that Purchaser and its Affiliates and their respective representatives
will continue to have contact and communicate with such payors, service
providers (excluding medical directors) and suppliers in the ordinary course of
business; provided that with respect to such payors, such contact and
communication shall not relate to the Contemplated Transactions. In the event
the Contemplated Transactions are discussed with any supplier or service
provider, Purchaser agrees to promptly inform the Company of such discussions.

5.21 Certain Post-Closing Obligations of the Surviving Corporation. After the
Closing, the Surviving Corporation shall, and shall cause each of its
Subsidiaries to, timely file with the appropriate Governmental Body all notice
letters, amendments to applications, Medicare and Medicaid filings and other
state filings permitted to be filed after the Closing, in order to satisfy the
ownership disclosure requirements or any other requirements of Healthcare Laws
in all material respects, including the filings set forth on Schedule C. Copies
of all such filings made shall be promptly provided to the Representative.

5.22 Purchase of Joint Venture Interests.

(a) With respect to each of the Joint Ventures identified on Part 3.2(d) of the
Company Disclosure Schedule, from and after the date hereof, the Company shall
use commercially reasonable efforts to take all actions required under the
relevant Ownership Documents of each such Joint Venture to deliver to each JV
Buyout Person all notices and other information required to be given in
accordance with the applicable Ownership Documents in light of the Contemplated
Transactions.

(b) If, after the date hereof and at or prior to the earlier of the Closing and
the termination of this Agreement pursuant to Article 9, a JV Buyout Person
elects to cause the Company to purchase such JV Buyout Person’s interests in the
applicable Joint Venture

 

52



--------------------------------------------------------------------------------

in accordance with, and subject to the conditions in, the applicable Ownership
Documents, the Company may, notwithstanding anything to the contrary herein,
consummate such transactions in accordance with the applicable Ownership
Documents, provided that, unless prohibited by the applicable Ownership
Documents, the Company shall consult with Purchaser in connection therewith,
give Purchaser opportunity to review and comment on all material documents
related thereto and to participate in any negotiations with the applicable JV
Buyout Person.

(c) Provided that (a) the Company has complied in all material respects with
Section 5.22(b), (b) the economic terms of such transaction are consistent with
the Ownership Documents (and if not, have been approved in writing by Purchaser,
which approval shall not be unreasonably withheld, delayed or conditioned), and
(c) all material agreements to be entered into by the Company in connection with
such JV Buyout are customary in form and substance in all material respects
(with respect to each such Joint Venture, the “JV Buyout Agreements”), then:

(i) if any such JV Buyout is to be consummated at and contingent upon the
Closing of the Merger, then at the Closing Purchaser shall pay directly to each
such applicable JV Buyout Person (a “Closing JV Buyout Person”) (as indicated in
the Closing Payment Statement) on behalf of the Company, the cash consideration
due to each such Closing JV Buyout Person pursuant to the applicable JV Buyout
Agreement (such amount in the aggregate, the “Closing JV Buyout Amount”) and,
for the avoidance of doubt, such Closing JV Buyout Amount shall not be
considered Closing Date Indebtedness nor a liability of the Company or its
Subsidiaries for purposes of Adjusted Net Working Capital; and

(ii) if any such JV Buyout is consummated after December 31, 2010 but prior to
the Closing, then the consideration paid by the Company or its Subsidiaries to
each such JV Buyout Person prior to the Closing in respect of the applicable JV
Buyout shall be considered for all purposes hereunder, in the aggregate, as the
“Pre-Closing JV Buyout Amount”, which amount, in accordance with the terms of
Section 1.2(b), shall be incorporated into the Merger Consideration; and

(iii) if any such JV Buyout is to be consummated post-Closing, then the
consideration to be paid by the Company or its Subsidiaries to each such JV
Buyout Person post-Closing (such amount in the aggregate, the “Post-Closing JV
Buyout Amount”) shall not be considered for any purposes hereunder as
liabilities for purposes of Adjusted Net Working Capital.

(d) Notwithstanding anything else contained herein, JV Buyouts effected in
accordance with the terms of this Section 5.22 and any related events, including
without limitation the entry into the JV Buyout Agreement and the acquisition of
interests of the applicable JV) shall not be a breach by the Company of any of
the terms hereof and the Company Disclosure Schedules shall be deemed
automatically amended to reflect such JV Buyout and related events.

 

53



--------------------------------------------------------------------------------

5.23 Estimated Merger Consideration Payment Schedule. No later than three
(3) Business Days prior to the Closing Date, the Company shall prepare and
deliver to Purchaser, a schedule (as it may be updated by the Company prior to
Closing, the “Estimated Merger Consideration Payment Schedule”) setting forth
the name of each holder of Converted Equity Securities, and with respect to each
such holder, (a) the estimated number of and type of Converted Equity Securities
held by such Person, and (b) the aggregate Allocated Estimated Merger
Consideration for which such holder’s Converted Company Shares, Converted
Company Options and Converted Company Warrants are, in each case, exchangeable
or exercisable upon consummation of the Merger and, with respect to the
Allocated Estimated Merger Consideration for the Converted Company Options, the
amount of Taxes, if any, that will be withheld therefrom. The Estimated Merger
Consideration Payment Schedule shall be provided to the Paying Agent to be used
by the Paying Agent for distribution of the Payment Fund, as applicable.

5.24 Other Agreements. From and after the date hereof until the Closing, the
Acquired Companies shall implement the terms and conditions contained on
Schedule B-1 hereto.

5.25 Maintenance CapEx Budget. For the period from January 1, 2011 through and
including the Closing Date, the Company, together with the Acquired Companies,
shall spend in the aggregate on maintenance capital expenditures no less than
the amount set forth in the line item entitled “Cumulative Commitment” in the
2011 Maintenance CapEx Budget set forth on Schedule L that corresponds to the
calendar month in which the Closing Date occurs (it being acknowledged and
agreed that if the Closing Date occurs on any day other than the last day of
such calendar month, the Cumulative Commitment Amount shall be reduced by an
amount equal to (a) the amount set forth for such calendar month in the line
item entitled “80% Commitment” multiplied by (b) the quotient of (x) (i) the
total number of actual days in such month less (ii) the number of actual days in
such month that have elapsed through and including the Closing Date divided by
(y) the total number of actual days in such month) (the “Cumulative Commitment
Amount”) .

5.26 Surrender Agreements. The Company shall use commercially reasonable efforts
to obtain an executed surrender agreement, with respect to each Warrant or
Option, from each Warrant Holder or Option Holder, as applicable, pursuant to
which such Person shall surrender its Warrants or Options, as applicable, in
exchange for the applicable portion of the Allocated Merger Consideration as set
forth herein.

5.27 Certain Receivables. If after the Effective Time, the Surviving Corporation
or any of its Affiliates collects any portion of the Specified Receivable set
forth on Schedule M, the Surviving Corporation shall promptly remit all such
amounts to Representative, on behalf of the Stockholders.

5.28 Transition Payments. Prior to the Effective Time, the Company and Purchaser
shall cooperate in good faith to resolve the dispute in connection with the
transition services receivable related to the Sellersville facility and, upon
such resolution, Purchaser shall promptly pay to the Company any amount
determined to be due to the Company.

 

54



--------------------------------------------------------------------------------

ARTICLE 6

CLOSING CONDITIONS

6.1 Conditions to Obligations of the Parties to Consummate the Merger. The
respective obligation of the Company, Purchaser and Merger Sub to consummate the
Merger shall be subject to the satisfaction of each of the following conditions:

(a) Stockholder Approval. This Agreement and the Merger shall have been approved
and adopted by the Required Company Stockholder Vote in accordance with the
DGCL.

(b) Legality. No Order shall have been entered or issued by any Governmental
Body which is in effect and has the effect of making the Merger illegal or
otherwise prohibiting consummation of the Merger. Each Party agrees that, in the
event that any such Order shall be entered or issued, it shall use its
reasonable best efforts to cause any such Order to be lifted or vacated.

(c) Antitrust. The waiting period (and any extension thereof) applicable to the
Merger under the HSR Act shall have expired or been terminated.

6.2 Additional Conditions to Obligations of Purchaser and Merger Sub. The
obligations of Purchaser and Merger Sub to consummate the Merger shall also be
subject to the satisfaction or waiver of each of the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company in Article 3 of this Agreement shall be true and correct in all respects
(without regard to any qualifications as to “material,” “materiality” or
“Company Material Adverse Effect” contained in such representations and
warranties, provided that, in no event shall (i) “Material Contract” be read to
mean “Contract” or (ii) any such “material”, “materiality” or “Company Material
Adverse Effect”, be read out of the first sentence of Section 3.16, or
Section 3.17(a)) as of the Closing Date (except for representations and
warranties in such Section made as of a specified date, which shall be measured
only as of such specified date), except in each case, to the extent that the
failure of such representations and warranties to be so true and correct has not
had, individually or in the aggregate, a Company Material Adverse Effect.

(b) Agreements and Covenants. The Company shall have performed or complied
(i) in all respects with the agreements and covenants set forth in Section 5.24
and (ii) in all material respects with all other agreements and covenants
required by this Agreement to be performed or complied with by it on or before
the Closing Date.

(c) Certificate. Purchaser shall have received a certificate executed by an
executive officer of the Company, on behalf of the Company, that the conditions
set forth in paragraphs (a) and (b) above have been satisfied.

 

55



--------------------------------------------------------------------------------

(d) Stockholder Consents. The Company shall have delivered to Purchaser evidence
reasonably satisfactory to Purchaser that Stockholders representing 80% of the
issued and outstanding Common Shares have approved and adopted this Agreement
and the Merger.

(e) No Company Material Adverse Effect. From and including the date hereof,
there shall not have occurred any event or circumstance that, individually or in
the aggregate, has had a Company Material Adverse Effect.

(f) Termination of Certain Agreements. The Company shall have delivered to
Purchaser evidence reasonably satisfactory to Purchaser that the Company has
terminated each of the Contracts listed on Schedule D.

(g) Non-Competition Agreement. The Persons listed on Schedule A hereto (such
Persons, the “Non-Compete Parties”) shall have entered into a non-competition
agreement with Purchaser in the form attached hereto as Exhibit A-3 (the
“Non-Competition Agreement”).

(h) Payoff Letter. Each Company Lender shall have delivered a duly executed
Payoff Letter confirming that upon receipt of the applicable Payoff Amount all
Encumbrances shall be released.

(i) Escrow Agreement. The Purchaser shall have received a counterpart duly
executed by the Representative and the Escrow Agent to an escrow agreement
substantially in the form of Exhibit C (with such changes as are required by the
Escrow Agent) (the “Escrow Agreement”), by and among Purchaser, the Escrow Agent
and the Representative (on behalf of the Stockholders) with respect to the
investment and disbursement of the Escrow Amount.

(j) Paying Agent Agreement. The Purchaser shall have received a counterpart to a
customary paying agent agreement (the terms of which shall be mutually
satisfactory to the Company and Purchaser) duly executed by the Representative
and the Paying Agent.

6.3 Additional Conditions to Obligations of the Company. The obligations of the
Company to consummate the Merger shall also be subject to the satisfaction or
waiver of each of the following conditions:

(a) Representations and Warranties. The representations and warranties of
Purchaser and Merger Sub in Article 4 of this Agreement shall be true and
correct (without regard to any qualifications as to “material,” “materiality” or
“Purchaser Material Adverse Effect” contained in such representations and
warranties) as of the Closing Date (except for representations and warranties
made as of a specified date, which shall be measured only as of such specified
date), except in each case, to the extent that the failure of such
representations and warranties to be so true and correct has not had,
individually or in the aggregate, a Purchaser Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

(b) Agreements and Covenants. Each of Purchaser and Merger Sub shall have
performed or complied in all material respects with all agreements and covenants
required by this Agreement to be performed or complied with by it on or before
the Closing Date.

(c) Certificate. The Company shall have received a certificate executed by an
executive officer of Purchaser, on behalf of Purchaser and Merger Sub, that the
conditions set forth in paragraphs (a) and (b) above have been satisfied.

(d) Escrow Agreement. The Company shall have received a counterpart to the
Escrow Agreement duly executed by Purchaser and the Escrow Agent.

(e) Paying Agent Agreement. The Company shall have received a counterpart to a
customary paying agent agreement duly executed by Purchaser and the Paying
Agent.

ARTICLE 7

TAX MATTERS

7.1 [RESERVED]

7.2 Contests.

(a) After the Closing, Purchaser shall promptly notify the Representative in
writing of the proposed assessment or the commencement of any Tax audit or
administrative or judicial proceeding (a “Contest”) or of any demand or claim on
Purchaser, its Affiliates, or any Acquired Company which, if determined
adversely to the taxpayer or after the lapse of time, could be grounds for
indemnification against the Stockholders under Article 8. Such notice shall
contain factual information (to the extent known to Purchaser, its Affiliates,
or any Acquired Company) describing the asserted Tax liability in reasonable
detail and shall include copies of any notice or other document received from
any Tax authority in respect of any such asserted Tax liability. The failure of
Purchaser to give the Representative prompt notice of an asserted Tax liability
as required by this Section 7.2 shall not relieve the Stockholders of any
obligation to indemnify for any loss arising out of such asserted Tax liability,
except if the Stockholders shall have been actually and materially prejudiced as
a result of such failure.

(b) With respect to taxable periods that include but do not end on the date of
the Closing, Purchaser may elect to direct and control, through counsel of its
own choosing, any Contest involving any asserted Tax liability with respect to
which indemnity may be sought from the Stockholders pursuant to Article 8. If
Purchaser elects to direct a Contest, Purchaser shall within ninety
(90) calendar days of receipt of the notice of asserted Tax liability notify the
Representative of its intent to do so. In such case, the Representative may
participate at its own expense in the Contest and Purchaser shall not settle or
compromise any asserted liability without prior written consent of the
Representative, which consent shall not be unreasonably withheld. If Purchaser
elects not to direct the Contest, the Representative may assume control of such
Contest (at the Representative’s own expense) as it relates to Pre-Closing Taxes
and Purchaser and the applicable Acquired Companies shall

 

57



--------------------------------------------------------------------------------

cooperate, at the Representative’s expense, in each phase of such Contest.
However, in such case, the Representative may not settle or compromise any
asserted liability without prior written consent of Purchaser; provided,
however, that consent to settlement or compromise shall not be unreasonably
withheld.

(c) Purchaser and the Representative agree to cooperate, and Purchaser agrees to
cause the Acquired Companies to cooperate, in the defense against or compromise
of any claim in any Contest.

7.3 Preparation of Tax Returns. Purchaser shall prepare and file (or cause the
Acquired Companies to prepare and file) all Tax Returns that relate to the
Acquired Companies due after the Closing Date. All such Tax Returns shall be
prepared on a basis consistent with those prepared for prior taxable periods
unless a different treatment of any item is required by applicable Legal
Requirement. Purchaser shall provide the Representative with a copy of such
completed Tax Return at least thirty (30) days prior to the due date (including
any extension thereof) for filing of such Tax Return, or such shorter period as
is practicable for Tax Returns due shortly after Closing, and the Representative
shall have the right to review and comment on such Tax Return and statement
prior to the filing of such Tax Return. Purchaser shall agree to make such
revisions to such Income Tax Returns as are reasonably requested by the
Representative, except to the extent that Purchaser believes the proposed
revisions are not more likely than not the correct treatment, in which case
Purchaser’s position shall prevail unless the Representative provides a legal
opinion reasonably acceptable to Purchaser of nationally recognized counsel that
Representative’s position is more likely than not the correct treatment.

7.4 Tax Refunds. Any refund of Taxes (i) that relates to a Tax period or a
portion thereof ending on or before the Closing Date for which there could be
grounds for indemnification against the Stockholders under Article 8, except to
the extent reflected as an asset in Closing Adjusted Net Working Capital or
(ii) to the extent included as a liability in Closing Adjusted Net Working
Capital, shall be for the benefit of the Stockholders and shall be paid over to
the Representative on their behalf within ten (10) days after receipt thereof by
Purchaser or any Acquired Company, net of any reasonable third party expenses
incurred by Purchaser or any Acquired Company (including any Tax reasonably
expected to be imposed on the receipt or accrual of such refund); provided,
however, that this Section 7.4 shall not apply with respect to any refund of
federal income Taxes.

7.5 Tax Cooperation and Exchange of Information. The Representative and
Purchaser shall provide each other with such cooperation and information as
either of them reasonably may request of the other (and Purchaser shall cause
the Acquired Companies to provide such cooperation and information) in filing
any Tax Return, amended Tax Return or claim for refund, determining a liability
for Taxes or a right to a refund of Taxes or participating in or conducting any
audit or other proceeding in respect of Taxes. Such cooperation and information
shall include providing copies of relevant Tax Returns or portions thereof,
together with related work papers and documents relating to rulings or other
determinations by Tax authorities. The Representative and Purchaser shall make
themselves (and their respective employees) reasonably available on a mutually
convenient basis to provide explanations of any documents or information
provided under this Section 7.5. Notwithstanding anything to the contrary in
this Agreement, each of the Representative, Stockholders and Purchaser shall
retain

 

58



--------------------------------------------------------------------------------

all Tax Returns, work papers and all material records or other documents in its
possession (or in the possession of its Affiliates) relating to Tax matters of
the Acquired Companies for any taxable period that includes the Closing Date and
for all prior taxable periods until the later of (a) the expiration of the
statute of limitations of the taxable periods to which such Tax Returns and
other documents relate, without regard to extensions or (b) six years following
the due date (without extension) for such Tax Returns. After such time, before
the Representative, Stockholders or Purchaser shall dispose of any such
documents in its possession (or in the possession of its Affiliates), the other
Party shall be given an opportunity, after ninety (90) days’ prior written
notice, to remove and retain all or any part of such documents as such other
Party may select (at such other Party’s expense). Any information obtained under
this Section 7.5 shall be kept confidential, except as may be otherwise
necessary in connection with the filing of Tax Returns or claims for refund or
in conducting an audit or other proceeding.

7.6 Amended Tax Returns. Except as otherwise required by applicable Legal
Requirements, Purchaser or the Acquired Companies shall not (and shall not cause
or permit the any Acquired Company to) amend any Tax Return for the taxable
periods or portions thereof ending on or before the Closing Date, without the
prior written consent of Seller which consent shall not be unreasonably
withheld.

7.7 Conveyance Taxes. The Stockholders and Purchaser shall each be liable for,
and agree to pay one-half of, any and all Conveyance Taxes that may be imposed
upon, or payable or collectible or incurred in connection with this Agreement
and the Contemplated Transactions. Purchaser and the Representative, on behalf
of the Stockholders, agree to cooperate in the execution and delivery of all
instruments and certificates necessary to enable Purchaser to comply with any
pre-Closing filing requirements.

7.8 Deductions Relating to Certain Options. The Parties intend that stock
options otherwise subject to cash out on the Closing Date shall be cashed out
three (3) days after the Closing and all related compensation-paid deductions
shall be reported as a post-closing item on Purchaser’s consolidated income tax
return.

7.9 Section 338 Election. For the avoidance of doubt, the Parties agree that any
Tax incurred directly or indirectly in connection with any Section 338 election
(or any similar election under state or local Tax law) made in connection with
the transactions contemplated by this Agreement will be solely the
responsibility of Purchaser and will not be subject to indemnity under Article
8.

7.10 Transaction Tax Benefits. Notwithstanding any other provision of this
Agreement, (a) prior to the Closing Date, the Company and its Subsidiaries shall
make all income Tax payments, including all estimated income Tax payments, that
would be made in the ordinary course of business consistent with past practice
or would be required by Legal Requirement, and (b) all such income Tax payments
(including estimated income Tax payments) shall be made without taking into
account any Transaction Tax Benefits, in each case calculated without regard to
any election under Section 7.9.

 

59



--------------------------------------------------------------------------------

ARTICLE 8

INDEMNIFICATION

8.1 Survival. The representations and warranties of the Parties contained in
Article 3 and Article 4 hereof shall survive the Closing; provided, that,
subject to the last sentence of this Section 8.1, such representations and
warranties shall terminate on the date that is the one-year anniversary of the
Closing Date. Notwithstanding the foregoing, the representations and warranties
contained in Section 3.2(a) (Authority), Section 3.3 (Capitalization),
Section 3.10 (Taxes), Section 3.11 (Employee Benefits), Section 3.13 (Payment
Programs), Section 3.22 (Brokers) (all of the foregoing, collectively, the
“Fundamental Representations”), Section 4.2 (Power and Authority; Authorization;
Valid and Binding), and Section 4.5 (Brokers) shall survive the Closing for the
applicable statute of limitations. All covenants and agreements contained herein
which by their terms contemplate actions or impose obligations following the
Closing shall survive the Closing and remain in full force and effect in
accordance with their terms and shall terminate on the date that is the one-year
anniversary of the Closing Date. All covenants and agreements contained herein
which by their terms contemplate full performance at or prior to Closing shall
terminate upon Closing, except Section 5.24 (Other Agreements) which shall
survive the Closing for the applicable statute of limitations. The period of
time a representation or warranty or covenant or agreement survives the Closing
pursuant to this Section 8.1 shall be the “Survival Period” with respect to such
representation or warranty or covenant or agreement. In the event notice of any
claim for indemnification under this Article 8 shall have been given within the
applicable Survival Period and such claim has not been finally resolved by the
expiration of such Survival Period, the representations or warranties or
covenants or agreements that are the subject of such claim shall survive, but
only to the extent of and in the amount of and for the sole purpose of the claim
as made prior to the expiration of the Survival Period, until such claim is
finally resolved.

8.2 Indemnification. Subject to the terms, conditions and limitations set forth
in this Article 8, from and after the Closing Date:

(a) The Indemnitor Stockholders, severally, and not jointly, in accordance with
their respective Percentage Interests, shall defend, indemnify and hold harmless
Purchaser, Merger Sub and each of their respective Affiliates (including after
the Closing, the Surviving Corporation and its Subsidiaries) and officers,
directors, members, partners, managers, representatives, attorneys, assigns and
employees (collectively, the “Purchaser Indemnified Parties”) from and against,
and shall reimburse Purchaser Indemnified Parties for, any costs or expenses
(including reasonable documented out-of-pocket attorneys’ fees and expenses (but
excluding any allocated costs of internal counsel)), judgments, fines, claims,
settlements (whether monetary, equitable, declaratory and/or injunctive),
damages, liabilities and assessments (collectively, “Losses”) that are imposed
on or incurred by any of Purchaser Indemnified Parties which arise out of or
result from (i) any breach of any representation or warranty made by the Company
in Article 3 hereof (without giving effect to any qualification or limitation as
to “material,” “materiality” or “Company Material Adverse Effect”, provided
that, in no event shall (A) “Material Contract” be read to mean “Contract” or
(B) any such “material”, “materiality” or “Company Material Adverse Effect”, be
read out of the first sentence of Section 3.16 or Section 3.17(a)), (ii) the
failure of the Representative to perform any covenant or agreement of the
Representative required to be performed after

 

60



--------------------------------------------------------------------------------

the Closing set forth in this Agreement, (iii) any Losses arising from any
inaccuracy in the Estimated Merger Consideration Payment Schedule or any
Post-Closing Payment Schedule or from the allocation (and payment in accordance
therewith) of the Merger Consideration among the Converted Equity Securities and
the Contingent Payees in respect of the Contingent Payment Contracts, (iv) any
of the matters set forth on Part 8.2(a)(iv) of the Company Disclosure Schedule,
(v) any of the matters set forth on Part 8.2(a)(v) of the Company Disclosure
Schedule, or (vi) any Dissenting Shares.

(b) Purchaser and Merger Sub shall, jointly and severally, defend, indemnify and
hold harmless the Indemnitor Stockholders and each of their respective
Affiliates, and their respective officers, directors, members, partners (general
and/or limited), equity holders, managers, representatives, attorneys, assigns
and employees (collectively, the “Company Indemnified Parties”) from and
against, and shall reimburse the Company Indemnified Parties for, any Losses
that are imposed on or incurred by any of the Company Indemnified Parties which
arise out of or result from (i) any breach of any representation or warranty
made by Purchaser or Merger Sub in Article 4 hereof (without giving effect to
any qualification or limitation as to “material,” “materiality” or “Purchaser
Material Adverse Effect”) or (ii) the failure of Purchaser or Merger Sub to
perform any covenant or agreement of Purchaser or Merger Sub required to be
performed after the Closing set forth in this Agreement.

8.3 Indemnification Procedures. The following procedures shall govern claims for
indemnification under this Article 8 (other than Contests, which shall be
governed by Section 7.2):

(a) In order for a party (the “Indemnified Party”) to be entitled to any
indemnification provided for under this Article 8 in respect of a claim made
against the Indemnified Party by any Person who is not a party to this Agreement
(a “Third-Party Claim”), such Indemnified Party must notify the indemnifying
party hereunder (the “Indemnifying Party”) in writing of the Third-Party Claim
promptly following receipt by such Indemnified Party of notice of the
Third-Party Claim (which notice shall describe the applicable breach or
inaccuracy in reasonable detail, including all material details then known to
such Indemnified Party, copies of all material written evidence thereof
reasonably available to such Indemnified Party and the amount of such of Losses
that have been or may be sustained (or such Indemnified Party’s good faith
estimate of the amount of such Losses if the amount is not yet determined) by
the applicable Indemnified Party in connection therewith); provided, however,
that failure to give such notification shall not affect the indemnification
provided hereunder except to the extent the Indemnifying Party shall have been
actually prejudiced as a result of such failure. Thereafter, the Indemnified
Party shall deliver to the Indemnifying Party, promptly following the
Indemnified Party’s receipt thereof, copies of all notices and documents
(including court papers) received by the Indemnified Party relating to the
Third-Party Claim, other than those notices and documents separately addressed
to the Indemnifying Party.

(b) If a Third-Party Claim is made against an Indemnified Party, the
Indemnifying Party shall be entitled to participate in the defense thereof and
if it so chooses, to assume the defense thereof with counsel selected by the
Indemnifying Party; provided,

 

61



--------------------------------------------------------------------------------

however, that if the defendants in any such Third-Party Claim include both the
Indemnified Party and the Indemnifying Party and the Indemnified Party shall
have reasonably concluded that there exists any actual conflict of interest
between the Indemnifying Party and the Indemnified Party, the Indemnifying Party
shall not have the right to direct the defense of such action on behalf of such
Indemnified Party and such Indemnified Party shall have the right to retain, at
the Indemnifying Party’s expense, one separate law firm reasonably satisfactory
to the Indemnifying Party to defend such action on behalf of such Indemnified
Party. Subject to the immediately preceding proviso, should the Indemnifying
Party so elect to assume the defense of a Third-Party Claim, (i) the
Indemnifying Party shall not be liable to the Indemnified Party for any legal or
other expenses incurred by the Indemnified Party in connection with the defense
thereof, and (ii) the Indemnified Party shall have the right to participate in
the defense thereof and to employ counsel, in each case at its own expense,
separate from the counsel employed by the Indemnifying Party, it being
understood that the Indemnifying Party shall control such defense. The
Indemnifying Party shall be liable for the reasonable documented out-of-pocket
fees and expenses of counsel employed by the Indemnified Party (which counsel
shall be reasonably satisfactory to the Indemnifying Party) for any period
during which the Indemnifying Party has not assumed such defense (but excluding
any allocated costs of internal counsel).

(c) If the Indemnifying Party chooses to defend or prosecute a Third-Party
Claim, the Indemnified Parties shall cooperate in the defense or prosecution
thereof. If the Indemnifying Party assumes the defense of a Third-Party Claim,
the Indemnified Party shall not admit any liability with respect to, or settle,
compromise or discharge, such Third-Party Claim without the Indemnifying Party’s
prior written consent. If the Indemnifying Party assumes the defense of a
Third-Party Claim, the Indemnified Party shall agree to any settlement,
compromise or discharge of a Third-Party Claim relating solely to monetary
damages and that (i) by its terms obligates the Indemnifying Party to pay the
full amount of the liability in connection with such Third-Party Claim and
(ii) releases the Indemnified Party in connection with such Third-Party Claim.
Without duplication of any amounts reimbursed to the Representative from the
Escrow Account pursuant to Section 10.1(e) and up to a cap of $1,500,000, all
costs, fees and expenses incurred by the Indemnifying Party (including the
Representative acting on behalf of the Stockholders as Indemnifying Parties) in
defending any claims or otherwise satisfying its obligations under this
Section 8.3 shall be deemed Losses for purposes of the Cap and the Aggregate Cap
and shall be reimbursed to such party as incurred out of the Escrow Account.

(d) In the event any Indemnified Party should have a claim against any
Indemnifying Party under this Article 8 that does not involve a Third-Party
Claim, the Indemnified Party shall deliver notice of such claim to the
Indemnifying Party promptly following the Indemnified Party becoming aware of
the same (which notice shall describe the applicable breach or inaccuracy,
including all material details then known to such Indemnified Party, copies of
all material written evidence thereof reasonably available to such Indemnified
Party, and the amount of such Losses that have been or may be sustained (or such
Indemnified Party’s good faith estimate of the amount of such Losses if the
amount is not yet determined) by the applicable Indemnified Party in connection
therewith); provided, however, that failure to give such notification shall not
affect the indemnification

 

62



--------------------------------------------------------------------------------

provided hereunder except to the extent the Indemnifying Party shall have been
actually prejudiced as a result of such failure.

8.4 Indemnification Limitations.

(a) Other than pursuant to Section 8.4(i), in no event shall the Indemnitor
Stockholders be liable for indemnification pursuant to Section 8.2(a)(i) or
Section 8.2(a)(ii), unless and until the aggregate of all Losses with respect
thereto that are imposed on or incurred by Purchaser Indemnified Parties
thereunder exceeds Two Million Dollars ($2,000,000) (the “Deductible”), in which
case Purchaser Indemnified Parties shall be entitled to indemnification by the
Indemnitor Stockholders in full for all Losses in excess of the Deductible;
provided, that no claim for indemnification by Purchaser Indemnified Parties
pursuant to Section 8.2(a)(i) or Section 8.2(a)(ii) shall be asserted for any
individual item or a series of related items where the Losses with respect to
such item or series of related items (in the aggregate) are less than One
Hundred Fifty Thousand Dollars ($150,000) (the “Basket”) (and if the Losses
relating to such item or series of related items, do not exceed the Basket, then
such Losses shall not be counted toward satisfaction of the Deductible).
Further, the Indemnitor Stockholders shall not be required to make payments for
indemnification pursuant to Section 8.2(a)(i), Section 8.2(a)(ii) and/or
Section 8.2(a)(iv) in an aggregate amount in excess of Twenty-Five Million
Dollars ($25,000,000) (the “Cap”). Notwithstanding the prior sentence, the Cap
shall not apply to any Losses incurred by Purchaser Indemnified Parties which
arise out of or result from the breach of any Fundamental Representation or for
any Losses arising out of or relating to Section 8.2(a)(iii), Section 8.2(a)(v)
or Section 8.2(a)(vi); provided, however, that in no event shall the aggregate
amount payable to Purchaser Indemnified Parties for all Losses which arise out
of or result from Section 8.2(a) exceed Three Hundred Ten Million Dollars
($310,000,000) (the “Aggregate Cap”).

(b) Notwithstanding anything else to the contrary, on and after the Closing, the
sole and exclusive remedy of Purchaser Indemnified Parties for any Losses
hereunder will be to make a claim in accordance with the terms of this Article 8
and, at such time that the Purchaser Indemnified Parties’ Losses indemnified
hereunder pursuant to Section 8.2(a) equal the Cap, the Purchaser Indemnified
Parties will have no further right to indemnification under this Article 8,
except for any Losses incurred by the Purchaser Indemnified Parties arising out
of or resulting from any breach of any Fundamental Representation or for any
Losses arising out of or resulting from Section 8.2(a)(iii), Section 8.2(a)(v)
or Section 8.2(a)(vi) all of which shall be subject to the Aggregate Cap,
provided, however, that nothing contained in this Agreement shall limit any
Party’s remedies for fraud. Notwithstanding anything in this Agreement to the
contrary, all amounts payable to Purchaser Indemnified Parties pursuant to this
Article 8 shall be satisfied solely from the funds then in the Escrow Account
until the funds in the Escrow Account have been exhausted, and thereafter, the
Purchaser Indemnified Parties will have no further right to indemnification
under this Article 8 except for Losses incurred by the Purchaser Indemnified
Parties arising out of or resulting from any breach of any Fundamental
Representation or for any Losses arising out of resulting from
Section 8.2(a)(iii), Section 8.2(a)(v), or Section 8.2(a)(vi), all of which
shall be subject to, in the aggregate, the Aggregate Cap. Notwithstanding
anything else herein, the parties hereby acknowledge and agree that, once

 

63



--------------------------------------------------------------------------------

the funds in the Escrow Account have been exhausted, any liability of the
Indemnitor Stockholders hereunder surviving shall be several (in accordance with
their respective Percentage Interests) and not joint. If the Closing occurs, the
Indemnitor Stockholders will have no indemnification liability under this
Article 8 unless during the applicable Survival Period, Purchaser notifies the
Indemnitor Stockholders pursuant to the notice provisions set forth in
Section 10.2 of a claim specifying the factual basis of that claim in reasonable
detail to the extent then known by Purchaser.

(c) If the Closing occurs, Purchaser or Merger Sub will have no indemnification
liability under this Article 8 with respect to (i) any representation or
warranty of Purchaser or Merger Sub, or (ii) any covenant or obligation to be
performed and complied with by Purchaser or Merger Sub after the Closing Date,
unless on or before the expiration of the applicable Survival Period, the
Company Indemnified Parties notify Purchaser pursuant to the provisions set
forth in Section 10.2 of a claim specifying the factual basis of that claim in
reasonable detail to the extent then known by the Company Indemnified Parties.
All payments required from Purchaser or Merger Sub for indemnification pursuant
to Section 8.2(b) shall be subject to the Basket, Deductible and Cap; provided,
however that the Cap shall not apply to any Losses incurred by the Company
Indemnified Parties which arise out of or result from a breach by Purchaser or
Merger Sub of Section 4.2 (Power and Authority; Authorization; Valid and
Binding), or Section 4.5 (Brokers); provided further, that the Basket,
Deductible and Cap shall not apply to any Losses arising out or relating to the
failure of the Company to timely pay the Delayed COC Payments; provided further,
however, that in no event shall the aggregate amount payable to the Company
Indemnified Parties for all Losses pursuant to Section 8.2(b) exceed the
Aggregate Cap.

(d) In calculating amounts payable to an Indemnified Party, the amount of the
indemnified Losses shall not be duplicative of any other Loss for which an
indemnification claim has been made, and shall be computed net of (i) payments
recovered by the Indemnified Party under any insurance policy with respect to
such Losses, (ii) any prior or subsequent recovery by the Indemnified Party from
any Person (other than an Indemnifying Party) with respect to such Losses,
(iii) any reduction actually realized in the Indemnified Party’s (or any
Affiliate’s) income tax liability for the taxable year in which the Loss was
paid or incurred or in the two subsequent taxable years as a result of paying or
incurring such Loss, calculated on a with or without basis, and (iv) all
reserves related to the specific matter subject to indemnification on the Final
Closing Statement or reflected in Adjusted Net Working Capital as of the
Closing. For the purposes of this Article 8, notwithstanding anything herein to
the contrary, in no event shall the Company, the Indemnitor Stockholders,
Purchaser or Merger Sub be liable for any consequential damages, special
damages, punitive damages, lost profits, damages calculated as a multiple of
earnings or revenue, diminution in value or loss of business reputation or
opportunity.

(e) Each Person entitled to indemnification hereunder shall be obligated to use
its reasonable best efforts to mitigate all Losses after becoming aware of any
event which could reasonably be expected to give rise to any Losses that are
indemnifiable or recoverable hereunder or in connection herewith.

 

64



--------------------------------------------------------------------------------

(f) Following the Closing, Purchaser, the Company and its Subsidiaries shall use
commercially reasonable efforts to claim and recover any Losses suffered by a
Purchaser Indemnified Party under any insurance policies maintained by or for
the benefit of the Company or any of its Subsidiaries or otherwise covering the
business of the Company and its Subsidiaries or from other third parties. In the
event that an insurance recovery or recovery under an indemnification or other
agreement is made by Purchaser, the Company or any of its Subsidiaries or any of
their respective Affiliates with respect to any Loss for which any such Person
has been indemnified hereunder, then a refund equal to the aggregate amount of
the recovery shall be made promptly to the Representative (on behalf of the
Stockholders).

(g) Upon payment of any claim pursuant to this Article 8, the Indemnifying Party
shall be subrogated to the extent of such payment to the rights of the
Indemnified Party against any Person with respect to the subject matter of such
claim. The Indemnified Parties shall reasonably cooperate with the Indemnifying
Party, at the cost and expense of the Indemnifying Party, to pursue any claims
against or otherwise recover amounts from, any Person liable or responsible for
any Losses for which indemnification has been received pursuant to this Article
8.

(h) Any amounts payable by the Indemnitor Stockholders pursuant to this Article
8 in respect of Losses incurred at any Joint Venture or other Subsidiary that is
not directly or indirectly wholly owned by the Company shall be limited to an
amount equal to (x) the amount of such Loss multiplied by (y) the Company’s
direct or indirect ownership interest in such Joint Venture or other Subsidiary
(expressed as a percentage); provided, however, the foregoing limitation shall
not apply to any Losses arising out of or relating to the Fundamental
Representations (other than Sections 3.10, 3.11 and 3.13) or Section 5.24.
Notwithstanding anything contained in this Section 8.4(h), the foregoing
limitations shall not apply to any Losses that are actually paid by Purchaser or
its wholly owned Subsidiaries without reimbursement by the applicable non-wholly
owned Joint Venture.

(i) The limitations set forth in this Section 8.4 shall not apply with respect
to fraud in connection with this Agreement or any of the Contemplated
Transactions.

(j) Notwithstanding anything to the contrary contained in this Agreement, (i) no
Indemnifying Party shall be liable for any Losses in respect of any liability or
Loss which is contingent unless and until such contingent liability or Loss
becomes an actual liability or Loss and is due and payable; and (ii) no
Indemnifying Party shall be liable to pay any amount in discharge of a claim
under this Article 8 unless and until the liability or Loss in respect of which
the claim is made has become due and payable.

(k) Neither a Purchaser Indemnified Party, nor the Purchaser Indemnified Parties
as a group or class, shall be entitled to recover from the Indemnitor
Stockholders, collectively, pursuant to this Article 8 more than once in respect
of the same Losses suffered. Neither a Company Indemnified Party, nor the
Company Indemnified Parties as a group or class, shall be entitled to recover
from Purchaser pursuant to this Article 8 more than once in respect of the same
Losses suffered.

 

65



--------------------------------------------------------------------------------

(l) None of the Indemnitor Stockholders shall be liable for any Losses in
respect of any claim pursuant to this Article 8 to the extent that the facts,
matters or circumstances giving rise to such claim were Known to the Purchaser
prior to the Closing, provided, however, the terms of this Section 8.4(l) shall
not apply to any facts, matters or circumstances Known to the Purchaser with
respect to (i) any of the matters set forth on Part 8.2(a)(iv)&(v) of the
Company Disclosure Schedule and (ii) any Losses arising out of, or relating to,
matters contemplated by Section 3.12 or Section 3.13.

(m) No Stockholder shall be liable under this Article 8 for any Losses in
respect of any claim or any matter, act, omission or circumstance (or any
combination thereof), including the aggravation of a matter or circumstance, to
the extent (but only to the extent) that such Losses would not have occurred but
for any action taken or omitted as expressly required to be taken or omitted by
this Agreement or otherwise at the written request of or with the written
approval of Purchaser.

8.5 Release of Escrow. Any Loss that has been incurred and established as set
forth herein by a Purchaser Indemnified Party shall be paid from the Escrow
before any Purchaser Indemnified Party may, subject to the limitations otherwise
set forth in Section 8.4(b), seek payment for such Loss directly from any
Indemnifying Party on a several basis in accordance with his, her or its
Percentage Interest. The Escrow Agreement shall provide that (a) at the six
(6)-month anniversary of the Closing Date, the Escrow Agent shall release to the
Representative and/or the Stockholders (as designated in writing by the
Representative) the Releasable Escrow Amount, if any, and (b) at the date that
is the one-year anniversary of the Closing Date (the “Escrow Termination Date”),
the Escrow Agent shall release to the Representative and/or the Stockholders (as
designated in writing by the Representative) the balance of the funds remaining
in the Escrow Account, less any amounts paid or payable to reimburse the
expenses of, and/or to indemnify, the Representative pursuant to Section 10.1
and less an amount equal to 100% of any then pending bona fide claims for
indemnification by any Purchaser Indemnified Party, which amounts shall be
retained until the relevant claim is resolved in accordance with the terms of
this Agreement. Any amounts released to the Representative or its designee (on
behalf of the Stockholders) shall be distributed among the Stockholders in
accordance with Section 2.6 hereto.

8.6 Additional Tax Consideration. Any amount that is paid pursuant to this
Article 8 shall be treated by all parties for Tax purposes as an adjustment of
the Merger Consideration.

ARTICLE 9

TERMINATION

9.1 Termination. This Agreement may be terminated at any time before the
Effective Time as follows:

(a) by mutual written consent of each of Purchaser and the Company;

(b) by either Purchaser or the Company, if the Closing shall not have occurred
on or before August 4, 2011 (such date, as may be extended pursuant to this
Section 9.1(b), the “Termination Date”); provided, however, that if all of the
conditions precedent to

 

66



--------------------------------------------------------------------------------

Closing set forth in Sections 6.1 and 6.3 other than the condition set forth in
Section 6.1(c) (and other than those conditions that by their terms are to be
satisfied at the Closing or on the Closing Date) are or were capable of being
satisfied as of such date, then Purchaser (if it is not then in material breach
of this Agreement) may unilaterally extend the date for termination under this
Section 9.1(b) for one (1) additional month by delivering written notice to the
Company on or prior to August 4, 2011; provided, that the right to terminate
this Agreement under this Section 9.1(b) shall not be available to any Party
whose failure to fulfill any obligation under this Agreement has been the cause
of, or resulted in, the failure of the Closing to occur on or before the
Termination Date.

(c) by either Purchaser or the Company, if a Governmental Body shall have issued
an Order having the effect of making the Merger illegal or permanently
prohibiting the consummation of the Merger, and such Order shall have become
final and nonappealable (but only if such Party shall have used its reasonable
best efforts to cause such Order to be lifted or vacated (unless such Order
relates to Antitrust Law which is subject to a lower standard of efforts) and
shall have otherwise complied with its obligations under this Agreement);

(d) by either the Company or Purchaser, if (x) there shall have been a material
breach by the other of any of its representations, warranties, covenants or
agreements contained in this Agreement, which breach would result in the failure
to satisfy one or more of the conditions set forth in Section 6.2(a) or
Section 6.2(b) (in the case of a breach by the Company) or Section 6.3(a) or
Section 6.3(b) (in the case of a breach by Purchaser or Merger Sub), and such
breach shall be incapable of being cured or, if capable of being cured, shall
not have been cured prior to the earlier to occur of (x) thirty (30) calendar
days after written notice thereof shall have been received by the Party alleged
to be in breach and (y) the Termination Date;

(e) by Purchaser, if the Principal Stockholder Consents shall not have been
delivered to Purchaser within a reasonable time frame after the execution and
delivery of this Agreement, and in any event prior to 11:59 p.m. Eastern
Standard Time on the date hereof, provided, however, that any such termination
right pursuant to this Section 9.1(e) is available only until such time as
Purchaser receives the Principal Stockholder Consents constituting the Required
Company Stockholder Vote;

(f) by Purchaser, if Purchaser delivers the Purchaser HSR Certificate to the
Company (it being understood and agreed that Purchaser must exercise this
termination right within three (3) Business Days of Purchaser’s receipt of terms
or conditions it determines to be commercially unreasonable); or

(g) by the Company, if the Purchaser shall have entered into an agreement with
any Governmental Body not to consummate the Merger and the other Contemplated
Transactions.

9.2 Effect of Termination and Abandonment.

 

67



--------------------------------------------------------------------------------

(a) In the event of termination of this Agreement pursuant to this Article 9,
this Agreement (other than as set forth in Section 5.7, Section 5.13,
Section 5.18, Section 5.19, this Section 9.2, Section 10.7 and Section 10.8 but
solely in respect of the Parties’ obligations under Section 5.7, Section 5.13,
Section 5.18 and Section 5.19) shall become void and of no effect with no
liability on the part of any Party (or of any of its representatives); provided,
however, no such termination or any other provision hereunder shall relieve any
Party from any liability for damages resulting from any fraud or (except with
respect to Purchaser’s obligations to pursue or obtain any Antitrust Approval,
other than the obligations under Section 5.7) any breach of this Agreement prior
to such termination.

(b) In the event of termination of this Agreement by Purchaser or the Company
pursuant to Section 9.1(b) and at the time of such termination, (i) the
condition set forth in Section 6.1(c) has not been satisfied and (ii) the
Company shall (A) have satisfied the condition contemplated by Section 6.2(b)(i)
to the extent set forth on Schedule B-2, (B) be in a position to satisfy the
condition contemplated by Section 6.2(f) if, in lieu of such termination, the
Closing were consummated, and (C) not otherwise be in Material Breach, Purchaser
shall pay the Company, (x) concurrently with a termination by Purchaser or
(y) as promptly as reasonably practicable (and, in any event, within three
(3) Business Days) following a termination by the Company, Twenty-Seven Million
Five Hundred Thousand Dollars ($27,500,000) (the “Break-Up Fee”), by wire
transfer of immediately available funds to an account designated by the Company.

(c) In the event of termination of this Agreement by Purchaser pursuant to
Section 9.1(f), Purchaser shall pay the Company concurrently with such
termination, the Break-Up Fee, by wire transfer of immediately available funds
to an account designated by the Company.

(d) In the event of termination of this Agreement by either Purchaser or the
Company pursuant to Section 9.1(c) if such Order is related to Antitrust Law,
Purchaser shall pay the Company, (x) concurrently with a termination by
Purchaser or (y) as promptly as reasonably practicable (and in any event, within
three (3) Business Days) following a termination by the Company, the Break-Up
Fee, by wire transfer of immediately available funds to an account designated by
the Company.

(e) In the event of a termination of this Agreement by the Company pursuant to
Section 9.1(g), Purchaser shall pay to the Company, as promptly as reasonably
practicable (and, in any event, within three (3) Business Days) following such
termination, the Break-Up Fee by wire transfer in immediately available funds to
an account designated by Company.

(f) Any Break-Up Fee payable by Purchaser pursuant to Section 9.2(b),
Section 9.2(c), Section 9.2(d), or Section 9.2(e), as applicable, shall be paid
as liquidated damages (and not as a penalty), it being agreed among the Parties
that the actual damages to the Company in such event are impractical to
ascertain and the amount of the Break-Up Fee is a reasonable estimate thereof.
For the avoidance of doubt, if paid, the Break-Up Fee shall be the sole and
exclusive remedy available pursuant to this Agreement in connection with
Purchaser’s and Merger Sub’s obligations to obtain Antitrust Approval; provided
that,

 

68



--------------------------------------------------------------------------------

notwithstanding anything to the contrary contained herein, none of the
provisions herein with respect to the Break-up Fee, including the payment of the
Break-Up Fee, shall affect or otherwise limit the Parties’ costs and expenses
reimbursement obligations set forth in Section 5.7 and Section 10.13.

9.3 Amendment; Waiver. This Agreement may be amended at any time before the
Closing Date but only pursuant to a written agreement executed and delivered by
Purchaser, the Representative and the Company. At any time prior to the Closing
Date, either the Company, on the one hand, or Purchaser and Merger Sub, on the
other hand, may (a) extend the time for or waive compliance with the performance
of any obligation or other act of any other Party, (b) waive any inaccuracy in
the representations and warranties contained herein or in any document delivered
pursuant hereto and (c) waive compliance by any other Party with any of the
agreements or conditions contained herein. Any such extension or waiver shall be
valid if set forth in a writing signed by the Party or Parties to be bound
thereby, it being understood that no waiver shall be deemed to waive any other
circumstances or any other agreement or condition not expressly named in such
written waiver. No failure by any Party to exercise, and no delay in exercising,
any right, power, or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise of any other right hereunder.

ARTICLE 10

MISCELLANEOUS

10.1 Representative.

(a) The Stockholders shall irrevocably appoint the Representative as the
exclusive proxy, representative, agent and attorney-in-fact of each of the
Stockholders for all purposes under this Agreement, with full power of
substitution, to make all decisions and determinations and to act and execute,
deliver and receive all documents, instruments and consents on behalf of such
Stockholders at any time, in connection with, and that may be necessary or
appropriate to accomplish the intent and implement the provisions of, this
Agreement, the Escrow Agreement and a paying agent agreement contemplated
hereunder, and to facilitate the consummation of the Contemplated Transactions,
and in connection with the activities to be performed by or on behalf of the
Stockholders under this Agreement, the Escrow Agreement and such paying agent
agreement, and each other agreement, document, instrument or certificate
referred to herein or therein (including, without limitation, in connection with
any and all claims for indemnification brought pursuant to this Agreement, the
Escrow Agreement or the paying agent agreement). The Representative may resign
by providing thirty (30) days’ prior written notice to each Stockholder and
Purchaser. Upon the resignation of the Representative, such Stockholders who,
prior to the Closing, held a majority of the Shares shall appoint a replacement
Representative to serve in accordance with the terms of this Agreement;
provided, however, that such appointment shall be subject to such
newly-appointed Representative’s notifying Purchaser in writing of his, her or
its appointment and appropriate contact information for purposes of this
Agreement, the Escrow Agreement and the paying agent agreement, and Purchaser
shall be entitled to rely upon, without independent investigation, the identity
of such newly-appointed Representative as set forth in such written notice. The
Representative shall have no other duties or obligations, at law, in equity, by
contract or otherwise, to act on behalf of any Stockholder, except for those
duties or

 

69



--------------------------------------------------------------------------------

obligations expressly set forth in this Agreement. The appointment as
Representative shall not be deemed to create any partnership or other fiduciary
or similar relationship between the Representative or any Stockholder.

(b) Without limiting the generality of the foregoing, the Representative shall
be granted the power to take any of the following actions on behalf of such
Stockholders: (a) to execute and deliver this Agreement, the Escrow Agreement
and the paying agent agreement (in each case, with such modifications or changes
therein as to which the Representative, in his, her or its sole discretion,
shall have consented) and to agree to such amendments or modifications thereto
as the Representative, in his, her or its sole discretion, may deem necessary or
desirable; (b) to give and receive notices, communications and consents under
this Agreement, the Escrow Agreement and/or the paying agent agreement; (c) to
receive and distribute payments pursuant to this Agreement, the Escrow Agreement
and/or the paying agent agreement; (d) to waive any provision of this Agreement,
the Escrow Agreement and/or the paying agent agreement; (e) to authorize
delivery to any Indemnified Party of cash or other property from the Escrow
Account pursuant to this Agreement, the Escrow Agreement and/or the paying agent
agreement; (f) to assert any claim or institute any Legal Proceeding; (g) to
investigate, defend, contest or litigate any Legal Proceeding initiated by any
Person against the Representative and/or the Escrow Amount; (h) to receive
process on behalf of any or all such Stockholders in any such Legal Proceeding;
(i) to negotiate, enter into settlements and comprises of, resolve and comply
with orders of courts and awards of arbitrators or other third party
intermediaries with respect to any disputes arising under this Agreement, the
Escrow Agreement and/or the paying agent agreement and with respect to
indemnification claims under this Agreement, the Escrow Agreement and/or the
paying agent agreement; (j) to agree to any offsets or other additions or
subtractions of amounts to be paid under this Agreement, the Escrow Agreement
and/or the paying agent agreement; (k) to cause the Escrow Amount to be invested
in accordance with the terms and conditions of the Escrow Agreement, it being
understood and agreed that in no event shall the Representative be deemed to be
providing investment advice with respect to the investment of any such funds,
nor shall it have any liability for any loss incurred in connection with the
investment of the Escrow Amount; (l) to cause the Payment Fund to be invested in
accordance with the terms and conditions of the paying agent agreement, it being
understood and agreed that in no event shall the Representative be deemed to be
providing investment advice with respect to the investment of any such funds,
nor shall it have any liability for any loss incurred in connection with the
investment of the Payment Fund; (m) to finalize any post-Closing adjustment of
the Merger Consideration; and (n) to make, execute, acknowledge and deliver all
such other agreements, guarantees, orders, receipts, endorsements, notices,
requests, instructions, certificates, stock powers, letters and other writings,
and, in general, to do any and all things and to take any and all actions that
the Representative, in his, her or its sole discretion, may consider necessary
or proper or convenient in connection with or to consummate the Merger and carry
out the activities described in this Agreement and the Contemplated
Transactions. The Representative shall not be responsible for any Loss suffered
by, or liability of any kind to, such Stockholders arising out of any act done
or omitted by the Representative in connection with the acceptance or
administration of the Representative’s duties hereunder, unless such act or
omission involves gross negligence or willful misconduct.

(c) The appointment of the Representative by the Stockholders is coupled with an
interest and may not be revoked in whole or in part (including, without
limitation, upon the death

 

70



--------------------------------------------------------------------------------

or incapacity of any such Stockholder). Such appointment is binding upon the
heirs, executors, administrators, estates, personal representatives, successors
and assigns of each such Stockholder. All decisions of the Representative are
final and binding on all of the Stockholders, and shall be deemed authorized,
approved, ratified and confirmed by the Stockholders, having the same force and
effect as if performed by, or pursuant to the direct authorization of, the
Stockholders, and no Stockholder shall have any right to challenge or otherwise
question any such action, decision or instruction. Each Stockholder hereby
waives any and all defenses which may be available to contest, negate or
disaffirm any action of the Representative taken in connection with the
authority granted by this Agreement.

(d) The Representative hereby represents and warrants to Purchaser and Merger
Sub that the appointment of the Representative by the Stockholders and the
authority to act on the Stockholders’ behalf pursuant to this Section 10.1 has
been duly and validly authorized by all requisite action. Purchaser shall be
entitled to rely upon, without independent investigation, any act, notice,
instruction or communication from the Representative and any document executed
by the Representative on behalf of the Stockholders and shall be fully protected
in connection with any action or inaction taken or omitted to be taken in
reliance thereon absent gross negligence or willful misconduct.

(e) The Representative shall receive no compensation for service as such, but
shall receive reimbursement from, and be indemnified by, the Stockholders, for
any and all expenses, charges and liabilities, including, but not limited to,
reasonable attorneys’ fees incurred by the Representative in the performance or
discharge of its duties pursuant to this Section 10.1 as follows: (i) without
duplication of amounts reimbursed to the Indemnifying Party (including the
Representative acting on behalf of the Stockholders as Indemnifying Parties)
pursuant to Section 8.3(c), from the Escrow Account as and when such expenses or
losses are incurred by the Representative, up to an aggregate of $1,500,000,
(ii) thereafter, from the Escrow Account as, when and to the extent amounts from
the Escrow Account are released to the Stockholders in accordance with
Section 8.5, and (iii) to the extent reimbursements from the Escrow Account
contemplated by clauses (i) and (ii) are insufficient, from the Stockholders
severally (and not jointly) in accordance with their Percentage Interest;
provided however, such indemnification from the Stockholders shall not apply to
the extent such Losses are finally judicially determined to have been caused by
the gross negligence or willful misconduct of the Representative; provided
further, in no event shall the aggregate amount payable to the Representative
for all Losses pursuant to this indemnification, when aggregated with any Losses
payable by the Indemnitor Stockholders pursuant to Section 8.2(a), exceed the
Aggregate Cap.

(f) The provisions of this Section 10.01 shall be subject to the terms of the
Existing Stockholders Agreement.

10.2 Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made (a) on
the date of delivery if delivered personally, or if by electronic mail or
facsimile, upon written confirmation of receipt by electronic mail or facsimile,
as the case may be, (b) on the first (1st) Business Day following the date of
dispatch if delivered utilizing a next-day service by a recognized next-day
courier or (c) on the earlier of confirmed receipt or the fifth (5th) Business
Day following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid.

 

71



--------------------------------------------------------------------------------

All notices hereunder shall be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the Party
to receive such notice:

 

  (i) if to any of the Acquired Companies prior to the Closing, to:

c/o DSI Renal, Inc.

424 Church Street, Suite 1900

Nashville, Tennessee 37219

Attention: Jay Yalowitz, General Counsel

Facsimile: (615) 234-2424

Email: jyalowitz@dsi-corp.com

with a copy (which shall not constitute notice) to:

Dechert LLP

1095 Avenue of the Americas

New York, NY 10036

Attention: Mark E. Thierfelder

Facsimile: (212) 698-3599

E-mail: mark.thierfelder@dechert.com

 

  (ii) if to the Representative:

CDSI Representative LLC

c/o Centre Partners Management LLC

30 Rockefeller Plaza, 50th Floor

New York, New York, 10020

Attention: Bruce Pollack

Attention: Michael Schnabel

Facsimile: (212) 332-5801

E-mail: bruce.pollack@centrepartners.com

E-mail: michael.schnabel@centrepartners.com

with a copy (which shall not constitute notice) to:

Dechert LLP

1095 Avenue of the Americas

New York, NY 10036

Attention: Mark E. Thierfelder

Facsimile: (212) 698-3599

E-mail: mark.thierfelder@dechert.com

 

  (iii) if to Purchaser, Merger Sub or the Surviving Corporation, to:

DVA Acquisition Company

c/o DaVita Inc.

 

72



--------------------------------------------------------------------------------

601 Hawaii Street

El Segundo, CA 90275

Attention: Kim M. Rivera, General Counsel

Facsimile: (866) 891-4866

E-mail: kim.rivera@davita.com

with a copy (which shall not constitute notice) to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Attention: Steven Epstein

Facsimile: (212) 859-4000

E-mail: steven.epstein@friedfrank.com

10.3 Certain References; Interpretation. When a reference is made in this
Agreement to Articles, Sections, Part, Disclosure Schedule or Exhibits, such
reference is to an Article or a Section of, or an Exhibit to or a Disclosure
Schedule or Part of a Disclosure Schedule related to this Agreement, unless
otherwise indicated. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be understood
to be followed by the words “without limitation.”

10.4 Severability. If any term or other provisions of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
Contemplated Transactions is not affected in any manner materially adverse to
any Party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
Contemplated Transactions are fulfilled to the maximum extent possible.

10.5 Entire Agreement; No Third-Party Beneficiaries. This Agreement, the
Confidentiality Agreement and the Non-Competition Agreement and the other
documents and agreements referenced herein or contemplated hereby constitute the
entire agreement and supersede any and all other prior agreements and
undertakings, both written and oral, among the Parties, or any of them, with
respect to the subject matter hereof and, except for Section 5.10 (Directors and
Officers Indemnification; Insurance) and Article 8 (Indemnification), does not,
and is not intended to, confer upon any Person other than the Parties any rights
or remedies hereunder.

10.6 Binding Effect; Assignment. This Agreement shall inure to the benefit of
and be binding upon the Parties and their respective legal representatives and
successors. This Agreement shall not be assigned by any Party by operation of
law or otherwise without the express written consent of each of the other
Parties; provided, that this Agreement and any rights

 

73



--------------------------------------------------------------------------------

and obligations hereunder may be assigned in whole or in part by Purchaser to
any Affiliate of Purchaser, provided that no such assignment shall relieve
Purchaser of its obligations hereunder.

10.7 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with, the laws of the State of Delaware without regard
to the conflicts of laws provisions thereof. Each of the Parties hereby
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the courts of the State of Delaware and the courts of the United States of
America located in the State of Delaware for any litigation arising out of or
relating to this Agreement or the Merger or any of the other Contemplated
Transactions (and agrees not to commence any litigation relating hereto except
in such courts), and further agrees that service of any process, summons, notice
or document by U.S. registered mail to its respective address set forth in
Section 10.2 shall be effective service of process for any litigation brought
against it in any such court. Each of the Parties hereby irrevocably and
unconditionally waives any objection to the laying of venue of any litigation
arising out of this Agreement or the Merger or any of the other Contemplated
Transactions in the courts of the State of Delaware or the courts of the United
States of America located in the State of Delaware and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such litigation brought in any such court has been brought
in an inconvenient forum. Each of the Parties hereby irrevocably and
unconditionally waives any right it may have to trial by jury in connection with
any litigation arising out of or relating to this Agreement, the Merger or any
of the other Contemplated Transactions.

10.8 Equitable Remedy. The Parties to this Agreement acknowledge that each Party
would be irreparably damaged in the event that either of them did not perform
the provisions of this Agreement (except with respect to Purchaser’s obligations
to pursue or obtain any Antitrust Approval) in accordance with the terms hereof
and the Parties further agree that such damage could not be adequately remedied
by the payment of money damages. Accordingly, (i) each of the Parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity without posting any bond and without proving that
monetary damages would be inadequate, and (ii) without limiting the rights of
the Parties under Section 9.2, each of the Parties shall be entitled, without
posting any bond and without proving that monetary damages would be inadequate,
to an injunction or injunctions to prevent breaches of this Agreement by the
other Parties and to enforce specifically the terms and provisions of this
Agreement in each case to prevent breaches of or enforce compliance with (x) the
Purchaser’s and Merger Sub’s covenants and agreements contained in Article 5
hereof (except with respect to Purchaser’s obligations to pursue or obtain any
Antitrust Approval) and (y) those covenants and agreements of the Parties that
require such Parties to consummate the Merger and the other Contemplated
Transactions, if in the case of this clause (y), the closing conditions in
Sections 6.1 and, if the Party seeking specific performance is the Company,
Section 6.2, or if the Party seeking specific performance is the Purchaser or
Merger Sub, Section 6.3 are satisfied or waived (other than those conditions
that by their terms are to be satisfied at the Closing but provided that those
conditions would be satisfied). In the event a Party is entitled to specific
performance, the other Parties shall not oppose, argue, contend or otherwise be
permitted to raise as a defense that an adequate remedy at law exists or that
injunctive relief is inappropriate or unavailable. To the extent a Party brings
any action hereunder for specific performance, the Termination Date may, at the
option of such Party, be extended by written notice to the other Parties by the
amount of time during which such action is pending, plus ten (10) Business Days.

 

74



--------------------------------------------------------------------------------

10.9 No Setoff. There shall be no right of setoff or counterclaim with respect
to any claim, debt or obligation, against payments due to Purchaser, the
Representative or any of the Stockholders or their respective Affiliates under
this Agreement or the other agreements contemplated hereby.

10.10 Non-Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement or any document, certificate or instrument delivered in
connection herewith or therewith, with respect to any Losses, liabilities or
obligations arising under, or in connection with, this Agreement or any
document, certificate or instrument delivered in connection herewith or
therewith, or the transactions contemplated hereby or thereby, each party hereto
hereby acknowledges and agrees that it has no right of recovery against, and no
personal liability shall attach to, the former, current or future direct or
indirect equity holders, directors, officers, employees, incorporators, agents,
attorneys, representatives, Affiliates (including the Company and its
Subsidiaries), members, managers, general or limited partners or assignees of
any Stockholder or any former, current or future direct or indirect equity
holder, director, officer, employee, incorporator, agent, attorney,
representative, general or limited partner, member, manager, Affiliate, agent,
assignee or representative of any of the foregoing (collectively, but excluding
all Stockholders, the “Stockholders’ Affiliates”), through any Stockholder or
otherwise, whether by or through attempted piercing of the corporate,
partnership, limited partnership or limited liability company veil, by or
through a claim by or on behalf of Purchaser or Merger Sub against any
Stockholder or Stockholders’ Affiliate by the enforcement of any assessment or
by any legal or equitable Legal Proceeding, by virtue of any Legal Requirement,
or otherwise, except for Purchaser’s and Merger Sub’s rights to recover from the
Stockholders (but not any of the Stockholders’ Affiliates) under and to the
extent provided in this Agreement, subject to the limitations described herein.
Notwithstanding anything that may be expressed or implied in this Agreement,
recourse against Stockholders under this Agreement to the extent provided in
this Agreement, subject to the limitations described herein, shall be the sole
and exclusive remedy of Purchaser and the other Purchaser Indemnified Parties
against Stockholders or any Stockholders’ Affiliate in respect of any Losses,
liabilities or obligations arising under, or in connection with, this Agreement
or any document, certificate or instrument delivered in connection herewith or
therewith, or the transactions contemplated hereby or thereby. Purchaser hereby
covenants and agrees, on behalf of itself, Merger Sub and the Purchaser
Indemnified Parties, that it and they (1) irrevocably and unconditionally
release, and forever discharge the Stockholders and all Stockholders’ Affiliates
of and from any and all claims, liabilities and demands, causes of action,
costs, expenses, attorney’s fees, damages, indemnities and obligations of every
kind and nature, in law, equity, and otherwise, known or unknown, suspected and
unsuspected, disclosed and undisclosed, at any time, except for Purchaser’s and
Merger Sub’s rights to recover from the Stockholders (but not any of the
Stockholders’ Affiliates) under and to the extent provided in this Agreement,
subject to the limitations described herein, and (2) shall not institute, and it
and they shall cause their respective Affiliates not to institute, any Legal
Proceeding or bring any other claim arising under, or in connection with, this
Agreement or any document, certificate or instrument delivered in connection
herewith or therewith, or the Contemplated Transactions against any of the
Stockholders’ Affiliates except for claims against the Stockholders under this
Agreement pursuant to the terms and subject to the limitations described herein.

 

75



--------------------------------------------------------------------------------

10.11 Counterparts and Signature. This Agreement may be executed in one or more
counterparts, and by the different Parties in separate counterparts, each of
which when executed shall be deemed to be an original, but all of which shall
constitute one and the same agreement. This Agreement may be executed and
delivered by facsimile or other electronic transmission.

10.12 Disclosure Schedule. The Company Disclosure Schedule shall be construed
with and as an integral part of this Agreement to the same extent as if the same
had been set forth verbatim herein. Any matter, information or item disclosed in
the Company Disclosure Schedule, under any specific representation or warranty
or Part number hereof, shall be deemed to have been disclosed for all purposes
of this Agreement in response to every representation or warranty or covenant of
this Agreement in respect of which the relevance of such item is reasonably
apparent on its face. The inclusion of any information in the Company Disclosure
Schedule shall not be deemed to be an admission or acknowledgment by the Company
or the Stockholders, in and of itself, that such information is material to or
outside the ordinary course of business of the Company and its Subsidiaries.

10.13 Prevailing Party. If any Legal Proceeding is commenced by any Party hereto
to enforce its rights under this Agreement against any other Party hereto, all
fees, costs and expenses, including, without limitation, reasonable attorneys
fees and court costs, incurred by the prevailing Party in such Legal Proceeding
shall be reimbursed by the losing Party.

[Signature Page Follows]

 

76



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

DAVITA INC. By:  

/s/ Thomas O. Usilton

Name:  

Thomas O. Usilton

Title:  

Senior Vice President

DVA ACQUISITION COMPANY By:  

/s/ Thomas O. Usilton

Name:  

Thomas O. Usilton

Title:  

President

 

77



--------------------------------------------------------------------------------

CDSI I HOLDING COMPANY, INC. By:  

/s/ Leif Murphy

Name:  

Leif Murphy

Title:  

Chief Executive Officer

CDSI REPRESENTATIVE LLC By:   Centre Partners IV L.P.   its general partner By:
  Centre Partners IV LLC   its general partner By:  

/s/ Bruce Pollack

Name:  

Bruce Pollack

Title:  

Managing Partner

 

78



--------------------------------------------------------------------------------

APPENDIX A

Defined Terms

“2010 Financial Statements” shall have the meaning set forth in Section 5.15.

“2011 Maintenance CapEx Budget” shall have the meaning set forth in
Section 5.25.

“Accounting Principles” shall mean GAAP applied on a basis consistent with the
Audited Financial Statements and with the unaudited consolidated financial
statements of CDSI II Holding Company, Inc. and its consolidated Subsidiaries
for the subsequent periods through the date of the Reference Balance Sheet, as
prepared using the same accounting principles, policies, practices, conventions
and methods as those employed in preparing the Audited Financial Statements, as
adjusted pursuant to any financial statement audit completed prior to Closing,
and as adjusted for the Company’s change in October 2010 from a cash basis of
accounting for its Medicare bad debt recoveries to an accrual basis of
accounting. For all purposes related to accounting definitions and measurements,
any term whose definition is commonly understood to be principally provided by
GAAP shall be assumed to bear the meaning provided by GAAP unless specifically
provided otherwise by this Agreement.

“Acquired Companies” means the Company and all Subsidiaries of the Company and
“Acquired Company” means any one of Company or any Subsidiary of Company.

“Acquisition Transaction” shall mean any transaction or series of related
transactions involving: (i) the disposition or acquisition of the business or
assets of one or more of the Acquired Companies constituting 20% or more of the
net revenues, net income or assets of the Acquired Companies taken as a whole;
(ii) the sale, issuance, grant, disposition or acquisition of (A) 20% or more of
the Shares or any other equity security of the Acquired Companies, (B) any
option, call, warrant or right (whether or not immediately exercisable)
representing the right to acquire 20% or more of the Shares or other equity
securities of the Acquired Companies, or (C) any security, instrument or
obligation that is or may become convertible into or exchangeable for equity
securities representing 20% or more of the Shares or other equity securities of
the Acquired Companies; or (iii) any merger, consolidation, business
combination, tender offer, Share exchange, reorganization or similar transaction
involving the Acquired Companies; provided, however, (A) the issuance of Shares
by the Acquired Companies upon the exercise of Options or Warrants outstanding
on the date hereof or granted hereafter pursuant to any Benefit Plan in
accordance with the terms of this Agreement will not be deemed to be an
Acquisition Transaction, and (B) none of the Merger or the other Contemplated
Transactions, including any JV Buyout will be deemed an Acquisition Transaction
and; provided, further, neither (1) any transaction or series of transactions
between wholly-owned Subsidiaries of the Company nor (2) the items noted on Part
5.1 of the Company Disclosure Schedule shall be considered an Acquisition
Transaction.

“Additional Schedules” means, collectively, the schedules listed under the
“Additional Schedules” heading in the Table of Contents of this Agreement and
all information disclosed or contained on such Schedules.

 

A-1



--------------------------------------------------------------------------------

“Adjusted Net Working Capital” shall have the meaning given to such term on
Exhibit D.

“Affidavit of Loss” shall have the meaning set forth in Section 2.8(b).

“Affiliate” of a Person means a Person that directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, the first mentioned Person.

“Affiliated Physician” means any physician who, directly or indirectly
(including as a member or owner of a physician group or professional
corporation), has an ownership interest in or financial relationship with any of
the Acquired Companies.

“Aggregate Cap” shall have the meaning set forth in Section 8.4(a).

“Aggregate Closing Specified Shortfall” shall have the meaning set forth in
Section 1.2(b).

“Agreement” shall have the meaning set forth in the Preamble.

“Allocated Estimated Merger Consideration” means, with respect to the applicable
Converted Equity Security, its portion of the Estimated Equity Merger
Consideration allocated in accordance with the terms of the Equity Governing
Documents, as reasonably interpreted by the Representative and as set forth on
the Estimated Merger Consideration Payment Schedule.

“Allocated Merger Consideration” means, with respect to the applicable Converted
Equity Security, (i) its Allocated Estimated Merger Consideration, plus (ii) in
the event of any Post-Closing Payment, its aggregate Allocated Post-Closing
Payments.

“Allocated Post-Closing Payment” means, with respect to the applicable Converted
Equity Security, its portion of any Post-Closing Payment allocated in accordance
with the terms of the Equity Governing Documents, as reasonably interpreted by
the Representative and as set forth on the applicable Post-Closing Payment
Schedule.

“Antitrust Approval” means any required approval, waiver, consent or expiration
or termination of any waiting period (or extension thereof) applicable to the
Merger under any Antitrust Law.

“Antitrust Authority” means the United States Department of Justice, Federal
Trade Commission, State Attorney General or other Governmental Body enforcing or
able to bring an action under state or federal antitrust law.

“Antitrust Law” shall have the meaning set forth in Section 5.4(a).

“Approved Acquisition Amount” means $988,627.91, in respect of the acquisition
by the Acquired Companies of the facility located in Greensboro, Georgia,
consummated on December 1, 2010.

“Arbitrating Accountant” shall have the meaning set forth in Section 2.5(c).

“Audited Financial Statements” shall have the meaning set forth in
Section 3.4(a).

 

A-2



--------------------------------------------------------------------------------

“Basket” shall have the meaning set forth in Section 8.4(a).

“Benefit Plans” shall have the meaning set forth in Section 3.11(a).

“Break-Up Fee” shall have the meaning set forth in Section 9.2(b).

“Business Day” means any day other than Saturday, a Sunday or a day on which
banks in New York, New York are authorized or obligated by law or executive
order not to open or remain closed.

“Cap” shall have the meaning set forth in Section 8.4(a).

“Capital Expenditure Adjustment Amount” means the aggregate amount of all
capital expenditures by the Company or any of its Subsidiaries incurred and paid
by the Company on or prior to the Closing Date in connection with certain of the
projects described on Schedule E-2, but only to the extent included in the
Capital Expenditure Adjustment Amount as determined solely in accordance with
the procedures set forth in Schedule E-1.

“Cash” means cash and cash equivalents of the Acquired Companies.

“Centre Management Fees” means all amounts due and payable to Centre Partners
Management LLC or any of its Affiliates pursuant to that certain Management
Agreement, effective as of January 11, 2010, by and among the Company, CDSI II
Holding Company, Inc., DSI Renal, Inc. and Centre Partners Management LLC, as
amended.

“Certificate” shall have the meaning set forth in Section 1.2(c).

“Certificate of Merger” shall have the meaning set forth in Section 1.1.

“Change of Control Payee” shall have the meaning set forth in Section 2.4(b)(i).

“Change of Control Payments” means an amount equal to the sum of (a) the
severance or change of control bonus payments payable upon or following
consummation of the Closing by any Acquired Company, including as a result of a
termination of employment prior to or upon the Closing, to (i) Leif Murphy
pursuant to his Second Amended and Restated Employment Agreement, dated
January 11, 2010, (ii) Jay Yalowitz pursuant to his Amended and Restated
Employment Agreement, dated January 11, 2010, (iii) Judy Lefkowitz pursuant to
her Amended and Restated Employment Agreement, dated January 11, 2010,
(iv) Jason Gunter pursuant to his Employment Offer Letter, dated November 22,
2009, and (v) Mark Kaplan, M.D. pursuant to his Employment Agreement, dated
May 6, 2010, in each case, as amended, and (b) $15,000.

“Cleanup” shall have the meaning set forth in the definition of “Environmental,
Health and Safety Liabilities” in this Appendix A.

“Closing” shall have the meaning set forth in Section 2.1.

“Closing Adjusted Net Working Capital” shall have the meaning set forth in
Section 2.5(a).

 

A-3



--------------------------------------------------------------------------------

“Closing Cash” shall have the meaning set forth in Section 1.2(b).

“Closing Contingent Payment Amount” shall have the meaning set forth in
Section 2.4(b)(ii).

“Closing Date” shall have the meaning set forth in Section 2.1.

“Closing Date Indebtedness” shall have the meaning set forth in Section 1.2(b).

“Closing JV Buyout Amount” shall have the meaning set forth in
Section 5.22(c)(i).

“Closing JV Buyout Person” shall have the meaning set forth in
Section 5.22(c)(i).

“Closing Net Working Capital” shall have the meaning set forth in
Section 2.5(a).

“Closing Net Working Capital Adjustment” shall have the meaning set forth in
Section 2.5(a).

“Closing Net Working Capital Schedule” shall have the meaning set forth in
Section 2.5(a).

“Closing Payment Statement” shall have the meaning set forth in Section 2.4(b).

“Closing Reference Adjusted Net Working Capital” shall have the meaning set
forth in Section 2.5(a).

“Closing Reference Net Working Capital Schedule” shall have the meaning set
forth in Section 2.5(a).

“Closing Statement” shall have the meaning set forth in Section 2.5(a).

“Closing Transaction Expenses” shall have the meaning set forth in
Section 1.2(b).

“Code” means the Internal Revenue Code of 1986, as amended. Any reference to any
particular Code section shall include any revision, successor, predecessor to
that section, regardless of how numbered or classified, and any corresponding
provision of state, local, or foreign Tax law.

“Common Shares” shall have the meaning set forth in Section 3.3.

“Company” shall have the meaning set forth in the Preamble.

“Company Assets” shall have the meaning set forth in Section 3.7.

“Company Business” means the business of providing dialysis and all related
services by all Acquired Companies.

“Company Covered Employee” shall have the meaning set forth in Section 5.11(a).

“Company Disclosure Schedule” shall have the meaning set forth in the Preamble
to Article 3.

“Company Indemnified Parties” shall have the meaning set forth in
Section 8.2(b).

 

A-4



--------------------------------------------------------------------------------

“Company Lender” shall have the meaning set forth in Section 2.4(a)(ii).

“Company Material Adverse Effect” means (a) any material adverse effect on the
business, assets, liabilities, properties, operations, results of operations or
condition (financial or otherwise) of the Company and its Subsidiaries taken as
a whole or (b) any event preventing the Acquired Companies from consummating the
Contemplated Transactions, provided that a Company Material Adverse Effect shall
not include changes, effects or events (i) resulting from or relating to
economic conditions or financial markets in general or in the dialysis industry
and markets in which the Company operates, including changes resulting from
weather or natural conditions or changes in laws, rules and regulations or the
interpretation or enforcement thereof (including, but not limited to,
reimbursement changes or Medicare bundled rates), but only to the extent such
changes do not disproportionately adversely affect the Company relative to other
participants in such industry; (ii) resulting from the outbreak or escalation of
hostilities, including acts of war or terrorism; (iii) relating to changes in
any accounting rule or regulation or GAAP or the interpretation or enforcement
thereof, but only to the extent such changes do not disproportionately adversely
affect the Company relative to other participants in its industry;
(iv) resulting from the execution and performance of this Agreement and the
announcement of the execution of this Agreement and the Contemplated
Transactions; (v) resulting from any condition described in the Company
Disclosure Schedule; or (vi) resulting from any action taken by Purchaser and
any of its Affiliates, agents or representatives or by the Acquired Companies at
Purchaser’s written request.

“Company Payee” shall have the meaning set forth in Section 2.4(a)(iv).

“Company Payment Programs” shall have the meaning set forth in Section 3.13(a).

“Confidentiality Agreement” shall have the meaning set forth in Section 5.9(b).

“Consent” means any approval, consent, ratification, permission, waiver or
authorization (including any Governmental Authorization).

“Contemplated Transactions” shall have the meaning set forth in Section 3.2(a).

“Contest” shall have the meaning set forth in Section 7.2(a).

“Contingent Payee” shall have the meaning set forth in Section 2.4(b)(ii).

“Contingent Payment Contracts” means (i) that certain Contingent Payment
Agreement, dated as of January 11, 2010, by and between the Company and Apollo
Investment Corporation and (ii) that certain Contingent Payment Agreement, dated
as of January 11, 2010, by and between the Company and Northwestern Mutual Life
Insurance Company, in each case, as amended.

“Contract” means with respect to any Person, any agreement, indenture, debt
instrument, guarantee, loan, note, mortgage, license, lease, commitment or
binding arrangement, including all amendments, modifications and options
thereunder or relating thereto, to which such Person is a party, by which it is
bound, or to which any of its assets or properties is subject.

“Contract Consents” shall have the meaning set forth in Section 5.4(e).

 

A-5



--------------------------------------------------------------------------------

“Converted Company Shares” shall have the meaning set forth in
Section 1.2(a)(ii).

“Converted Company Options” shall have the meaning set forth in
Section 1.2(a)(iv).

“Converted Company Warrants” shall have the meaning set forth in
Section 1.2(a)(iii).

“Converted Equity Securities” shall have the meaning set forth in
Section 1.2(a)(iv).

“Costs” shall have the meaning set forth in Section 5.10(a).

“Cumulative Commitment Amount” shall have the meaning set forth in Section 5.25.

“Debt Prepayment Penalties” means all prepayment fees and penalties arising out
of or in connection with the payment of Indebtedness of the Acquired Companies
prior to or in connection with the Closing.

“Deductible” shall have the meaning set forth in Section 8.4(a).

“Delayed Closing” shall have the meaning set forth in Section 2.1.

“Delayed COC Payments” shall have the meaning set forth in Section 2.3(d).

“DGCL” shall have the meaning set forth in Section 1.5.

“Dispute Report” shall have the meaning set forth in Section 2.5(c).

“Disputed Items” shall have the meaning set forth in Section 2.5(b).

“Dissenting Shares” shall have the meaning set forth in Section 1.5.

“D&O Release” shall have the meaning set forth in Section 5.17(b).

“Effective Time” shall have the meaning set forth in Section 2.1.

“Employment Contracts” shall have the meaning set forth in Section 3.17(a)(v).

“Encumbrance” means any lien, pledge, hypothecation, charge, mortgage, security
interest, encumbrance, claim, lease, charge, easement, option, transfer
restriction, right of first refusal, right of first offer, preemptive right,
community property interest or similar restriction.

“Environmental, Health, and Safety Liabilities” shall mean any cost, damages,
expense, liability, obligation, or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law, consisting of or
relating to:

(a) any environmental, health or safety matters or conditions in violation of
such Laws or for which remediation, investigation or other response actions are
required to comply with Environmental Law or Occupational Safety or Health Laws
(including on-site or off-site contamination, occupational safety and health and
regulation of chemical substances or products);

 

A-6



--------------------------------------------------------------------------------

(b) fines, penalties, judgments, awards, settlements, legal or administrative
Legal Proceedings, damages, attorneys’ fees, losses, claims, demands and
response, investigative, remedial or inspection costs and expenses arising under
Environmental Law or Occupational Safety and Health Law;

(c) financial responsibility under Environmental Law or Occupational Safety and
Health Law for cleanup costs or corrective action, including any investigation,
cleanup, removal, containment, closure, restoration, or other remediation or
response actions (“Cleanup”) required by applicable Environmental Law or
Occupational Safety and Health Law (whether or not such Cleanup has been
required or requested by any Governmental Body or any other Person) and for any
natural resource damages; or

(d) any other compliance, corrective, investigative or remedial measures
required under Environmental Law or Occupational Safety and Health Law.

“Environmental Law” means any Legal Requirement that requires or relates to:

(a) advising appropriate Governmental Bodies, employees and the public regarding
Releases of Hazardous Materials, violations of discharge limits or other
prohibitions and of the commencement of activities, such as resource extraction
or construction, that could have an impact on the environment;

(b) the Release or threatened Release of Hazardous Materials into the
environment;

(c) reducing the quantities, preventing the Release or minimizing the hazardous
characteristics of wastes that are generated;

(d) assuring that products are designed, formulated, packaged and used so that
they do not present unreasonable risks to human health or the environment when
used or disposed of;

(e) the protection and use of surface water, ground water, ambient air, and
soil;

(f) the protection of natural resources, species or ecological amenities;

(g) the manufacture, use, handling, processing, distribution, management,
presence, possession, treatment, storage, disposal, generation or transportation
of Hazardous Materials or other potentially harmful substances;

(h) cleaning up pollutants or Hazardous Materials that have been Released,
preventing the threat of Release, or paying the costs of such clean up or
prevention; or

(i) making responsible parties pay private parties, or groups of them, for
damages done to human health or the environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to natural
resources or other public assets.

“Environmental Lien” shall have the meaning set forth in Section 3.14(f).

 

A-7



--------------------------------------------------------------------------------

“Equity Governing Documents” means each of the Certificate of Incorporation of
the Company, the 2010 CDSI I Holding Company, Inc. Option Plan (including the
Series A, Series B and Series C Option Agreements issued thereunder) and the
Warrants, in each case, as they may be amended from time to time.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” shall have the meaning set forth in Section 3.11(a).

“Escrow” shall have the meaning set forth in Section 2.3(c).

“Escrow Agent” shall have the meaning set forth in Section 2.3(c).

“Escrow Agreement” shall have the meaning set forth in Section 6.2(i).

“Escrow Amount” shall have the meaning set forth in Section 2.3(c).

“Escrow Termination Date” shall have the meaning set forth in Section 8.5.

“Estimated Adjusted Net Working Capital” shall have the meaning set forth in
Section 2.4(a).

“Estimated Aggregate Closing Specified Shortfall” shall have the meaning set
forth in Section 2.4(a).

“Estimated Capital Expenditure Adjustment Amount” shall have the meaning set
forth in Section 2.4(a).

“Estimated Closing Balance Sheet” shall have the meaning set forth in
Section 2.4(a).

“Estimated Closing Cash” shall have the meaning set forth in Section 2.4(a).

“Estimated Closing Date Indebtedness” shall have the meaning set forth in
Section 2.4(a).

“Estimated Closing Statement” shall have the meaning set forth in
Section 2.4(a).

“Estimated Equity Merger Consideration” shall mean (i) the Estimated Merger
Consideration, less (ii) the Escrow Amount, less (iii) an amount to be held back
as reasonably determined by the Representative to cover any Post-Closing
Contingent Payment Amount (such held back amount, the “Contingent Payment
Holdback”).

“Estimated Maintenance CapEx Shortfall” shall have the meaning set forth in
Section 2.4(a).

“Estimated Merger Consideration” shall have the meaning set forth in
Section 2.4(a).

“Estimated Merger Consideration Payment Schedule” shall have the meaning set
forth in Section 5.23.

“Estimated Net Working Capital Adjustment” shall have the meaning set forth in
Section 2.4(a).

 

A-8



--------------------------------------------------------------------------------

“Estimated Net Working Capital Schedule” shall have the meaning set forth in
Section 2.4(a)(i).

“Estimated Option Merger Consideration” shall have the meaning set forth in
Section 2.3(h).

“Estimated Reference Adjusted Net Working Capital” shall have the meaning set
forth in Section 2.4(a).

“Estimated Reference Net Working Capital Schedule” shall have the meaning set
forth in Section 2.4(a).

“Estimated Transaction Expenses” shall have the meaning set forth in
Section 2.4(a).

“Estimated Warrant Merger Consideration” shall have the meaning set forth in
Section 2.3(g).

“Existing Stockholders Agreement” means that certain Stockholders Agreement,
dated as of January 11, 2010, between the Company and the Stockholders of the
Company party thereto, as amended.

“Facility” means any (a) outpatient hemodialysis facility or (b) home
hemodialysis or peritoneal dialysis facility owned or operated by any Acquired
Company in the Company Business.

“Family Members” shall have the meaning set forth in Section 3.21.

“Final Adjustment Amount” shall have the meaning set forth in Section 2.5(e).

“Final Closing Statement” shall have the meaning set forth in Section 2.5(d).

“Final Merger Consideration” shall have the meaning set forth in Section 2.5(d).

“Financial Statements” shall have the meaning set forth in Section 3.4(a).

“Fundamental Representations” shall have the meaning set forth in Section 8.1.

“GAAP” means United States generally accepted accounting principles.

“Governmental Authorization” means any: (i) permit, license, certificate,
franchise, permission, variance, clearance, registration, concession, contract,
accreditation, order, consent, qualification or authorization issued, granted,
given or otherwise made available by or under the authority of any Governmental
Body or pursuant to any Legal Requirement; or (ii) right under any Contract with
any Governmental Body.

“Governmental Body” means any: (i) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(ii) federal, state, local, municipal, foreign or other government; or
(iii) governmental or quasi body, agency or instrumentality of any nature
(including any governmental division, authority, program, plan, office, bureau,
board, directorate, political subdivision, department, agency, commission,
instrumentality, official, organization, unit, body or Entity and any court or
other tribunal).

 

A-9



--------------------------------------------------------------------------------

“Hazardous Materials” means any material, substance, waste or product that is
listed, defined, designated or classified as, or otherwise determined to be or
regulated as, hazardous, radioactive or toxic or a pollutant or a contaminant
under or pursuant to any Environmental Law, including any admixture or solution
thereof, and specifically including but not limited to petroleum and all
derivatives thereof or synthetic substitutes therefor, asbestos or
asbestos-containing materials, polychlorinated biphenyls, and medical or
infectious waste.

“Healthcare Approvals” means all governmental licenses, permits, regulatory
agreements. third party payor agreements, and other approvals and agreements
necessary for the ownership, use and operation of the Acquired Companies’
business as currently operated, including certificates of occupancy, state
health department licenses, valid certificates of need or similar certificates,
licenses, or approvals issued by the applicable Health Care Governmental Body
for the type of services currently being provided, including approved provider
status in any provider payment programs in which the Acquired Companies
participate.

“Health Care Governmental Body” means each Governmental Body having jurisdiction
over the certification, licensing, evaluation, or operation of the Company,
including payment for services.

“Healthcare Laws” means any and all laws, regulations, rules or written
directives relating to the regulation of the healthcare industry (including, but
not limited to, the end-stage renal disease (“ESRD”) industry or the nephrology
industry) or to payment for items or services rendered, provided, dispensed or
furnished by healthcare providers or suppliers, including, but not limited to,
ESRD facilities or services and nephrologists, including, without limitation,
the following laws: (i) the federal Medicare and Medicaid statutes (which
include, but are not limited to, 42 U.S.C. §§ 1320, 1320a-7, 1320a-7a, 1320a-7b,
1395nn and 1395u), the federal TRICARE statute, the Federal False Claims Act (31
U.S.C. § 3729-33), 18 U.S.C. §§ 286, 371, 664, 666, 669, 1001, 1027, 1035, 1341,
1343, 1347, 1510, 1516, 1518, 1961-63, and, with respect to each of the above,
any ordinance, rule, regulation or order issued thereunder or with respect
thereto; (ii) all federal or state laws regulating prescription drug, controlled
substance, medical device manufacture, registration, approval, importation,
sale, use, distribution, dispensing, marketing and security, including the Food
Drug and Cosmetic Act, Food and Drug Administration rules, regulation and
guidance, Bureau of Customs and Border Protection rules, regulations and
guidance, and the federal Tariff Act of 1930; (iii) any prohibition on the
defrauding of or making any false claim, false statement or misrepresentation of
material facts to any third-party payor (including commercial and private
payors) or any Governmental Body that administers a federal or state healthcare
program (including, but not limited to, Medicare, Medicaid and state Medicaid
Waiver Program and TRICARE); (iv) the licensure, certification or registration
requirements of healthcare facilities, services, equipment or healthcare
providers, including, but not limited to, those related to law governing the
establishment of healthcare facilities (including the Facilities) and
nephrologists; (v) any certificate of need or similar law governing the
establishment of healthcare facilities (including the Facilities), practices or
services, the acquisition of equipment or the making of healthcare capital
expenditures; (vi) all medical practice acts, statutes, regulations, rules and
directives, including those issued or promulgated by any applicable board of
medicine or osteopathy; (vii) all laws relating the corporate practice of
medicine; (viii) all laws relating to fee-splitting and similar prohibitions;
(ix) all state physician self-referral prohibitions, state anti-kickback,
illegal remuneration and provider conflict of interest laws and similar laws;
(x) all federal or state laws relating to the interference with or

 

A-10



--------------------------------------------------------------------------------

obstruction of any investigation into any criminal offense; (xi) all federal or
state laws pertaining to patient confidentiality and privacy and the
confidentiality, privacy or security of protected health information (i.e.,
individually identifiable health information), including, but not limited to,
HIPAA and the regulations promulgated thereunder; (xii) all federal or state
laws governing ESRD services, including, but not limited to the Medicare ESRD
Conditions for Coverage at 42 CFR Part 494; (xiii) the Occupational Safety and
Health Act of 1970 (OSHA) and all laws pertaining to precautions against the
spread of blood-borne pathogens in the workplace or healthcare facilities,
including OSHA’s Bloodborne Pathogens Standard (29 C.F.R. Section 1910.1030);
(xiv) all international, multinational, foreign, federal and state medical or
ESRD regulations, rules and requirements; (xv) the Medicare Prescription Drug,
Improvement and Modernization Act (Pub. Law 108-173); (xvi) Patient Safety and
Quality Improvement Act (Pub. Law 109-41, codified at 42 U.S.C. ch. 6A subch.
VII part C); (xvii) Pandemic and All-Hazards Preparedness Act (Pub. Law
109-417); (xviii) the Deficit Reduction Act of 2005 (Pub. Law 109-171, § 6032,
codified at 42 U.S.C. § 1396a(a)(68)); (xix) the Fraud Enforcement and Recovery
Act of 2009 (Pub. Law 111-21); and (xx) the Patient Protection and Affordable
Care Act (Pub. Law 111-148) (PPACA), as amended by the Health Care and Education
Reconciliation Act of 2010 (Pub. Law 111-152) (collectively known as the
Affordable Care Act, or the ACA, to be codified as amended throughout sections
of 42 U.S.C.), and any ordinance, rule, regulation or order issued thereunder or
with respect thereto, as applicable.

“HIPAA” means, collectively, the Health Insurance Portability and Accountability
Act of 1996 and the implementing regulations at 45 CFR Parts 160 and 164, as
amended by the Health Information Technology for Economic and Clinical Health
Act.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Indebtedness” of the Acquired Companies means, without duplication, (i) all
obligations of the Acquired Companies, including any interest with respect
thereto: (A) for borrowed money, (B) evidenced by bonds, debentures, notes or
similar instruments, (C) issued or assumed as the deferred purchase price of
property, goods or services (other than trade payables, accrued expenses,
current accounts and similar obligations), (D) under conditional sale, earn-out
or other title retention agreements, (E) obligations of other Persons secured by
(or for which the holder of such obligations has an existing right, contingent
or otherwise, to be secured by) any Encumbrance or security interest on property
owned by the Acquired Company in question whether or not the obligations secured
thereby have been assumed (but in the case of this clause (E), the amount of the
applicable obligation shall not exceed the lesser of (X) the actual amount of
the secured obligation and (Y) the fair value of the property subject to such
security interest), (F) under leases for Facilities accounted for as capital
leases by the Company, (G) under operating leases for any Facility of any
Acquired Company closed prior to Closing, and (H) in respect of letters of
credit and bankers’ acceptances or similar instruments (to the extent drawn and
unpaid); (ii) the cost to settle any debt-related derivative instruments such as
interest rate swaps and collar agreements that would be recognized as a
liability under GAAP, including any associated breakage costs, prepayment
penalties and similar charges (it being understood and agreed that the cost to
settle such debt-related derivative instruments shall not be counted as
Indebtedness to the extent such instruments are paid off or otherwise terminated
prior to or at Closing), (iii) all guarantees of the Acquired Companies of
obligations of a type described in clauses (A) and (B); (iv) the aggregate
amount of Debt Prepayment Penalties; and (v) any

 

A-11



--------------------------------------------------------------------------------

amounts upon which interest charges are customarily paid. Notwithstanding the
foregoing, the definition of Indebtedness shall exclude (x) all obligations set
forth on Schedule F, (y) all Indebtedness of the Joint Ventures to the Company
or its Subsidiaries; provided that all Indebtedness of the Joint Ventures to
Persons other than the Company or its Subsidiaries shall be included in
Indebtedness to the extent of the Company’s direct or indirect interest in such
Joint Venture and (z) all JV Buyout Amounts.

“Indemnified Party” shall have the meaning set forth in Section 8.3(a).

“Indemnified Persons” shall have the meaning set forth in Section 5.10(a).

“Indemnifying Party” shall have the meaning set forth in Section 8.3(a).

“Indemnitor Stockholders” means, collectively, all holders of Converted Equity
Securities.

“Joint Venture” means any partnership or joint venture in which the Company or
any of its Subsidiaries has an equity interest, as set forth on Schedule G.

“JV Buyout Agreements” shall have the meaning set forth in Section 5.22(c).

“JV Buyout Amount” shall mean all Pre-Closing JV Buyout Amounts, Closing JV
Buyout Amounts and Post-Closing JV Buyout Amounts.

“JV Buyout Person” shall have the meaning set forth in Section 3.2(d).

“JV Call Exercise Proceeds” means the gross proceeds of any transaction by which
any Acquired Company is required, pursuant to the applicable Ownership
Documents, to sell its ownership interest in any Joint Venture, which
transaction is consummated after the date hereof and prior to the Closing.

“Knowledge of the Company” or “Company’s Knowledge” shall mean the actual
knowledge, after reasonable inquiry, of the following individuals: Leif Murphy,
Jay Yalowitz, Judy Lefkowitz, Stephen Harrison, Mark Kaplan MD, Jason Gunter,
George Attmore, Katie Stewart, Jimmy Cummings, Beth Workman, John Flotte,
Colleen Kassen and Debbie Taylor.

“Known to the Purchaser” shall mean the actual knowledge, after reasonable
inquiry, of Kent Thiry, Dennis Kogod, Richard Whitney, Thomas Usilton, and Luis
Borgen.

“Leased Personal Property” shall have the meaning set forth in Section 3.8.

“Leased Real Property” shall have the meaning set forth in Section 3.23(a).

“Legal Proceeding” means any action, suit, demand, litigation, arbitration,
mediation, claim, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding), hearing, inquiry, audit, examination,
proceeding, assessment or investigation commenced, brought, conducted or heard
by or before, or otherwise involving, any court or other Governmental Body or
any arbitrator or arbitration panel.

 

A-12



--------------------------------------------------------------------------------

“Legal Requirement” means any federal, state, local, municipal, foreign or other
law, statute, constitution, principle of common law, resolution, ordinance,
code, edict, decree, Order, rule, regulation, ruling or requirement (including
any Healthcare Law) issued, enacted, adopted, promulgated, implemented or
otherwise put into effect by or under the authority of any Governmental Body.

“Letter of Transmittal” shall have the meaning set forth in Section 2.8(b).

“Losses” shall have the meaning set forth in Section 8.2(a).

“Maintenance CapEx Shortfall” means the Cumulative Commitment Amount calculated
in accordance with Section 5.25 less the actual aggregate amount of maintenance
capex spent by the Acquired Companies in the aggregate, from January 1, 2011
through and including the Closing Date.

“Material Breach” means a material breach of any covenant made by the Company in
this Agreement; provided that if such breach was Known to Purchaser, the Company
has received written notice thereof and has failed to cure such breach (if such
breach is curable) within five (5) Business Days of written notice thereof.

“Material Contract” shall have the meaning set forth in Section 3.17(a).

“Merger” shall have the meaning set forth in Section 1.1.

“Merger Consideration” shall have the meaning set forth in Section 1.2(b).

“Merger Sub” shall have the meaning set forth in the Preamble.

“Multiemployer Plan” shall have the meaning set forth in Section 3.11(f).

“Net Working Capital” shall mean the current assets minus the current
liabilities, as those terms are defined in GAAP, of the Company and its
consolidated Subsidiaries as measured using the Accounting Principles and as
adjusted pursuant to any financial statement audit prior to Closing.

“Net Working Capital Adjustment” shall mean the amount (which may be a negative
number) equal to the Adjusted Net Working Capital as of immediately before the
Effective Time minus the Adjusted Net Working Capital as of the date of the
Reference Balance Sheet.

“Non-Compete Parties” shall have the meaning set forth in Section 6.2(g).

“Non-Competition Agreement” shall have the meaning set forth in Section 6.2(g).

“Objection Notice” shall have the meaning set forth in Section 2.5(b).

“Occupational Safety and Health Law” means any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, and any program, whether governmental or private (including
those promulgated or sponsored by

 

A-13



--------------------------------------------------------------------------------

industry associations and insurance companies), designed to provide safe and
healthful working conditions.

“OFAC” shall have the meaning set forth in Section 3.12(c).

“OIG” shall have the meaning set forth in Section 3.12(c).

“Options” means all outstanding options to purchase or otherwise acquire Common
Shares, whether vested or unvested, granted under the 2010 CDSI I Holding
Company, Inc. Option Plan.

“Option Holder” means any holder of an Option immediately prior to the Effective
Time.

“Order” means any judgment, order, writ, injunction, ruling, decision or decree
of, or any settlement under the jurisdiction of any Governmental Body.

“Organizational Documents” shall have the meaning set forth in Section 3.1(b).

“Other Indemnitors” shall have the meaning set forth in Section 5.10(f).

“Owned Real Property” shall have the meaning set forth in Section 3.23(a).

“Ownership Documents” shall have the meaning set forth in Section 3.1(b).

“Parties” means the parties to this Agreement.

“Paying Agent” shall have the meaning set forth in Section 2.8(a).

“Payment Fund” shall have the meaning set forth in Section 2.3(i).

“Payment Programs” means Medicare, TRICARE, Medicaid, Worker’s Compensation,
Blue Cross/Blue Shield programs, and all other health maintenance organizations,
preferred provider organizations, health benefit plans, health insurance plans,
and other third party reimbursement and payment programs including, without
limitation, single patient agreements.

“Payoff Amount” shall have the meaning set forth in Section 2.4(a)(ii).

“Payoff Letter” shall have the meaning set forth in Section 2.4(a)(ii).

“Per Share Merger Consideration” shall have the meaning set forth in
Section 1.2(a)(ii).

“Percentage Interest” means, at the time of determination with respect to a
specified Stockholder, the percentage interest of such Stockholder’s aggregate
Allocated Merger Consideration (in respect of the Converted Equity Securities of
such Stockholder) relative to the aggregate Allocated Merger Consideration in
respect of all Converted Equity Securities.

“Permitted Encumbrances” means (i) Encumbrances incurred or deposits in
connection with workers’ compensation, unemployment insurance and other types of
social security or to secure the performance of tenders, statutory or regulatory
obligations, surety and appeal bonds, bids, leases, government Contracts,
performance and return of money bonds and similar obligations;

 

A-14



--------------------------------------------------------------------------------

(ii) mechanics, carriers’, workers’, repairers’, materialmen’s, warehousemen’s
and Encumbrances which have arisen or been incurred in the ordinary course of
business; (iii) Encumbrances for Taxes not yet delinquent or contested in good
faith through appropriate proceedings and for which appropriate reserves have
been established on the Financial Statements; (iv) requirements and restrictions
of zoning, building and other laws, rules and regulations; (v) covenants,
conditions, easements and other similar matters of record affecting title to the
Real Property which do not, and would not reasonably be expected to, materially
detract from the value of the Real Property; (vi) statutory liens of landlords
for amounts not yet due and payable and for which appropriate reserves have been
established on the Financial Statements; (vii) liens arising under conditional
sales contracts and equipment leases with third parties entered into in the
ordinary course of business and for which appropriate reserves have been
established on the Financial Statements; (viii) Encumbrances reflected or
reserved against or otherwise disclosed in the balance sheet that is a part of
the Unaudited Financial Statements; (ix) unregistered purchase money security
interests arising under Contracts for the supply of goods and materials entered
into in the ordinary course of business; (x) leases, subleases, licenses and
occupancy and/or use agreements affecting any real or personal property (or any
portion thereof) set forth in any Schedule and all Encumbrances registered under
the Uniform Commercial Code as adopted in any particular, state or similar
legislation in other jurisdictions in respect thereof and which do not
materially impair the occupancy or use of any real property for the purposes for
which it is currently used in connection with the Company Business;
(xi) Encumbrances to lenders incurred in deposits made in the ordinary course in
connection with maintaining bank accounts; and (xii) Encumbrances created by
this Agreement or in connection with the transactions contemplated hereby by
Purchaser.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, entity or group (as
defined in the Securities Exchange Act of 1934, as amended).

“Personal Property Leases” shall have the meaning set forth in Section 3.8.

“Pipeline Business” means each de novo dialysis or related service program which
is under development by any Acquired Company and not yet operational.

“Post-Closing Contingent Payment Amount” shall mean the aggregate amount of
contingent payments, if any, due and payable under the Contingent Payment
Contracts (other than the Closing Contingent Payment Amount) to each Contingent
Payee.

“Post-Closing JV Buyout Amount” shall have the meaning set forth in
Section 5.22(c)(iii).

“Post-Closing Payment” shall have the meaning set forth in Section 2.6.

“Post-Closing Payment Schedule” shall have the meaning set forth in
Section 2.6(a).

“Pre-Closing JV Buyout Amount” shall have the meaning set forth in
Section 5.22(c)(ii).

“Pre-Closing Taxes” means any Tax attributable to any taxable period, or portion
thereof, ending on or before the Closing Date. In the case of a taxable period
beginning before and ending after

 

A-15



--------------------------------------------------------------------------------

the Closing Date, Pre-Closing Taxes shall include: (i) in the case of Taxes
imposed on or calculated by reference to income, gain, receipts, sales, use,
payment of wages, or other identifiable transactions or events, all such Taxes
that would be payable if the taxable period ended on and included the Closing
Date; and (ii) in the case of all other Taxes (including but not limited to
real, personal, or intangible property taxes, franchise taxes, or capital stock
or net worth taxes), all such Taxes for the entire taxable period multiplied by
a fraction, the numerator of which is the number of days in the taxable period
ending on and including the Closing Date, and the denominator of which is the
number of days in the entire taxable period.

“Preferred Shares” shall have the meaning set forth in Section 3.3.

“Principal Stockholder Consents” shall have the meaning set forth in the
Recitals.

“Principal Stockholders” shall have the meaning set forth in the Recitals.

“Proprietary Rights” shall mean any: (i)(A) patents, (B) trademarks, fictitious
business names and domain name registrations, (C) copyrights, (D) trade secrets,
(E) all other ideas, inventions, designs, manufacturing and operating
specifications, technical data, and other intangible assets, intellectual
properties and rights protectable under applicable Legal Requirement (whether or
not appropriate steps have been taken to protect, under applicable law, such
other intangible assets, properties or rights); or (ii) any right to use or
exploit any of the foregoing.

“Purchaser” shall have the meaning set forth in the Preamble.

“Purchaser Indemnified Parties” shall have the meaning set forth in
Section 8.2(a).

“Purchaser HSR Certificate” shall have the meaning set forth in
Section 5.4(b)(iii).

“Purchaser Material Adverse Effect” means (a) any material adverse effect on the
ability of Purchaser or Merger Sub to perform its respective obligations under
this Agreement or (b) any event preventing Purchaser and/or Merger Sub from
consummating the Merger and the other Contemplated Transactions.

“Purchaser Medical Plan” shall have the meaning set forth in Section 5.11(b).

“Purchaser Restricted Person” shall have the meaning set forth in Section 5.19.

“Qualified Plans” shall have the meaning set forth in Section 3.11(c).

“Real Property” shall have the meaning set forth in Section 3.23(a).

“Real Property Consents” shall have the meaning set forth in Section 5.4(d).

“Real Property Leases” shall have the meaning set forth in Section 3.23(a).

“Reference Balance Sheet” means the audited consolidated balance sheet of the
Company and its Subsidiaries as of December 31, 2010.

 

A-16



--------------------------------------------------------------------------------

“Related Party” shall have the meaning set forth in Section 3.21.

“Releasable Escrow Amount” means the amount equal to $3,000,000, minus the
amount of the aggregate payment to Purchaser from the Escrow Account pursuant to
Section 2.5(d)(ii), minus the amount of any Open Claims (as such term is defined
in the Escrow Agreement).

“Release” shall have the same meaning as in the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. 9601 et seq., as amended.

“Representative” shall have the meaning set forth in the Preamble.

“Required Company Stockholder Vote” shall have the meaning set forth in
Section 3.2(a).

“Satisfaction Date” shall have the meaning set forth in Section 2.1.

“Second Request” shall have the meaning set forth in Section 5.4(a)(i).

“Securities Act” shall have the meaning set forth in Section 4.9.

“Shares” means the shares of capital stock of the Company, including the Common
Shares.

“Specified Receivable” shall have the meaning set forth on Schedule M.

“Specified Shortfall” shall have the meaning set forth on Schedule J.

“Stockholders” shall mean (i) the holders of the outstanding Common Shares,
(ii) the Option Holders and (iii) the Warrant Holders.

“Stockholders’ Affiliates” shall have the meaning set forth in Section 10.10.

“Subsidiary” of a Person means any corporation or other legal entity of which:
(i) such Person (either alone or through or together with any other Subsidiary
or Subsidiaries) is the general partner or managing entity; (ii) of which more
than fifty percent (50%) of the capital stock or other equity interests the
holders of which are generally entitled to vote for the election of the board of
directors or others performing similar functions, or a majority interest in the
profits or capital, of such corporation or other legal entity is directly or
indirectly owned or controlled by such Person (either alone or through or
together with any other Subsidiary or Subsidiaries); or (iii) any other legal
entity required to be consolidated in the such Person’s financial statements
under GAAP.

“Survival Period” shall have the meaning set forth in Section 8.1.

“Surviving Corporation” shall have the meaning set forth in Section 1.1(a).

“Tax” (including, with correlative meaning, the terms “Taxes” and “Taxable”)
includes all federal, state, local and foreign income, profits, franchise, gross
receipts, license, premium, environmental (including taxes under Section 59A of
the Code), capital stock, severance, stamp, payroll, sales, employment,
unemployment, disability, use, transfer, property, withholding,

 

A-17



--------------------------------------------------------------------------------

excise, production, occupation, windfall profits, customs duties, social
security (or similar), registration, value added, alternative or add-on minimum,
estimated, occupancy and other similar taxes, together with all interest,
penalties and additions imposed with respect to such amounts and any interest in
respect of such penalties and additions, and any item of the foregoing for which
a Person is liable by reason of having been a member of any affiliated,
consolidated, combined, or unitary Tax group, as a transferee or successor, or
by contract or indemnity.

“Tax Return” includes all returns and reports (including elections,
declarations, disclosures, schedules, estimates and information returns)
required to be supplied to a Tax authority or to any payee relating to Taxes.

“Termination Date” shall have the meaning set forth in Section 9.1(b).

“Third-Party Claim” shall have the meaning set forth in Section 8.3(a).

“Transaction Expenses” means, without duplication, the sum of (i) all management
and transaction fees payable by the Acquired Companies to any Stockholder of the
Company or any Affiliate of such Person in connection with this Agreement or the
Contemplated Transactions, including the Centre Management Fees, and (ii) all
fees, costs or expenses payable by any Acquired Company to any outside legal
counsel, financial advisor, accountant, consultant or other professional
services provider for services rendered in connection with the Merger or any of
the other Contemplated Transactions, but excluding the Change of Control
Payments, Indebtedness and all obligations set forth on Schedule H.

“Transaction Tax Benefits” means any income Tax benefit arising from or relating
to the exercise or settlement of Options or Warrants, or any other compensatory
acts or activities taken outside of the ordinary course of business in
connection with or in anticipation of the Contemplated Transactions.

“Transition Period” shall have the meaning set forth in Section 5.11(a).

“Treasury Shares” shall have the meaning set forth in Section 1.2(a).

“Unaudited Financial Statements” shall have the meaning set forth in
Section 3.4(a).

“Warrants” means that those Series A Warrants, dated as of January 11, 2010, of
the Company in favor of each of The Northwestern Mutual Life Insurance Company
and Apollo Investment Corporation and those Series B Warrants, dated as of
January 11, 2010, of the Company in favor of each of The Northwestern Mutual
Life Insurance Company and Apollo Investment Corporation in each case, as
amended.

“Warrant Holders” shall mean any holder of the Warrants immediately prior to the
Effective Time.

 

A-18